Exhibit 10.1

 

EXECUTION COPY

 

 

CREDIT AGREEMENT AND GUARANTY

 

dated as of October 14, 2009

 

among

 

HOSPIRA, INC.,

as the Borrower and the Guarantor,

 

THE SUBSIDIARY BORROWERS

FROM TIME TO TIME PARTY HERETO,

 

THE BANKS AND FINANCIAL INSTITUTIONS LISTED HEREIN,

as Lenders,

 

CITIGROUP GLOBAL MARKETS INC.,

RBS SECURITIES INC.

and

MORGAN STANLEY SENIOR FUNDING, INC.,

as Joint Lead Bookrunners and Joint Lead Arrangers,

 

THE ROYAL BANK OF SCOTLAND PLC

and

MORGAN STANLEY SENIOR FUNDING, INC.,
as Joint Syndication Agents,

 

and

 

BANK OF AMERICA, N.A.
and

WACHOVIA BANK, N.A., A WELLS FARGO COMPANY,

as Co-Documentation Agents

 

CITIBANK, N.A.,

as Administrative Agent

 

 

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

TABLE OF CONTENTS

 

 

 

Page

SECTION 1. DEFINITIONS

1

 

 

1.1

Certain Defined Terms

1

1.2

Accounting Terms; Utilization of GAAP for Purposes of Calculations Under
Agreement

23

1.3

Other Definitional Provisions and Rules of Construction

23

 

 

 

SECTION 2. AMOUNT AND TERMS OF COMMITMENTS AND LOANS

24

 

 

2.1

Commitment; Making of Loans; Letters of Credit

24

2.2

Issuance of Letters of Credit and Purchase of Participations Therein

25

2.3

Pro Rata Shares; Availability of Funds; UCP

29

2.4

The Register; Evidence of Debt; Notes

30

2.5

Interest on the Loans

31

2.6

Fees

35

2.7

Provisions Regarding Payments

36

2.8

Increased Costs; Taxes

38

2.9

Special Provisions Governing LIBOR Rate Loans

43

2.10

Matters Relating to Currency Exchange Rates and Conversion of Amounts to
Alternative Currencies

44

2.11

Defaulting Lenders

45

2.12

Removal or Replacement of a Lender

46

2.13

Mitigation

47

2.14

Increase in the Aggregate Commitments

47

 

 

 

SECTION 3. CONDITIONS PRECEDENT

49

 

 

3.1

Conditions to Effectiveness

49

3.2

Conditions Precedent to each Credit Extension

51

3.3

Conditions Precedent to each Commitment Increase

52

 

 

 

SECTION 4. REPRESENTATIONS AND WARRANTIES

52

 

 

4.1

Organization, Powers, Qualification, Good Standing, Business and Subsidiaries

52

4.2

Authorization of Borrowing, etc.

53

4.3

Disclosure

53

4.4

Financial Condition

54

4.5

No Material Adverse Change

54

4.6

Intellectual Property Matters

54

4.7

No Litigation; Compliance with Laws

55

4.8

No Default

55

4.9

Governmental Regulation

55

 

i

--------------------------------------------------------------------------------


 

4.10

Securities Activities

55

4.11

Employee Benefit Plans

56

4.12

Environmental Protection

56

4.13

Pari Passu

57

4.14

Restrictions

57

 

 

 

SECTION 5. AFFIRMATIVE COVENANTS

57

 

 

5.1

Financial Statements and Other Reports

57

5.2

Books and Records

60

5.3

Existence

60

5.4

Insurance

60

5.5

Payment of Taxes

60

5.6

Payment and Performance of Obligations

61

5.7

Maintenance of Properties

61

5.8

Compliance with Laws

61

5.9

Use of Proceeds

61

5.10

Claims Pari Passu

61

5.11

Further Assurances

61

 

 

 

SECTION 6. NEGATIVE COVENANTS

62

 

 

6.1

Liens

62

6.2

Indebtedness

64

6.3

Acquisitions

65

6.4

Restrictions on Subsidiary Distributions

65

6.5

Restricted Payments

66

6.6

Restriction on Fundamental Changes and Asset Sales

66

6.7

Conduct of Business

66

6.8

Fiscal Year

67

6.9

Interest Rate Agreements and Currency Agreements

67

6.10

Transactions with Shareholders and Affiliates

67

6.11

Financial Covenants

67

 

 

 

SECTION 7. GUARANTY

68

 

 

7.1

Guaranty of the Obligations

68

7.2

Payment by the Borrower

68

7.3

Liability of Guarantor Absolute

68

7.4

Waivers by Guarantor

70

7.5

Guarantor’s Rights of Subrogation, Contribution, etc.

71

7.6

Subordination of Other Obligations

72

7.7

Continuing Guaranty

72

7.8

Authority of Credit Parties

72

7.9

Financial Condition of Credit Parties

72

7.10

Bankruptcy, etc.

72

 

ii

--------------------------------------------------------------------------------


 

SECTION 8. EVENTS OF DEFAULT

73

 

 

8.1

Failure to Make Payments When Due

73

8.2

Default in Other Agreements

73

8.3

Breach of Certain Covenants

74

8.4

Breach of Representation or Warranty

74

8.5

Other Defaults Under Loan Documents

74

8.6

Involuntary Bankruptcy; Appointment of Receiver, etc.

74

8.7

Voluntary Bankruptcy; Appointment of Receiver, etc.

75

8.8

Judgments and Attachments

75

8.9

Dissolution

75

8.10

Employee Benefit Plans

75

8.11

Change in Control

75

8.12

Repudiation of Obligations

75

 

 

 

SECTION 9. MISCELLANEOUS

76

 

 

9.1

Assignments and Participations in Loans and Letters of Credit

76

9.2

Expenses

78

9.3

Indemnity

79

9.4

Exception for Subsidiary Borrowers

80

9.5

Set-Off

80

9.6

Amendments and Waivers

81

9.7

Independence of Covenants

81

9.8

Notices

82

9.9

Survival of Representations, Warranties and Agreements

83

9.10

Failure or Indulgence Not Waiver; Remedies Cumulative

84

9.11

Marshalling; Payments Set Aside

84

9.12

Severability

84

9.13

Headings

84

9.14

Applicable Law

84

9.15

Successors and Assigns

85

9.16

Consent to Jurisdiction and Service of Process

85

9.17

Waiver of Jury Trial

86

9.18

Confidentiality

86

9.19

Ratable Sharing

87

9.20

Counterparts; Effectiveness

88

9.21

Obligations Several; Independent Nature of Lenders’ Rights

88

9.22

Usury Savings Clause

88

9.23

Judgment Currency

89

9.24

Termination of Existing Credit Agreement

89

9.25

No Fiduciary Duty

89

 

 

 

SECTION 10. AGENTS

90

 

 

10.1

Authorization and Authority

90

10.2

Agent Individually

90

 

iii

--------------------------------------------------------------------------------


 

10.3

Duties of Agent; Exculpatory Provisions

91

10.4

Reliance by Agent

92

10.5

Delegation of Duties

93

10.6

Resignation of Agent

93

10.7

Non-Reliance on Administrative Agent and Other Lenders

94

10.8

Right to Indemnity

95

10.9

Agents Under Guaranty

95

10.10

No Other Duties, etc.

96

 

 

 

SECTION 11. SUBSIDIARY BORROWERS

96

 

 

11.1

Joinder of Subsidiary Borrowers

96

11.2

Termination of Status as Subsidiary Borrower

98

 

iv

--------------------------------------------------------------------------------


 

EXHIBITS

 

I

 

Form of Notice of Borrowing

II

 

Form of Conversion/Continuation Notice

III

 

Form of Note

IV

 

Form of Certificate Re Non-Bank Status

V

 

Form of Assignment Agreement

VI

 

Form of Issuance Notice

VII

 

Form of Secretary’s Certificate

VIII

 

Form of Officer’s Certificate

IX

 

Form of Joinder Agreement

 

v

--------------------------------------------------------------------------------


 

SCHEDULES

 

2.1A

 

Lenders’ Commitments and Pro Rata Shares

3.1F

 

Litigation

6.1

 

Liens

6.2

 

Subsidiary Indebtedness

6.10

 

Transactions with Affiliates

 

vi

--------------------------------------------------------------------------------

 

 


 

CREDIT AGREEMENT AND GUARANTY

 

This CREDIT AGREEMENT AND GUARANTY is dated as of October 14, 2009 and entered
into by and among Hospira, Inc., a Delaware corporation (the “Borrower”), the
Subsidiary Borrowers from time to time party hereto, the banks and financial
institutions listed on the signature pages hereof (collectively, the “Initial
Lenders”), Citigroup Global Markets, Inc. (“CGMI”), RBS Securities Inc. (“RBS
Securities”) and Morgan Stanley Senior Funding, Inc. (“MSSF”) as joint lead
bookrunners and joint lead arrangers (in such capacity, the “Lead Arrangers”),
The Royal Bank of Scotland plc (“RBS”) and MSSF as joint syndication agents (in
such capacity, the “Syndication Agents”), BANK OF AMERICA, N.A. and WACHOVIA
BANK, N.A., A WELLS FARGO COMPANY, as co-documentation agents (in such capacity,
the “Documentation Agents”), and Citibank, N.A. as administrative agent for the
Lenders (“Citibank” and in such capacity, the “Administrative Agent”).

 

PRELIMINARY STATEMENTS

 

The Credit Parties have requested, and the Lenders have agreed to extend,
revolving loans and letters of credit in the amount and on the terms and
conditions set forth herein.

 

NOW, THEREFORE, in consideration of the mutual agreements contained herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Credit Parties, the Lenders, the Lead Arrangers, the
Syndication Agents and the Administrative Agent agree as follows:

 

SECTION 1.                            DEFINITIONS

 

1.1                               Certain Defined Terms.

 

The following terms used in this Agreement shall have the following meanings:

 

“Acquisition” means the purchase or other acquisition (by merger or otherwise)
by a Person of all or substantially all of the assets of, or all of the Capital
Stock of, or a business line or unit or a division of, any other Person.

 

“Administrative Agent” shall have the meaning ascribed to such term in the
introduction to this Agreement.

 

“Affected Lender” shall have the meaning ascribed to such term in Section 2.9B.

 

“Affiliate” means, as applied to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person. For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power (i) to vote 10% or more of the Securities having
ordinary voting power for the election of directors of such Person or (ii) to
direct or cause the direction of the management and policies of that Person,
whether through the ownership of voting securities or by contract or otherwise.

 

--------------------------------------------------------------------------------


 

“Agents” means the Administrative Agent, the Syndication Agents and the
Documentation Agents, collectively, and also means and includes any successor
Administrative Agent appointed pursuant to Section 10.6.

 

“Aggregate Amounts Due” shall have the meaning ascribed to such term in
Section 9.19.

 

“Agreement” means this Credit Agreement and Guaranty as it may be amended,
supplemented or otherwise modified from time to time.

 

“Alternative Currency” means Euros, Canadian dollars, pounds sterling, Japanese
yen or any other currency that is acceptable to all Lenders.

 

“Alternative Currency Loan” means a LIBOR Rate Loan made in an Alternative
Currency pursuant to the applicable Notice of Borrowing or a Canadian Prime Rate
Loan.

 

“Alternative Currency Sublimit” means a Dollar Amount of $100,000,000.

 

“Applicable Currency” means, as to any particular payment or Loan, the currency
in which it is denominated or payable.

 

“Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of courts or Governmental Authorities and
all orders and decrees of all courts and arbitrators.

 

“Applicable Margin” means, as of any date, a percentage per annum determined by
reference to the applicable Performance Level with respect to the Borrower in
effect on such date, as set forth below:

 

2

--------------------------------------------------------------------------------


 

Performance Level

 

Level I

 

Level II

 

Level III

 

Level IV

 

Level V

 

 

 

 

 

 

 

 

 

 

 

 

 

Base Rate Applicable Margin

 

1.250

%

1.375

%

1.500

%

1.625

%

2.000

%

 

 

 

 

 

 

 

 

 

 

 

 

LIBOR Applicable Margin

 

2.250

%

2.375

%

2.500

%

2.625

%

3.000

%

 

 

 

 

 

 

 

 

 

 

 

 

Facility Fee

 

0.250

%

0.375

%

0.500

%

0.625

%

0.750

%

 

For purposes hereof, “Performance Level” means, with respect to the Borrower,
Performance Level I, Performance Level II, Performance Level III, Performance
Level IV or Performance Level V, as identified by reference to the public debt
rating of the Borrower, as the case may be, in effect on such date as set forth
below:

 

Performance Level

 

Public Debt Rating

 

 

 

Level I

 

Long Term Senior Unsecured Debt rated greater than or equal to A- by S&P or A3
by Moody’s

 

 

 

Level II

 

Long Term Senior Unsecured Debt rated greater than or equal to BBB+ by S&P or
Baa1 by Moody’s

 

 

 

Level III

 

Long Term Senior Unsecured Debt rated greater than or equal to BBB by S&P or
Baa2 by Moody’s

 

 

 

Level IV

 

Long Term Senior Unsecured Debt rated greater than or equal to BBB- by S&P or
Baa3 by Moody’s

 

 

 

Level V

 

Long Term Senior Unsecured Debt rated less than BBB- by S&P or Baa3 by Moody’s,
and at all other times (including if such ratings are not available from both
S&P and Moody’s)

 

For purposes of this definition, the Performance Level shall be determined by
the applicable public debt rating for the Borrower as follows: (i) the public
debt ratings shall be determined by the then-current rating announced by either
S&P or Moody’s, as the case may be, for any class of non-credit-enhanced
long-term senior unsecured debt issued by the Borrower; (ii) if only one of S&P
and Moody’s shall have in effect such a public debt rating, the Performance
Level shall be determined by reference to the applicable rating; (iii) if
neither S&P nor Moody’s shall have in effect such a public debt rating, the
applicable Performance Level will be Level V; (iv) if such public debt ratings
established by S&P and Moody’s shall fall within different levels, the public
debt rating will be determined by the higher of the two ratings, provided that,
in the event that the lower of such public debt ratings is more than one level
below the higher of such public debt ratings, the public debt rating will be
determined based upon the level that is one level above the lower of such public
debt ratings; (v) if any such public debt rating established by S&P or Moody’s
shall be changed, such change shall be effective as of the date on which such
change is first announced publicly by the rating agency making such change; and
(vi) if S&P or Moody’s shall change the basis on which such public debt ratings
are

 

3

--------------------------------------------------------------------------------


 

established, each reference to the public debt rating announced by S&P or
Moody’s, as the case may be, shall refer to the then-equivalent rating by S&P or
Moody’s, as the case may be.

 

“Applicable Reserve Requirement” means, at any time with respect to any Lender,
for any LIBOR Rate Loan, the rate, expressed as a decimal, at which reserves
(including any basic marginal, special, supplemental, emergency or other
reserves) are required to be maintained by such Lender against “Eurocurrency
liabilities” (as such term is defined in Regulation D) under regulations issued
from time to time by the Board of Governors of the Federal Reserve System or
other applicable banking regulator. Without limiting the effect of the
foregoing, the Applicable Reserve Requirement shall reflect any other reserves
required to be maintained by the applicable Lender with respect to (i) any
category of liabilities which includes deposits by reference to which the
applicable LIBOR rate is to be determined, or (ii) any category of extensions of
credit or other assets which include LIBOR Rate Loans. For purposes hereof, a
LIBOR Rate Loan shall be deemed to constitute Eurocurrency liabilities and as
such shall be deemed subject to reserve requirements without benefits of credit
for proration, exceptions or offsets that may be available from time to time to
the applicable Lender.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Asset Sale” means a sale, lease or sub-lease (as lessor or sublessor), sale and
leaseback transaction, assignment, conveyance, transfer or other disposition to,
or any exchange of property with, any Person, in one transaction or a series of
transactions, of all or any part of any Credit Party’s or any of their
Subsidiaries’ businesses, properties or assets of any kind, whether real,
personal, or mixed and whether tangible or intangible, whether now owned or
hereafter acquired, including the Capital Stock of any Subsidiary of such Credit
Party, other than such businesses, properties or assets sold in the ordinary
course of business and consistent with past business practice of the Borrower
and its Subsidiaries.

 

“Assignment Agreement” means an assignment agreement, substantially in the form
of Exhibit V hereto, satisfactory in form and substance to the Administrative
Agent.

 

“Assuming Lender” shall have the meaning specified in Section 2.14B.

 

“Assumption Agreement” shall have the meaning specified in Section 2.14B.

 

“Available Amount” of any Letter of Credit means, at any time, the maximum
amount available to be drawn under such Letter of Credit at such time (assuming
compliance at such time with all conditions to drawing).

 

“Bahamian Subsidiary” means Hospira Ltd.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute.

 

“Base Rate” means, for any day, a rate per annum equal to the greatest of
(i) the Prime Rate in effect on such day, (ii) the Federal Funds Effective Rate
in effect on such day plus

 

4

--------------------------------------------------------------------------------


 

1/2 of 1% and (iii) (c) the British Bankers Association Interest Settlement Rate
applicable to Dollars for a period of one month (“One Month LIBOR”) plus 1.00%
(for the avoidance of doubt, the One Month LIBOR for any day shall be based on
the rate appearing on Reuters LIBOR01 Page (or other commercially available
source providing such quotations as designated by the Agent from time to time)
at approximately 11:00 a.m. London time on such day. Any change in the Base Rate
due to a change in the Prime Rate, the Federal Funds Effective Rate or One Month
LIBOR shall be effective on the effective day of such change in the Prime Rate,
the Federal Funds Effective Rate or One Month LIBOR, respectively.

 

“Base Rate Loan” means a Loan bearing interest at a rate determined by reference
to the Base Rate or, with regard to a Loan denominated in Canadian Dollars, the
Canadian Prime Rate.

 

“Beneficiary” means each Agent, the Issuing Bank and Lender.

 

“Borrower” shall have the meaning ascribed to such term in the introduction to
this Agreement.

 

“Borrower Commercial Paper Debt” means short-term Indebtedness incurred by the
Borrower in the ordinary course of business of the Borrower and pursuant to the
Borrower’s commercial paper program.

 

“Borrowing” means a borrowing consisting of Loans of the same Type that (i) are
made to the same Borrower, (ii) are made, continued or converted on the same day
and (iii) in the case of LIBOR Rate Loans, have the same Interest Period.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City, or, with respect to the obligations of
any Subsidiary Borrower, Toronto, Canada or London, England, as applicable, are
authorized or required by law to remain closed, provided that (a) when used in
connection with a LIBOR Rate Loan, the term “Business Day” shall also exclude
any day on which banks are not open for dealings in Dollar deposits in the
London interbank market, (b) when used in connection with an Alternative
Currency Loan, the term “Business Day” shall also exclude any day on which banks
are not open for dealings in deposits in the applicable Alternative Currency in
the London interbank market and (c) when used in connection with any Loan
denominated in Euros, the term “Business Day” shall also exclude any day on
which the TARGET payment system is not open for the settlement of payment in
Euro.

 

“Canadian Dollars” means the lawful money of Canada.

 

“Canadian Prime Rate” means, on any day, the annual rate of interest (rounded
upwards, if necessary, to the next 1/100 of 1%) equal to the greater of:

 

(a)           the annual rate of interest announced from time to time by
Citibank, N.A. as its prime rate in effect on such day for determining interest
rates on Canadian Dollar denominated commercial loans in Canada; and

 

5

--------------------------------------------------------------------------------


 

(b)           the annual rate of interest equal to the sum of (A) the CDOR Rate
in effect on such day and (B) 1%.

 

“Canadian Subsidiary” means Hospira Healthcare Corporation, a corporation
organized under the Canada Business Corporations Act.

 

“Capital Lease”, as applied to any Person, means any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is accounted for as a capital lease on the balance sheet of that
Person.

 

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation), including
partnership interests and membership interests, and any and all warrants, rights
or options to purchase or other arrangements or rights to acquire any of the
foregoing.

 

“Cash” means money, currency or a credit balance in any demand or deposit
account.

 

“Cash Equivalents” means, as at any date of determination, (i) marketable
securities (a) issued or directly and unconditionally guaranteed as to interest
and principal by the United States government or (b) issued by any agency of the
United States the obligations of which are backed by the full faith and credit
of the United States, in each case maturing within one year after such date;
(ii) marketable direct obligations issued by any state of the United States of
America or any political subdivision of any such state or any public
instrumentality thereof, in each case maturing within one year after such date
and having, at the time of the acquisition thereof, a rating of at least A 1
from S&P or at least P 1 from Moody’s; (iii) commercial paper maturing no more
than one year from the date of creation thereof and having, at the time of the
acquisition thereof, a rating of at least A 1 from S&P or at least P 1 from
Moody’s; (iv) certificates of deposit or bankers’ acceptances maturing within
one year after such date and issued or accepted by any Lender or by any
commercial bank organized under the laws of the United States of America or any
state thereof or the District of Columbia that (a) is at least “adequately
capitalized” (as defined in the regulations of its primary Federal banking
regulator) and (b) has Tier 1 capital (as defined in such regulations) of not
less than $100,000,000; (v) shares of any money market mutual fund that (a) has
substantially all of its assets invested continuously in the types of
investments referred to in clauses (i) and (ii) above, (b) has net assets of not
less than $500,000,000 and (c) has the highest rating obtainable from either S&P
or Moody’s; and (vi) in the case of any Credit Party or Subsidiary of a Credit
Party doing business outside the United States, any obligation that is
substantially similar or comparable to the obligations described above and that
is customary in the applicable jurisdiction in which such Subsidiary is doing
business.

 

“CDOR Rate” means, on any date, the annual rate of interest which is the average
of the rates of Canadian Dollars bankers’ acceptances for a term of thirty (30)
days which appear on the “Reuters Screen CDOR Page” at approximately 10:00 a.m.
(Toronto time), on such date, or if such date is not a Business Day, then on the
immediately preceding Business Day; provided, that if such rate does not appear
on the Reuters Screen CDOR Page as

 

6

--------------------------------------------------------------------------------


 

contemplated, the CDOR Rate on any date shall be the annual rate of interest
quoted to Citibank, N.A. for such bankers’ acceptances for a term of thirty (30)
days.

 

“Certificate re Non-Bank Status” means a certificate substantially in the form
of Exhibit IV annexed hereto delivered by a Lender to the Administrative Agent
pursuant to Section 2.8 B(iii)(b).

 

“CGMI” shall have the meaning ascribed to such term in the introduction to this
Agreement.

 

“Change of Control” means (i) any Person or “group” (within the meaning of
Rules 13d 3 and 13d 5 under the Exchange Act) shall have acquired beneficial
ownership of 30% or more on a fully diluted basis of the voting and/or economic
interest in the Capital Stock of the Borrower; (ii) any Person or “group”
(within the meaning of Rules 13d 3 and 13d 5 under the Exchange Act) shall have
obtained the power (whether or not exercised) to elect a majority of the members
of the board of directors (or similar governing body) of the Borrower;
(iii) during any period of up to 24 consecutive months, commencing before or
after the date of this Agreement, a majority of the members of the board of
directors of the Borrower shall not be Continuing Directors; (iv) any Person or
“group” (within the meaning of Rules 13d 3 and 13d 5 under the Exchange Act)
shall have acquired by contract or otherwise, or shall have entered into a
contract or arrangement that, upon consummation, will result in its or their
acquisition of the power to exercise, directly or indirectly, a controlling
influence over the management or policies of the Borrower or (v) an event of
series of events resulting in the Borrower ceasing to (i) beneficially own and
control 100% on a fully diluted basis of the economic and voting interests in
the Capital Stock of any Subsidiary Borrower (other than directors’ qualifying
shares) or (ii) have the power to elect a majority of the members of the board
of directors (or similar governing body) of any Subsidiary Borrower.

 

“Citibank” shall have the meaning ascribed to such term in the introduction to
this Agreement.

 

“Commitment” means the Dollar Amount of the commitment of a Lender to make or
otherwise fund any Loan and to acquire participations in Letters of Credit
hereunder and “Commitments” means such commitments of all Lenders in the
aggregate. The amount of each Lender’s Commitment, if any, is set forth on
Schedule 2.1A or in the applicable Assumption Agreement or Assignment Agreement,
as the case may be, subject to any adjustment, increase or reduction pursuant to
the terms and conditions hereof. The aggregate amount of the Commitments as of
the Effective Date is $700,000,000.

 

“Commitment Increase” means an increase in the aggregate amount of the
Commitments pursuant to Section 2.14.

 

“Commitment Period” means the period from the Effective Date to but excluding
the Maturity Date.

 

“Compliance Certificate” means a certificate of the chief financial officer,
treasurer or controller of the Borrower setting forth computations in reasonable
detail demonstrating (i) compliance with the covenants set forth in
Section 6.11, as at the end of the

 

7

--------------------------------------------------------------------------------


 

period covered by such financial statements, and (ii) certifying that such
officer has obtained no knowledge of any Potential Event of Default or Event of
Default except as specified in such certificate.

 

“Consolidated Adjusted EBITDA” means, in respect of the Borrower and its
Subsidiaries on a consolidated basis, for any period, an amount equal to (i) the
sum, without duplication, of the amounts for such period of (a) Consolidated Net
Income, (b) Consolidated Financing Expense, (c) provisions for taxes based on
income, (d) total depreciation expense, (e) total amortization expense,
(f) other non-Cash items reducing Consolidated Net Income (excluding any such
non-Cash item to the extent that it represents an accrual or reserve for
potential Cash items in any future period or amortization of a prepaid Cash item
that was paid in a prior period) and (g) Permitted Addbacks, minus (ii) other
non-Cash items increasing Consolidated Net Income for such period (excluding any
such non-Cash item to the extent it represents the reversal of an accrual or
reserve for potential Cash item in any prior period); provided that
“Consolidated Adjusted EBITDA” for the fiscal quarters ending December 31, 2008,
March 31, 2009 and June 30, 2009 shall be deemed to be $236,727,000,
$195,890,000 and $217,680,000, respectively.

 

“Consolidated Financing Expense” means, in respect of the Borrower and its
Subsidiaries on a consolidated basis, for any period, total interest expense
(including that portion attributable to Capital Leases in accordance with GAAP
and capitalized interest) with respect to all outstanding Indebtedness of the
Borrower and its Subsidiaries, including all commissions, discounts and other
fees and charges owed with respect to any letters of credit and bankers’
acceptance financing and net costs under Interest Rate Agreements; provided that
“Consolidated Financing Expense” for the fiscal quarters ending December 31,
2008, March 31, 2009 and June 30, 2009 shall be deemed to be $29,493,000,
$26,998,000 and 28,341,000, respectively.

 

“Consolidated Net Income” means, in respect of the Borrower and its Subsidiaries
on a consolidated basis, for any period, (i) the net income (or loss) for the
Borrower and its Subsidiaries for such period taken as a single accounting
period determined in conformity with GAAP, minus (ii) (a) the income (or loss)
of any Person (other than a Subsidiary of the Borrower) in which any other
Person (other than the Borrower or any of its Subsidiaries) has a joint
interest, except to the extent of the amount of dividends or other distributions
actually paid to the Borrower or any of its Subsidiaries by such Person during
such period, (b) the income (or loss) of any Person accrued prior to the date it
becomes a Subsidiary of the Borrower or is merged into or consolidated with the
Borrower or any of its Subsidiaries or that Person’s assets are acquired by the
Borrower or any of its Subsidiaries, (c) the income of any Subsidiary of the
Borrower to the extent that the declaration or payment of dividends or similar
distributions by that Subsidiary of that income is not at the time permitted by
operation of the terms of its charter or any agreement, instrument, judgment,
decree, order, statute, rule or governmental regulation applicable to that
Subsidiary, (d) any after-tax gains or losses attributable to Asset Sales or
returned surplus assets of any Pension Plan, and (e) (to the extent not included
in clauses (a) through (d) above) any net extraordinary gains or net non-cash
extraordinary losses.

 

“Consolidated Net Worth” means, at any date of determination, all items which in
conformity with GAAP would be included under shareholders’ equity on a
consolidated balance sheet of the Borrower and its Subsidiaries.

 

8

--------------------------------------------------------------------------------


 

“Consolidated Total Debt” means, in respect of the Borrower and its Subsidiaries
on a consolidated basis, as at any date of determination, the aggregate stated
balance sheet amount of all Indebtedness, determined on a consolidated basis in
accordance with GAAP.

 

“Continuing Director” as applied to any Person, means, for any period, an
individual who is a member of the board of directors of such Person on the first
day of such period or whose election to the board of directors of such Person is
approved by a majority of the other Continuing Directors.

 

“Contractual Obligation”, as applied to any Person, means any provision of any
securities issued by that Person or of any indenture, mortgage, deed of trust,
or other material contract, undertaking, agreement or other material instrument
to which that Person is a party or by which it or any of its properties is bound
or to which it or any of its properties is subject.

 

“Conversion/Continuation Date” means the effective date of a continuation or
conversion, as the case may be, as set forth in the applicable
Conversion/Continuation Notice.

 

“Conversion/Continuation Notice” means a Conversion/Continuation Notice
substantially in the form of Exhibit II.

 

“Credit Date” means the date of a Credit Extension.

 

“Credit Exposure” means, with respect to any Lender as of any date of
determination, (i) prior to the termination of the Commitments, that Lender’s
Commitment; and (ii) after the termination of the Commitments, the sum of
(a) the aggregate outstanding principal amount of the Loans of that Lender,
(b) in the case of the Issuing Bank, the aggregate Letter of Credit Usage in
respect of all Letters of Credit issued by that Lender (net of any
participations by Lenders in such Letters of Credit), and (c) the aggregate
amount of all participations by that Lender in any outstanding Letters of Credit
or any unreimbursed drawing under any Letter of Credit.

 

“Credit Extension” means the making of a Loan or the issuing of a Letter of
Credit.

 

“Credit Party” means each Person (other than any Agent, Lead Arranger, the
Issuing Bank or any Lender or other representative thereof) from time to time
party to a Loan Document.

 

“Currency Agreement” means any foreign exchange contract, currency swap
agreement, futures contract, option contract, synthetic cap or other similar
agreement or arrangement.

 

“Default Excess” means, with respect to any Defaulting Lender, the excess, if
any, of such Defaulting Lender’s Pro Rata Share of the aggregate outstanding
principal amount of Loans of all Lenders (calculated as if all Defaulting
Lenders had funded all of their respective Defaulted Loans) over the aggregate
outstanding principal amount of all Loans of such Defaulting Lender.

 

9

--------------------------------------------------------------------------------


 

“Default Period” means, with respect to any Defaulting Lender, the period
commencing on the date of the applicable Funding Default and ending on the
earliest of the following dates: (i) the date on which all Commitments are
cancelled or terminated and/or the Obligations are declared or become
immediately due and payable, (ii) the date on which (a) the Default Excess with
respect to such Defaulting Lender shall have been reduced to zero (whether by
the funding by such Defaulting Lender of any Defaulted Loans of such Defaulting
Lender or by the non pro rata application of any voluntary or mandatory
prepayments of the Loans in accordance with the terms of Section 2.7B) and
(b) such Defaulting Lender shall have delivered to the Credit Parties and the
Administrative Agent a written reaffirmation of its intention to honor its
obligations hereunder with respect to its Commitment, and (iii) the date on
which the Credit Parties, the Administrative Agent and the Requisite Lenders
waive all Funding Defaults of such Defaulting Lender in writing.

 

“Defaulted Loan” shall have the meaning ascribed to such term in Section 2.11.

 

“Defaulting Lender” shall have the meaning ascribed to such term in Section
2.11.

 

“Deposit Account” means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization, other
than an account evidenced by a negotiable certificate of deposit.

 

“Disclosed Litigation” shall have the meaning ascribed to such term in Section
3.1F.

 

“Documentation Agents” shall have the meaning ascribed to such term in the
introduction to this Agreement.

 

“Dollar-Denominated Loan” means a Loan that is made in Dollars.

 

“Dollar Amount” means, at any time:

 

(a)                                  with respect to any Dollar-Denominated
Loan, the principal amount thereof then outstanding;

 

(b)                                 with respect to any Alternative Currency
Loan, the principal amount thereof then outstanding in the relevant Alternative
Currency, converted to Dollars in accordance with Section 2.10; and

 

(c)                                  with respect to any Letter of Credit, the
amount thereof.

 

“Dollars” and the sign “$” mean the lawful money of the United States of
America.

 

“Effective Date” means the date on which the conditions specified in Section 3.1
are satisfied or waived in accordance with Section 9.6.

 

10

--------------------------------------------------------------------------------


 

“Eligible Assignee” means (A) any Lender and any Affiliate of any Lender; and
(B) any commercial bank, savings and loan association, savings bank, insurance
company, investment or mutual fund or other entity that is an “accredited
investor” (as defined in Regulation D under the Securities Act) and which
extends credit or buys loans as one of its businesses; provided that none of the
Borrower, an Affiliate of the Borrower or any of its Subsidiaries shall be an
Eligible Assignee.

 

“Employee Benefit Plan” means any “employee benefit plan” as defined in
Section 3(3) of ERISA (other than a Multiemployer Plan) which is or was
maintained or contributed to by the Borrower or any of its ERISA Affiliates.

 

“Environmental Claim” means any investigation, notice, notice of violation,
claim, action, suit, proceeding, order, consent decree, settlement, demand,
abatement order or other order or directive (conditional or otherwise), by any
Governmental Authority or any other Person, arising (i) pursuant to or in
connection with any actual or alleged violation of any Environmental Law,
(ii) in connection with any Hazardous Materials or any actual or alleged
Hazardous Materials Activity or (iii) in connection with any actual or alleged
damage, injury, threat or harm to health, safety, natural resources or the
environment.

 

“Environmental Laws” means any and all current or future federal, state, local
and foreign laws and regulations, statutes, ordinances, orders, rules, guidance
documents, judgments, Governmental Authorizations, or any other requirements of
Governmental Authorities relating to (i) environmental matters, including those
relating to any Hazardous Materials Activity, (ii) the generation, use, storage,
transportation or disposal of Hazardous Materials, or (iii) occupational safety
and health, industrial hygiene, land use or the protection of human, plant or
animal health or welfare.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor thereto.

 

“ERISA Affiliate” means, as applied to any Person, (i) any corporation which is
a member of a controlled group of corporations within the meaning of
Section 414(b) of the Internal Revenue Code of which that Person is a member;
(ii) any trade or business (whether or not incorporated) which is a member of a
group of trades or businesses under common control within the meaning of
Section 414(c) of the Internal Revenue Code of which that Person is a member;
and (iii) any member of an affiliated service group within the meaning of
Section 414(m) or (o) of the Internal Revenue Code of which that Person, any
corporation described in clause (i) above or any trade or business described in
clause (ii) above is a member.

 

“ERISA Event” means (i) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which 30-day notice to the PBGC has been waived); (ii) the
failure to meet the minimum funding standard of Section 412 of the Internal
Revenue Code with respect to any Pension Plan (whether or not waived in
accordance with Section 412(d) of the Internal Revenue Code) or the failure to
make by its due date a required installment under Section 412(m) of the Internal
Revenue Code with respect to any Pension Plan or the failure to make any
required contribution to a Multiemployer Plan; (iii) the provision by the
administrator of any Pension Plan

 

11

--------------------------------------------------------------------------------


 

pursuant to Section 4041(a)(2) of ERISA of a notice of intent to terminate such
plan in a distress termination described in Section 4041(c) of ERISA; (iv) the
withdrawal by the Borrower or any of its ERISA Affiliates from any Pension Plan
with two or more contributing sponsors or the termination of any such Pension
Plan resulting in liability pursuant to Section 4063 or 4064 of ERISA; (v) the
institution by the PBGC of proceedings to terminate any Pension Plan, or the
occurrence of any event or condition which might reasonably constitute grounds
under ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (vi) the imposition of liability on the Borrower
or any of its ERISA Affiliates pursuant to Section 4062(e) or 4069 of ERISA or
by reason of the application of Section 4212(c) of ERISA; (vii) the withdrawal
by the Borrower, any of its Subsidiaries or any of their respective ERISA
Affiliates in a complete or partial withdrawal (within the meaning of Sections
4203 and 4205 of ERISA) from any Multiemployer Plan if there is any potential
withdrawal liability to the Borrower or any of its ERISA Affiliates as a result
of the withdrawal, or the receipt by the Borrower or any of its ERISA Affiliates
of notice from any Multiemployer Plan that it is in reorganization or insolvency
pursuant to Section 4241 or 4245 of ERISA, or that it intends to terminate or
has terminated under Section 4041A or 4042 of ERISA; (viii) the occurrence of an
act or omission which could give rise to the imposition on the Borrower, any of
its Subsidiaries or any of their respective ERISA Affiliates of fines,
penalties, taxes or related charges under Chapter 43 of the Internal Revenue
Code or under Section 409, Section 502(c), (i) or (l), or Section 4071 of ERISA
in respect of any Employee Benefit Plan, in each case in an amount that would be
material; (ix) the assertion of a claim (other than routine claims for benefits)
against any Employee Benefit Plan or the assets thereof, or against the Borrower
or any of its ERISA Affiliates in connection with any Employee Benefit Plan, if,
in any such case, such claim would reasonably be expected to result in any
material liability; (x) receipt from the Internal Revenue Service of notice of
the failure of any Pension Plan to qualify under Section 401(a) of the Internal
Revenue Code, or the failure of any trust forming part of any Pension Plan to
qualify for exemption from taxation under Section 501(a) of the Internal Revenue
Code if, in either case, such failure would reasonably be expected to result in
any material liability for the Borrower or any of its ERISA Affiliates; or (xi)
the imposition of a Lien pursuant to Section 401(a)(29) or 412(n) of the
Internal Revenue Code or pursuant to ERISA with respect to any Pension Plan.

 

“Euro” means the single currency of the members of the European Union from time
to time that adopt a single, shared currency.

 

“Event of Default” means each of the events set forth in Section 8.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.

 

“Facilities” means any and all real property (including all buildings, fixtures
or other improvements located thereon) now, hereafter or heretofore owned,
leased, operated or used by the Borrower or any of its Subsidiaries or any of
their respective predecessors or Affiliates.

 

“Facility Fee” shall have the meaning ascribed to such term in
Section 2.6(i)(a).

 

12

--------------------------------------------------------------------------------


 

“Federal Funds Effective Rate” means for any day, the rate per annum (expressed,
as a decimal, rounded upwards, if necessary, to the next higher 1/100 of 1%)
equal to the weighted average of the rates on overnight federal funds
transactions with members of the Federal Reserve System arranged by federal
funds brokers on such day, as published by the Federal Reserve Bank of New York
on the Business Day next succeeding such day; provided (i) if such day is not a
Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (ii) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate charged to Administrative Agent, in its capacity as a Lender, on
such day on such transactions as determined by the Administrative Agent.

 

“Fee Letter” means the Fee Letter, dated September 18, 2009, among the Borrower,
Citibank and CGMI, as the same may be amended, supplemented or otherwise
modified from time to time.

 

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

 

“Fiscal Year” means the fiscal year of the Borrower and its Subsidiaries ending
on December 31 of each calendar year (excluding any Subsidiary of the Borrower
that is acquired after the date hereof that has not yet changed its fiscal year
to a calendar year). For purposes of this Agreement, any particular Fiscal Year
shall be designated by reference to the calendar year in which such Fiscal Year
ends.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“Funding and Payment Office” means, for each of the Administrative Agent and the
Issuing Bank, the office of such Person as set forth under the such Person’s
name on the signature pages hereof, or such other office designated in a written
notice delivered by the Administrative Agent or the Issuing Bank to the Borrower
and each Lender.

 

“Funding Default” shall have the meaning ascribed to such term in Section 2.11.

 

“GAAP” means, subject to the limitations on the application thereof set forth in
Section 1.2, generally accepted accounting principles set forth in opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other entity as
may be approved by a significant segment of the United States accounting
profession, in each case as the same are applicable to the circumstances as of
the date of determination.

 

“Governmental Acts” means any act or omission, whether rightful or wrongful, of
any present or future de jure or de facto government or Governmental Authority.

 

“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or

 

13

--------------------------------------------------------------------------------


 

instrumentality or political subdivision thereof or any entity or officer
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to any government or any court, in each case whether
associated with a state of the United States, the United States, or a foreign
entity or government.

 

“Governmental Authorization” means any permit, license, authorization, plan,
directive, registration with, approval of, consent order or consent decree of or
from, or notice to any Governmental Authority.

 

“Guaranteed Obligations” shall have the meaning ascribed to such term in
Section 7.1.

 

“Guarantor” means the Borrower.

 

“Guaranty” means the guaranty of the Guarantor set forth in Section 7.

 

“Hazardous Materials” means any chemical, material or substance, (i) exposure to
which is prohibited or limited by any Governmental Authority, (ii) which is
designated, classified or regulated as “hazardous” or “toxic” or as a
“pollutant” or “contaminant” under any Environmental Law or (iii) which may or
could pose a hazard to the health and safety of the owners, occupants or any
Persons in the vicinity of any Facility or to the indoor or outdoor environment.

 

“Hazardous Materials Activity” means any past, current, proposed or threatened
activity, event or occurrence involving any Hazardous Materials, including the
use, manufacture, possession, storage, holding, presence, existence, location,
Release, threatened Release, discharge, placement, generation, transportation,
processing, construction, treatment, abatement, removal, remediation, disposal,
disposition or handling of any Hazardous Materials, and any corrective action or
response action with respect to any of the foregoing.

 

“Highest Lawful Rate” shall have the meaning ascribed to such term in Section
9.22.

 

“Increase Date” shall have the meaning specified in Section 2.14A.

 

“Increasing Lender” shall have the meaning specified in Section 2.14A.

 

“Indebtedness”, as applied to any Person, means (without duplication) (i) all
indebtedness for borrowed money; (ii) that portion of obligations with respect
to Capital Leases that is classified as a liability on a balance sheet in
conformity with GAAP; (iii) notes payable and drafts accepted representing
extensions of credit whether or not representing obligations for borrowed money;
(iv) any obligation owed for all or any part of the deferred purchase price of
property or services (excluding any such obligations incurred under ERISA),
which purchase price is (a) due more than six months from the date of incurrence
of the obligation in respect thereof or (b) evidenced by a note or similar
written instrument; (v) all indebtedness secured by any Lien on any property or
asset owned or held by that Person regardless of whether the indebtedness
secured thereby shall have been assumed by that Person or is nonrecourse to the
credit of that Person; (vi) the face amount of any letter of credit issued for
the account of that

 

14

--------------------------------------------------------------------------------


 

Person or as to which that Person is otherwise liable for reimbursement of
drawings; (vii) the direct or indirect guaranty, endorsement (otherwise than for
collection or deposit in the ordinary course of business), co-making,
discounting with recourse or sale with recourse by such Person of the obligation
of another; (viii) any obligation of such Person the primary purpose or intent
of which is to provide assurance to an obligee that the obligation of the
obligor thereof will be paid or discharged, or any agreement relating thereto
will be complied with, or the holders thereof will be protected (in whole or in
part) against loss in respect thereof; and (ix) any liability of such Person for
an obligation of another through any agreement (contingent or otherwise) (a) to
purchase, repurchase or otherwise acquire such obligation or any security
therefor, or to provide funds for the payment or discharge of such obligation
(whether in the form of loans, advances, stock purchases, capital contributions
or otherwise) or (b) to maintain the solvency or any balance sheet item, level
of income or financial condition of another if, in the case of any agreement
described under subclauses (a) or (b) of this clause (ix), the primary purpose
or intent thereof is as described in clause (viii) above.

 

“Indemnitees” shall have the meaning ascribed to such term in Section 9.3.

 

“Indemnified Liabilities” shall have the meaning ascribed to such term in
Section 9.3.

 

“Initial Lenders” shall have the meaning ascribed to such term in the
introduction to this Agreement.

 

“Interest Coverage Ratio” means the ratio as of the last day of any Fiscal
Quarter of (i) Consolidated Adjusted EBITDA for the four-Fiscal Quarter period
then ended, to (ii) Consolidated Financing Expense for such four-Fiscal Quarter
period.

 

“Interest Payment Date” means with respect to (i) any Base Rate Loan, each March
31, June 30, September 30 and December 31 of each year, commencing on the first
such date to occur after the Effective Date, and the Maturity Date and (ii) any
LIBOR Rate Loan, the last day of each Interest Period and, if any Interest
Period is longer than three months, the date that is three months after the
first day of such Interest Period, provided that, if any Interest Payment Date
would otherwise fall on a day which is not a Business Day, it shall be postponed
to the next day which is a Business Day.

 

“Interest Period” shall have the meaning ascribed to such term in Section 2.5B.

 

“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement or other similar agreement or
arrangement.

 

“Interest Rate Determination Date” means, with respect to any Interest Period,
the second Business Day prior to the first day of such Interest Period.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended to
the date hereof and from time to time hereafter, and any successor statute.

 

“Irish Subsidiary” means Hospira, an organization organized under the laws of
Ireland.

 

15

--------------------------------------------------------------------------------


 

“Issuance” with respect to any Letter of Credit means the issuance, amendment,
renewal or extension of such Letter of Credit.

 

“Issuance Notice” means an Issuance Notice substantially in the form of Exhibit
VI.

 

“Issuing Bank” means any Lender that has agreed to become an Issuing Bank and
has been approved as an Issuing Bank by the Administrative Agent and the
Borrower, together with its permitted successors and assigns in such capacity.

 

“Joinder Agreement” means a Joinder Agreement substantially in the form of
Exhibit IX, with such amendments or modifications as may be approved by the
Administrative Agent.

 

“Joinder Date” means the date on which the conditions specified in Section 11
are satisfied or waived in accordance with Section 9.6.

 

“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form; provided that in no event
shall any corporate Subsidiary of any Person be considered a Joint Venture to
which such Person is a party.

 

“Lead Arrangers” shall have the meaning ascribed to such term in the
introduction to this Agreement.

 

“Lender” and “Lenders” shall mean the Initial Lenders, each Assuming Lender that
shall become a party hereto pursuant to Section 2.14 and each Person that shall
become a party hereto pursuant to Section 9.15.

 

“Letter of Credit” means a commercial or standby letter of credit issued or to
be issued by the Issuing Bank pursuant to this Agreement.

 

“Letter of Credit Agreement” has the meaning specified in Section 2.2B.

 

“Letter of Credit Sublimit” means the lesser of (i) $100,000,000 and (ii) the
aggregate unused amount of the Commitments then in effect.

 

“Letter of Credit Usage” means, as at any date of determination, the sum of
(i) the maximum aggregate amount which is, or at any time thereafter may become,
available for drawing under all Letters of Credit then outstanding, and (ii) the
aggregate amount of all drawings under Letters of Credit honored by the Issuing
Bank and not theretofore reimbursed by or on behalf of the Borrower.

 

“Leverage Ratio” means, in respect of the Borrower and its Subsidiaries on a
consolidated basis, the ratio of (i) Consolidated Total Debt as of the last day
of any Fiscal Quarter to (ii) Consolidated Adjusted EBITDA for the four-Fiscal
Quarter period then ended.

 

16

--------------------------------------------------------------------------------


 

“LIBOR” means, for any Interest Rate Determination Date, the offered rate in the
London interbank market for deposits in Dollars or the relevant Alternative
Currency offered for a term comparable to such Interest Period that appears on
Reuters LIBOR01 Page as of approximately 11:00 A.M., London time (or such other
page as may replace such page on such service for the purpose of displaying the
rates at which such Dollar or Alternative Currency deposits are offered by
leading banks in the London interbank deposit market), or if no quotation
appears on Reuters LIBOR01 Page, the average rate per annum which the offices of
four leading banks selected by the Administrative Agent and located in London
offer for deposits in Dollars or the relevant Alternative Currency in the London
interbank deposit market at approximately 11:00 a.m. (London time).

 

“LIBOR Rate Loan” means any Loan bearing interest at a rate calculated with
respect to LIBOR.

 

“Lien” means any lien, mortgage, pledge, assignment, security interest, charge
or encumbrance of any kind (including any conditional sale or other title
retention agreement, any lease in the nature thereof, and any agreement to give
any security interest) and any option, trust or other preferential arrangement
having the practical effect of any of the foregoing.

 

“Loan” means a loan made by a Lender to a Credit Party pursuant to Section 2.1A.

 

“Loan Documents” means this Agreement, the Fee Letter, any Note, any Joinder
Agreement and any letter of credit application or reimbursement agreement
executed by the Borrower in favor of the Issuing Bank relating to Letters of
Credit.

 

“Margin Stock” shall have the meaning ascribed to such term in Regulation U of
the Board of Governors of the Federal Reserve System as in effect from time to
time.

 

“Material Adverse Effect” means a material adverse effect upon (i) the business,
operations, properties or condition (financial or otherwise) of the Borrower and
its Subsidiaries, taken as a whole, (ii) the ability of the Borrower to perform,
or of the Administrative Agent to enforce, any of the Obligations of the
Borrower (including the Obligations under Section 7 hereof) or (iii) the
legality, validity, binding effect or enforceability against the Borrower (or
any Subsidiary Borrower that has outstanding or has requested Alternative
Currency Loans) of a Loan Document to which it is a party. For the avoidance of
doubt, changes or effects resulting from items related to Permitted Addbacks
shall not be considered in determining whether a Material Adverse Effect has
occurred.

 

“Maturity Date” means the earliest to occur of (i) the third anniversary of the
Effective Date, (ii) the date the Commitments are permanently reduced to zero
pursuant to Section 2.7B, and (iii) the date of the termination of the
Commitments pursuant to Section 8.

 

“Mayne Pharma” means Mayne Pharma Limited ACN 097 064 330.

 

“Mayne Pharma Acquisition” means the acquisition by Hospira Holdings (S.A.) Pty
Ltd of all of the stock of Mayne Pharma.

 

17

--------------------------------------------------------------------------------


 

“Moody’s” means Moody’s Investor Services, Inc. or any successor thereto.

 

“MSSF” shall have the meaning ascribed to such term in the introduction to this
Agreement.

 

“Multiemployer Plan” means any Employee Benefit Plan which is a “multiemployer
plan” as defined in Section 3(37) of ERISA to which the Borrower or any of its
ERISA Affiliates is obligated to make contributions.

 

“Non-US Lender” shall have the meaning ascribed to such term in Section
2.8B(iii)(a).

 

“Note” means a promissory note of a Credit Party issued pursuant to
Section 2.4C, substantially in the form of Exhibit III, as amended, supplemented
or otherwise modified from time to time.

 

“Notice of Borrowing” means a notice substantially in the form of Exhibit I
annexed hereto delivered by any Credit Party to the Administrative Agent
pursuant to Section 2.1B with respect to a proposed Borrowing.

 

“Obligations” means all obligations of every nature of the Credit Parties from
time to time owing to the Agents, the Lead Arrangers and the Lenders or any of
them under the Loan Documents.

 

“Officer’s Certificate” means, as applied to any corporation, a certificate
executed on behalf of such corporation by any one of its chairman of the board
(if an officer), its president, one of its vice presidents, its chief financial
officer or its treasurer or, as applied to any limited partnership, a
certificate executed on behalf of such limited partnership by the chairman of
the board (if an officer), the president, one of the vice presidents, the chief
financial officer or treasurer of the general partner of such limited
partnership, or, if the general partner of such limited partnership is an
individual, executed by such individual; provided that every Officer’s
Certificate with respect to the compliance with a condition precedent to the
making of any Borrowing shall include: (i) a statement that the officer making
or giving such Officer’s Certificate has read such condition and any definitions
or other provisions contained in this Agreement relating thereto, (ii) a
statement that, in the opinion of the signer, he has made or has caused to be
made such examination or investigation as is necessary to enable him to express
an informed opinion as to whether or not such condition has been complied with,
and (iii) a statement as to whether, in the opinion of the signer, such
condition has been complied with.

 

“Organizational Documents” means (i) with respect to any corporation, its
certificate or articles of incorporation or organization, as amended, and its by
laws, as amended, (ii) with respect to any limited partnership, its certificate
of limited partnership, as amended, and its partnership agreement, as amended,
(iii) with respect to any general partnership, its partnership agreement, as
amended, and (iv) with respect to any limited liability company, its articles of
organization, as amended, and its operating agreement, as amended. In the event
any term or condition of this Agreement or any other Loan Document requires any
Organizational Document to be certified by a secretary of state or similar
governmental official, the reference to

 

18

--------------------------------------------------------------------------------


 

any such “Organizational Document” shall only be to a document of a type
customarily certified by such governmental official.

 

“Patriot Act” shall have the meaning ascribed to such term in Section 3.1D(ii).

 

“PBGC” means the Pension Benefit Guaranty Corporation and any successor thereto.

 

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to Section 412 of the Internal Revenue Code or Section 302 of
ERISA and which is intended to be qualified under Section 401(a) of the Code.

 

“Performance Level” shall have the meaning ascribed to such term within the
definition of “Applicable Margin”.

 

“Permitted Addbacks” means each of the following to the extent taken into
account in determining Consolidated Net Income for such period (all calculated
on a consolidated pre-tax basis): (a) any one-time or special non-cash charges
or expenses resulting from the Mayne Pharma Acquisition, including charges
relating to the write-up of Mayne Pharma’s inventory and the write-off of
in-process research and development; (b) the first $115,000,000 of charges and
expenses (whether cash or non-cash) incurred before December 31, 2008 related to
the integration of Mayne Pharma into the Borrower, including charges and
expenses for employee severance or retention, integration of information
systems, plant shutdowns, product relocation and relabeling and consulting
fees); (c) the first $109,000,000 of restructuring charges and expenses (whether
cash or non-cash) incurred after March 31, 2006 and before December 31, 2008
related to the Borrower’s closure of its Ashland, Ohio, Donegal, Ireland and
Montreal, Canada facilities and exit from its North Chicago, Illinois facility
and related expenses (whether cash or non-cash) for the relocation of production
from such facilities to other facilities; and (d) the first $125,000,000 of
non-recurring cash expenses and charges incurred after September 30, 2009 in
connection with Project Fuel (the previously-announced project to reduce
operating costs and optimize manufacturing capabilities and capacity and related
research and development operations).

 

“Permitted Foreign Credit Facilities” means those foreign credit facilities
permitted pursuant to Section 6.2(viii).

 

“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, Joint Ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.

 

“Potential Defaulting Lender” means any Lender that (a) is a Defaulting Lender,
(b) is or becomes the subject of a bankruptcy or insolvency proceeding, (c) has
notified the Borrower, the Administrative Agent, the Issuing Bank or any Lender
in writing that it does not intend to comply with any of its funding obligations
under this Agreement or has made a public statement to the effect that it does
not intend to comply with its funding obligations under this Agreement or under
other agreements generally in which it commits to extend credit or (d)

 

19

--------------------------------------------------------------------------------


 

failed, within three Business Days after request by the Administrative Agent, to
confirm that it will comply with the terms of this Agreement relating to its
obligations to fund prospective Loans and participations in then outstanding
Letters of Credit, provided that such Lender shall cease to be a Potential
Defaulting Lender under this clause (d) upon receipt of such information;
provided, further, that a Lender shall not be a Potential Defaulting Lender
solely by virtue of the ownership or acquisition of any ownership interest in
such Lender or parent company thereof or the exercise of control over a Lender
or parent company thereof by a governmental authority or instrumentality
thereof.

 

“Potential Event of Default” means a condition or event that, after notice or
lapse of time or both, would constitute an Event of Default.

 

“Prime Rate” means the rate of interest as announced by the Administrative Agent
from time to time as its base rate, as in effect from time to time. The Prime
Rate is a reference rate and does not necessarily represent the lowest or best
rate actually charged to any customer. The Administrative Agent or any other
Lender may make commercial loans or other loans at rates of interest at, above
or below the Prime Rate.

 

“Pro Rata Share” means, with respect to any Lender, the percentage obtained by
dividing (a) the Credit Exposure of such Lender by (b) the aggregate Credit
Exposure of all Lenders.

 

“Proceedings” shall have the meaning ascribed to such term in Section 5.1(vi).

 

“Qualified Receivables Transaction” means any transaction or series of
transactions that may be entered into by the Borrower or any Subsidiary of the
Borrower pursuant to which the Borrower or any such Subsidiary may sell, convey,
pledge or otherwise transfer to a newly-formed Subsidiary of the Borrower or
other special purpose entity, or any other Person, any accounts receivable
(including chattel paper, instruments and general intangibles) or notes
receivable and the rights and certain other property related thereto, provided
that (i) all of the terms and conditions of such transaction or series of
transactions, including the amount and type of any recourse to the Borrower or a
Subsidiary of the Borrower with respect to the assets transferred, are
acceptable to the Administrative Agent and the Requisite Lenders and (ii) the
Receivables Transaction Attributed Indebtedness incurred in all such
transactions does not exceed $150,000,000 at any time outstanding.

 

“RBS” shall have the meaning ascribed to such term in the introduction to this
Agreement.

 

“RBS Securities” shall have the meaning ascribed to such term in the
introduction to this Agreement.

 

“Receivables Transaction Attributable Indebtedness” means, with respect to any
Qualified Receivables Transaction on any date of determination, the unrecovered
purchase price on such date of all assets sold, conveyed, pledged or otherwise
transferred by the Borrower or any wholly-owned Subsidiary of the Borrower to
the third-party conduit entity or other receivables credit provider under such
Qualified Receivables Transaction.

 

20

--------------------------------------------------------------------------------


 

“Register” shall have the meaning ascribed to such term in Section 2.4A.

 

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

 

“Reimbursement Date” shall have the meaning ascribed to such term in Section
2.2D.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

 

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Material), including the movement of
any Hazardous Material through the air, soil, surface water or groundwater.

 

“Replacement Lender” shall have the meaning ascribed to such term in Section
2.12.

 

“Requisite Lenders” means Lenders having aggregate Pro Rata Shares of more than
50%; provided that during a Default Period the Credit Exposure held or deemed
held by any Defaulting Lender shall be excluded for purposes of making a
determination of Requisite Lenders.

 

“Responsible Officer” means the Chief Executive Officer, the Chief Financial
Officer, the Treasurer or the General Counsel of a Credit Party or any other
officer of such Credit Party responsible for overseeing or reviewing compliance
with the Agreement.

 

“Restricted Payment” means (i) any dividend or other distribution, direct or
indirect, on account of any shares of any class of Capital Stock of the
Borrower, except a dividend payable solely in shares of such class of Capital
Stock to the holders of such class of Capital Stock; (ii) any redemption,
retirement, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, of any shares of any class of Capital Stock of the
Borrower; and (iii) any payment made to retire, or to obtain the surrender of,
any outstanding warrants, options or other rights to acquire shares of any class
of Capital Stock of the Borrower, except any repurchase or other acquisition of
shares of such Capital Stock, or warrants, options or other rights to acquire
such shares, in connection with employee compensation in the ordinary course of
business in accordance with plans approved by the board of directors of the
Borrower.

 

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw Hill
Corporation or any successor thereto.

 

“Securities” means any stock, share, partnership interest, membership interest
in a limited liability company, voting trust certificates, certificate of
interest or participation in any profit-sharing agreement or arrangement,
option, warrant, bond, debenture, note, or other

 

21

--------------------------------------------------------------------------------


 

evidence of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

 

“Significant Subsidiary” means, at any time, a Subsidiary that has or represents
at least 5% of (i) the consolidated gross revenues of the Borrower and its
Subsidiaries for the Fiscal Year then most recently ended and/or (ii) the
consolidated assets of the Borrower and its Subsidiaries as of the last day of
the Fiscal Year then most recently ended.

 

“Spot Rate” means, for any Alternative Currency on any day, the average of the
Administrative Agent’s spot buying and selling rates for the exchange of such
Alternative Currency and Dollars as of approximately 11:00 a.m. (London, England
time) on such day.

 

“Subject Transaction” shall have the meaning ascribed to such term in Section
6.11C.

 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association or other business entity of which more
than 50% of the total voting power of shares of stock or other ownership
interests entitled (without regard to the occurrence of any contingency) to vote
in the election of the Person or Persons (whether directors, managers, trustees
or other Persons performing similar functions) having the power to direct or
cause the direction of the management and policies thereof is at the time owned
or controlled, directly or indirectly, by that Person or one or more of the
other Subsidiaries of that Person or a combination thereof.

 

“Subsidiary Borrower” means any Subsidiary that is designated as a “Subsidiary
Borrower” pursuant to Section 11.

 

“Surviving Obligations” means contingent indemnification liabilities of the
Borrower under the Loan Documents that are not yet due and payable.

 

“Syndication Agents” shall have the meaning ascribed to such term in the
introduction to this Agreement.

 

“Tax” means any present or future tax, levy, impost, duty, assessment, charge,
fee, deduction or withholding of any nature and whatever called, by whomsoever,
on whomsoever and wherever imposed, levied, collected, withheld or assessed;
provided “Tax on the overall net income” of a Person shall be construed as a
reference to a tax imposed by the jurisdiction in which that Person is organized
or in which that Person’s applicable principal office (and/or, in the case of a
Lender, its lending office) is located or in which that Person (and/or, in the
case of a Lender, its lending office) is deemed to be doing business on all or
part of the net income, profits or gains (whether worldwide, or only insofar as
such income, profits or gains are considered to arise in or to relate to a
particular jurisdiction, or otherwise) of that Person (and/or, in the case of a
Lender, its applicable lending office).

 

22

--------------------------------------------------------------------------------


 

“Terminated Lender” shall have the meaning ascribed to such term in Section
2.12.

 

“Total Utilization of Commitments” means, as at any date of determination, the
sum of (i) the aggregate principal amount of all outstanding Loans plus (ii) the
Letter of Credit Usage.

 

“Type of Loan” means a Base Rate Loan or a LIBOR Rate Loan.

 

1.2                               Accounting Terms; Utilization of GAAP for
Purposes of Calculations Under Agreement.

 

Except as otherwise expressly provided in this Agreement, all accounting terms
not otherwise defined herein shall have the respective meanings assigned to them
in conformity with GAAP. Calculations in connection with the definitions,
covenants and other provisions of this Agreement shall utilize accounting
principles and policies in effect on the date hereof which are in conformity
with those used to prepare the financial statements referred to in Section 4.4.
Financial statements and other information required to be delivered by the
Borrower to the Administrative Agent pursuant to clauses (i) and (ii) of
Section 5.1 shall be prepared in accordance with GAAP as in effect at the time
of such preparation. In the event that a change in GAAP or other accounting
principles and policies after the date hereof affects in any material respect
the calculations of the covenants contained herein, the Lenders and the Borrower
agree to negotiate in good faith to amend the affected covenants (and related
definitions) to compensate for the effect of such changes so that the
restrictions, limitations and performance standards effectively imposed by such
covenants, as so amended, are substantially identical to the restrictions,
limitations and performance standards imposed by such covenants as in effect on
the date hereof; provided that, if the Requisite Lenders and the Borrower fail
to reach agreement with respect to such amendment within a reasonable period of
time following the date of effectiveness of any such change, calculation of
compliance by the Borrower and its Subsidiaries with the covenants contained
herein shall be determined in accordance with GAAP as in effect immediately
prior to such change.

 

1.3                               Other Definitional Provisions and Rules of
Construction.

 

A.                                    Any of the terms defined herein may,
unless the context otherwise requires, be used in the singular or the plural,
depending on the reference.

 

B.                                    References to “Sections” and subsections
shall be to Sections and subsections, respectively, of this Agreement unless
otherwise specifically provided.

 

C.                                    The use in any of the Loan Documents of
the word “include” or “including”, when following any general statement, term or
matter, shall not be construed to limit such statement, term or matter to the
specific items or matters set forth immediately following such word or to
similar items or matters, whether or not nonlimiting language (such as “without
limitation” or “but not limited to” or words of similar import) is used with
reference thereto, but rather shall be deemed to refer to all other items or
matters that fall within the broadest possible scope of such general statement,
term or matter.

 

23

--------------------------------------------------------------------------------


 

D.                                    Whenever the term “wholly-owned” is used
with respect to a Subsidiary of a Person, such term means that all of the
Capital Stock (other than directors’ qualifying shares) of such Subsidiary is
owned, directly or indirectly, by such Person.

 

SECTION 2.                            AMOUNT AND TERMS OF COMMITMENTS AND LOANS

 

2.1                              Commitment; Making of Loans; Letters of Credit.

 

A.                                   Commitments.

 

(i)                                     During the Commitment Period, subject to
the terms and conditions of this Agreement and in reliance upon the
representations and warranties of the Credit Parties herein set forth, each
Lender severally agrees to make Loans (including, with respect to Alternative
Currency Loans, through any Affiliate of such Lender) (i) denominated in Dollars
or any Alternative Currency to the Borrower, (ii) denominated in Canadian
Dollars to the Canadian Subsidiary, (iii) denominated in Euros to the Irish
Subsidiary, (iv) denominated in Dollars to the Bahamian Subsidiary or
(v) denominated in the applicable Alternative Currency designated by any other
Subsidiary Borrower, in an aggregate amount up to but not exceeding such
Lender’s Commitment as set forth opposite its name on Schedule 2.1A annexed
hereto; provided that after giving effect to the making of any Loans, (i) the
Total Utilization of Commitments shall not exceed the Commitments; (ii) the
aggregate Dollar Amount of all Alternative Currency Loans shall not exceed the
Alternative Currency Sublimit; and (iii) the aggregate Dollar Amount of all
Loans to any particular Subsidiary Borrower shall not exceed $50,000,000.

 

(ii)                                  Each Lender’s Commitment shall expire on
the Maturity Date and all Loans and all other amounts owed hereunder with
respect to the Loans and the Commitment of such Lender shall be paid in full no
later than such date. Amounts borrowed pursuant to this Section 2.1A may be
repaid and reborrowed during the Commitment Period.

 

B.                                   Borrowing Mechanics.

 

(i)                                     Except pursuant to 2.2D, each Borrowing
shall at all times be in a minimum amount of $5,000,000 or higher integral
multiples of 1,000,000 units of the Applicable Currency.

 

(ii)                                  Whenever any Credit Party desires that the
Lenders make Loans, such Credit Party shall deliver to Administrative Agent on
behalf of the Lenders a fully executed and delivered Notice of Borrowing (a) in
the case of LIBOR Rate Loans denominated in Dollars, not later than 11:00 a.m.
(New York City time), at least three (3) Business Days in advance of the
proposed Credit Date; (b) in the case of LIBOR Rate Loans denominated in an
Alternative Currency, not later than 11:00 a.m. (New York City time), at least
four (4) Business Days in advance of the proposed Credit Date; or (c) in the
case of Base Rate Loans, not later than 11:00 a.m. (New York City time), on the
proposed Credit Date. Except as otherwise provided herein, a Notice of Borrowing
for LIBOR Rate Loans shall be irrevocable on and after the related Interest Rate
Determination Date, and the applicable Credit Party shall be bound to borrow
such Loans in accordance therewith. Each Notice of Borrowing shall specify the
following information:

 

(a)                                  the Applicable Currency;

 

24

--------------------------------------------------------------------------------


 

(b)                                 the aggregate amount (in the Applicable
Currency) of such Loans;

 

(c)                                  the Credit Date of such Loans, which shall
be a Business Day;

 

(d)                                 whether such Loans are to be Base Rate Loans
or LIBOR Rate Loans;

 

(e)                                  in the case of LIBOR Rate Loans, the
initial Interest Period to be applicable thereto; and

 

(f)                                    the location and number of the Credit
Party’s account, as applicable, to which funds are to be disbursed.

 

(iii)                               Notice of receipt of each Notice of
Borrowing, together with the amount of each Lender’s Pro Rata Share thereof, if
any, together with the applicable interest rate, shall be provided by the
Administrative Agent to each applicable Lender by facsimile with reasonable
promptness, but (provided the Administrative Agent shall have received such
notice by 11:00 a.m. (New York City time)) not later than 2:00 p.m. (New York
City time) on the same day as the Administrative Agent’s receipt of such Notice
of Borrowing from the applicable Credit Party.

 

(iv)                              Each Lender (or, if appropriate, with respect
to Alternative Currency Loans, an Affiliate of such Lender) shall make the
amount of its Loan available to the Administrative Agent on the applicable
Credit Date by wire transfer:

 

(a)                                  if such Loan is to be made in Dollars, not
later than 12:00 p.m. (New York City time), or, if later, not more than one hour
after receipt of the Administrative Agent’s delivery of the notice pursuant to
clause (iii) above, in same day funds in Dollars at the Funding and Payment
Office; or

 

(b)                                 if such Loan is to be made in an Alternative
Currency, not later than 12:00 p.m. (London, England time), in such Alternative
Currency (in such funds as may then be customary for the settlement of
international transactions in such Alternative Currency) at the Funding and
Payment Office.

 

(v)                                 Except as provided herein, upon satisfaction
or waiver of the conditions precedent specified in Section 3.1 and Section 3.2,
the Administrative Agent shall make the proceeds of such Loans available to the
applicable Credit Party on the applicable Credit Date by causing an amount of
same day funds in the Applicable Currency equal to the proceeds of all such
Loans received by the Administrative Agent from the Lenders to be credited to
the account of the applicable Credit Party at the Funding and Payment Office or
such other account as may be designated in writing to the Administrative Agent
by the Credit Parties.

 

2.2                               Issuance of Letters of Credit and Purchase of
Participations Therein.

 

A.                                    Letters of Credit. During the Commitment
Period, subject to the terms and conditions hereof, the Issuing Bank agrees to
issue Letters of Credit for the account of the Borrower in the aggregate amount
up to but not exceeding the Letter of Credit Sublimit; provided (i) each Letter
of Credit shall be denominated in Dollars; (ii) the stated amount of each

 

25

--------------------------------------------------------------------------------


 

Letter of Credit shall not be less than $5,000,000 or such lesser amount as is
acceptable to the Issuing Bank; (iii) after giving effect to such issuance, in
no event shall the Total Utilization of Commitments exceed the Commitments then
in effect; (iv) after giving effect to such issuance, in no event shall the
Letter of Credit Usage exceed the Letter of Credit Sublimit then in effect;
(v) in no event shall any standby Letter of Credit have an expiration date later
than the earlier of (1) five Business Days prior to the Maturity Date and
(2) the date which is one year from the date of issuance of such standby Letter
of Credit; and (vi) in no event shall any commercial Letter of Credit (x) have
an expiration date later than the earlier of (1) five Business Days before the
Maturity Date and (2) the date which is 180 days from the date of issuance of
such commercial Letter of Credit or (y) be issued if such commercial Letter of
Credit is otherwise unacceptable to the Issuing Bank in its reasonable
discretion. Subject to the foregoing, the Issuing Bank may agree that a standby
Letter of Credit will automatically be extended for one or more successive
periods not to exceed one year each, unless the Issuing Bank elects not to
extend for any such additional period; provided the Issuing Bank shall not
extend any such Letter of Credit if it has received written notice that an Event
of Default has occurred and is continuing at the time the Issuing Bank must
elect to allow such extension; provided further in the event a Funding Default
exists, the Issuing Bank shall not be required to issue any Letter of Credit
unless the Issuing Bank has entered into arrangements satisfactory to it and the
Borrower to eliminate the Issuing Bank’s risk with respect to the participation
in Letters of Credit of the Defaulting Lender, including by cash collateralizing
such Defaulting Lender’s Pro Rata Share of the Letter of Credit Usage.

 

B.                                    Notice of Issuance. Each Letter of Credit
shall be issued upon notice, given not later than 11:00 A.M. (New York City
time) on the fifth Business Day prior to the date of the proposed Issuance of
such Letter of Credit (or on such shorter notice as the Issuing Bank may agree),
by the Borrower to the Issuing Bank, and such Issuing Bank shall give the
Administrative Agent, prompt notice thereof. Each such Issuance Notice by the
Borrower shall be by facsimile or telephone, confirmed immediately in writing,
specifying therein the requested (A) date of such Issuance (which shall be a
Business Day), (B) Available Amount of such Letter of Credit, (C) expiration
date of such Letter of Credit, (D) name and address of the beneficiary of such
Letter of Credit and (E) form of such Letter of Credit. Such Letter of Credit
shall be issued pursuant to such application and agreement for letter of credit
as the Issuing Bank and the Borrower shall agree for use in connection with such
requested Letter of Credit (a “Letter of Credit Agreement”). If the requested
form of such Letter of Credit is acceptable to the Issuing Bank in its
reasonable discretion (it being understood that any such form shall have only
explicit documentary conditions to draw and shall not include discretionary
conditions), the Issuing Bank will, unless any Lender gives prior notice to the
Issuing Bank or the Administrative Agent that the applicable conditions of
Section 3.2 would not be satisfied at the time of such issuance, upon
fulfillment of the applicable conditions set forth in Section 3.2, make such
Letter of Credit available to the Borrower at its office referred to in
Section 9.8 or as otherwise agreed with the Borrower in connection with such
Issuance. In the event and to the extent that the provisions of any Letter of
Credit Agreement shall conflict with this Agreement, the provisions of this
Agreement shall govern.

 

C.                                    Responsibility of the Issuing Bank With
Respect to Requests for Drawings and Payments. In determining whether to honor
any drawing under any Letter of Credit by the beneficiary thereof, the Issuing
Bank shall be responsible only to examine the documents

 

26

--------------------------------------------------------------------------------


 

delivered under such Letter of Credit with reasonable care so as to ascertain
whether they appear on their face to be in accordance with the terms and
conditions of such Letter of Credit. As between the Borrower and the Issuing
Bank, the Borrower assumes all risks of the acts and omissions of, or misuse of
the Letters of Credit issued by the Issuing Bank, by the respective
beneficiaries of such Letters of Credit. In furtherance and not in limitation of
the foregoing, the Issuing Bank shall not be responsible for: (i) the form,
validity, sufficiency, accuracy, genuineness or legal effect of any document
submitted by any party in connection with the application for and issuance of
any such Letter of Credit, even if it should in fact prove to be in any or all
respects invalid, insufficient, inaccurate, fraudulent or forged; (ii) the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any such Letter of Credit or the rights or
benefits thereunder or proceeds thereof, in whole or in part, which may prove to
be invalid or ineffective for any reason; (iii) failure of the beneficiary of
any such Letter of Credit to comply fully with any conditions required in order
to draw upon such Letter of Credit; (iv) errors, omissions, interruptions or
delays in transmission or delivery of any messages, by mail, cable, telex or
otherwise, whether or not they be in cipher; (v) errors in interpretation of
technical terms; (vi) any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under any such Letter of Credit or
of the proceeds thereof; (vii) the misapplication by the beneficiary of any such
Letter of Credit of the proceeds of any drawing under such Letter of Credit; or
(viii) any consequences arising from causes beyond the control of the Issuing
Bank, including any Governmental Acts; none of the above shall affect or impair,
or prevent the vesting of, any of the Issuing Bank’s rights or powers hereunder.
Without limiting the foregoing and in furtherance thereof, any action taken or
omitted by the Issuing Bank under or in connection with the Letters of Credit or
any documents and certificates delivered thereunder, if taken or omitted in good
faith, shall not give rise to any liability on the part of the Issuing Bank to
the Borrower. Notwithstanding anything to the contrary contained in this
Section 2.2C, the Borrower shall retain any and all rights it may have against
the Issuing Bank for any liability arising out of the gross negligence or
willful misconduct of the Issuing Bank.

 

D.                                    Reimbursement by the Borrower of Amounts
Drawn or Paid Under Letters of Credit. In the event the Issuing Bank has
determined to honor a drawing under a Letter of Credit, it shall immediately
notify the Borrower and the Administrative Agent, and the Borrower shall
reimburse the Issuing Bank on or before the Business Day immediately following
the date on which such drawing is honored (the “Reimbursement Date”) in an
amount in Dollars and in same day funds equal to the amount of such honored
drawing; provided, anything contained herein to the contrary notwithstanding,
(i) unless the Borrower shall have notified the Administrative Agent and the
Issuing Bank prior to 10:00 a.m. (New York City time) on the date such drawing
is honored that the Borrower intends to reimburse the Issuing Bank for the
amount of such honored drawing with funds other than the proceeds of Loans, the
Borrower shall be deemed to have given a timely Notice of Borrowing to the
Administrative Agent requesting the Lenders to make Base Rate Loans on the
Reimbursement Date in an amount in Dollars equal to the amount of such honored
drawing, and (ii) subject to satisfaction or waiver of the applicable conditions
specified in Section 3.2, the Lenders shall, on the Reimbursement Date, make
Base Rate Loans in the amount of such honored drawing, the proceeds of which
shall be applied directly by the Administrative Agent to reimburse the Issuing
Bank for the amount of such honored drawing; and provided further, if for any
reason proceeds of Loans are not received by the Issuing Bank on the
Reimbursement Date in an amount equal to the amount of such honored

 

27

--------------------------------------------------------------------------------


 

drawing, the Borrower shall reimburse the Issuing Bank, on demand, in an amount
in same day funds equal to the excess of the amount of such honored drawing over
the aggregate amount of such Loans, if any, which are so received. Nothing in
this Section 2.2D shall be deemed to relieve any Lender from its obligation to
make Loans on the terms and conditions set forth herein, and the Borrower shall
retain any and all rights it may have against any Lender resulting from the
failure of such Lender to make such Loans under this Section 2.2D.

 

E.                                      Lenders’ Purchase of Participations in
Letters of Credit. Immediately upon the issuance of each Letter of Credit, each
Lender having a Commitment shall be deemed to have purchased, and hereby agrees
to irrevocably purchase, from the Issuing Bank a participation in such Letter of
Credit and any drawings honored thereunder in an amount equal to such Lender’s
Pro Rata Share (with respect to the Commitments) of the maximum amount which is
or at any time may become available to be drawn thereunder. In the event that
the Borrower shall fail for any reason to reimburse the Issuing Bank as provided
in Section 2.2D, the Issuing Bank shall promptly notify each Lender of the
unreimbursed amount of such honored drawing and of such Lender’s respective
participation therein based on such Lender’s Pro Rata Share of the Commitments.
Each Lender shall make available to the Issuing Bank an amount equal to its
respective participation, in Dollars and in same day funds, at the office of the
Issuing Bank specified in such notice, not later than 12:00 p.m. (New York City
time) on the first Business Day (under the laws of the jurisdiction in which
such office of the Issuing Bank is located) after the date notified by the
Issuing Bank. In the event that any Lender fails to make available to the
Issuing Bank on such Business Day the amount of such Lender’s participation in
such Letter of Credit as provided in this Section 2.2E, the Issuing Bank shall
be entitled to recover such amount on demand from such Lender together with
interest thereon for three Business Days at the rate customarily used by the
Issuing Bank for the correction of errors among banks and thereafter at the Base
Rate. Nothing in this Section 2.2E shall be deemed to prejudice the right of any
Lender to recover from the Issuing Bank any amounts made available by such
Lender to the Issuing Bank pursuant to this Section 2.2E in the event that it is
determined that the payment with respect to a Letter of Credit in respect of
which payment was made by such Lender constituted gross negligence or willful
misconduct on the part of the Issuing Bank. In the event the Issuing Bank shall
have been reimbursed by other Lenders pursuant to this Section 2.2E for all or
any portion of any drawing honored by the Issuing Bank under a Letter of Credit,
the Issuing Bank shall distribute to each Lender which has paid all amounts
payable by it under this Section 2.2E with respect to such honored drawing such
Lender’s Pro Rata Share of all payments subsequently received by the Issuing
Bank from the Borrower in reimbursement of such honored drawing when such
payments are received. Any such distribution shall be made to a Lender at its
notice address set forth on the signature pages hereto or at such other address
as such Lender may request.

 

F.                                      Obligations Absolute. The obligation of
the Borrower to reimburse the Issuing Bank for drawings honored under the
Letters of Credit issued by it and to repay any Loans made by Lenders pursuant
to Section 2.2D and the obligations of Lenders under Section 2.2E shall be
unconditional and irrevocable and shall be paid strictly in accordance with the
terms hereof under all circumstances including any of the following
circumstances: (i) any lack of validity or enforceability of any Letter of
Credit; (ii) the existence of any claim, set off, defense or other right which
the Borrower or any Lender may have at any time against a beneficiary or any
transferee of any Letter of Credit (or any Persons for whom any such transferee
may be acting),

 

28

--------------------------------------------------------------------------------


 

the Issuing Bank, any Lender or any other Person or, in the case of a Lender,
against the Borrower, whether in connection herewith, the transactions
contemplated herein or any unrelated transaction (including any underlying
transaction between the Borrower or one of its Subsidiaries and the beneficiary
for which any Letter of Credit was procured); (iii) any draft or other document
presented under any Letter of Credit proving to be forged, fraudulent, invalid
or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect; (iv) payment by the Issuing Bank under any Letter of
Credit against presentation of a draft or other document which does not strictly
comply with the terms of such Letter of Credit; (v) the occurrence of any
Material Adverse Effect; (vi) any breach hereof or any other Loan Document by
any party thereto; (vii) any other circumstance or happening whatsoever, whether
or not similar to any of the foregoing; or (viii) the fact that an Event of
Default or a Potential Event of Default shall have occurred and be continuing;
provided, in each case, that payment by the Issuing Bank under the applicable
Letter of Credit shall not have constituted gross negligence or willful
misconduct of the Issuing Bank under the circumstances in question.

 

G.                                    Indemnification. Without duplication of
any obligation of the Borrower under Section 9.2 or 9.3, in addition to amounts
payable as provided therein, the Borrower hereby agrees to protect, indemnify,
pay and save harmless the Issuing Bank from and against any and all claims,
demands, liabilities, damages, losses, costs, charges and expenses (including
reasonable fees, expenses and disbursements of counsel and, without duplication,
allocated costs of internal counsel) which the Issuing Bank may incur or be
subject to as a consequence, direct or indirect, of (i) the issuance of any
Letter of Credit by the Issuing Bank, other than as a result of (1) the gross
negligence or willful misconduct of the Issuing Bank or (2) the wrongful
dishonor by the Issuing Bank of a proper demand for payment made under any
Letter of Credit issued by it, or (ii) the failure of the Issuing Bank to honor
a drawing under any such Letter of Credit as a result of any Governmental Act.

 

2.3                               Pro Rata Shares; Availability of Funds; UCP.

 

A.                                    Pro Rata Shares. All Loans shall be made,
and all participations purchased, by the Lenders (or, if applicable, by their
Affiliates) simultaneously and proportionately to their respective Pro Rata
Shares (determined as of the date of such Loans or such purchases, as the case
may be), it being understood that no Lender shall be responsible for any default
by any other Lender in such other Lender’s obligation to make a Loan requested
hereunder or purchase a participation required hereby nor shall any Commitment
of any Lender be increased or decreased as a result of a default by any other
Lender in such other Lender’s obligation to make a Loan requested hereunder or
purchase a participation required hereby. Each Lender acknowledges and agrees
that its participation in each Letter of Credit will be automatically adjusted
to reflect such Lender’s Pro Rata Share of each Letter of Credit at each time
such Lender’s Commitment is increased pursuant to Section 2.14, reduced pursuant
to Section 2.7B, amended pursuant to an assignment in accordance with
Section 9.1 or otherwise changed pursuant to this Agreement.

 

B.                                    Availability of Funds. Unless the
Administrative Agent shall have been notified by any Lender prior to the
applicable Credit Date that such Lender does not intend to make available to the
Administrative Agent the amount of such Lender’s Loan requested on such Credit
Date, the Administrative Agent may assume that such Lender has made such amount

 

29

--------------------------------------------------------------------------------


 

available to the Administrative Agent on such Credit Date and the Administrative
Agent may, in its sole discretion, but shall not be obligated to, make available
to the Borrower a corresponding amount on such Credit Date. If such
corresponding amount is not in fact made available to the Administrative Agent
by such Lender or an Affiliate of such Lender, the Administrative Agent shall be
entitled to recover such corresponding amount on demand from such Lender
together with interest thereon, for each day from such Credit Date until the
date such amount is paid to the Administrative Agent, at the customary rate set
by the Administrative Agent for the correction of errors among banks for three
Business Days and thereafter at the Base Rate. If such Lender does not pay such
corresponding amount forthwith upon the Administrative Agent’s demand therefor,
the Administrative Agent shall promptly notify the Borrower and the Borrower
shall immediately pay such corresponding amount to the Administrative Agent
together with interest thereon, for each day from such Credit Date until the
date such amount is paid to the Administrative Agent, at the rate payable
hereunder for Base Rate Loans. Nothing in this Section 2.3B shall be deemed to
relieve any Lender from its obligation to fulfill its Commitments hereunder or
to prejudice any rights that the Borrower may have against any Lender as a
result of any default by such Lender hereunder.

 

C.                                    Uniform Customs and Practice for
Documentary Credits. It is hereby agreed that, except as otherwise specified in
any Letter of Credit, each commercial Letter of Credit shall be subject to the
Uniform Customs and Practice for Documentary Credits and each standby Letter of
Credit shall be subject to the International Standby Practices (ISP 98).

 

2.4                               The Register; Evidence of Debt; Notes.

 

A.                                   Register.

 

(i)                                     The Administrative Agent shall maintain
at its Payment and Funding Office a register for the recordation of the names
and addresses of the Lenders and the Commitment and Loans of each Lender from
time to time (the “Register”). The Register shall be available for inspection by
the Credit Parties or any Lender at any reasonable time and from time to time
upon reasonable prior notice. The Administrative Agent shall record in the
Register the Commitment and the Loans of each Lender, and each repayment or
prepayment in respect of the principal amount of such Loans. Any such
recordation shall be prima facie evidence of the amount owed to such Lender
hereunder; provided that failure to make any such recordation, or any error in
such recordation, shall not affect any Lender’s Commitment or the Obligations in
respect of any Loan. The Credit Parties hereby designate Citibank to serve as
the Credit Parties’ agent solely for purposes of maintaining the Register as
provided in this Section 2.4, and the Credit Parties hereby agree that, to the
extent Citibank serves in such capacity, Citibank and its officers, directors,
employees, agents and affiliates shall constitute “Indemnitees” hereunder.

 

(ii)                                  The Credit Parties, the Administrative
Agent and the Lenders shall deem and treat the Persons listed as Lenders in the
Register as the holders and owners of the corresponding Commitments and Loans
listed therein for all purposes hereof, and no assignment or transfer of any
Commitment or Loan shall be effective, in each case unless and until an
Assignment Agreement effecting the assignment or transfer thereof shall have
been accepted by the Administrative Agent and recorded in the Register as
provided in Section 9.1C. Prior to such recordation, all amounts owed with
respect to the applicable Commitment or Loan shall be owed

 

30

--------------------------------------------------------------------------------

 


 

to the Lender listed in the Register as the owner thereof, and any request,
authority or consent of any Person who, at the time of making such request or
giving such authority or consent, is listed in the Register as a Lender shall be
conclusive and binding on any subsequent holder, assignee or transferee of the
corresponding Commitments or Loans.

 

B.                                    Lenders’ Evidence of Debt. Each Lender
shall maintain on its internal records an account or accounts evidencing the
Obligations of each Credit Party to such Lender, including the amounts of the
Loans made by it and each repayment and prepayment in respect thereof. Any such
recordation shall be conclusive and binding on the Credit Parties, absent
manifest error; provided that the failure to make any such recordation, or any
error in such recordation, shall not affect any Lender’s Commitments or the
Obligations of the Credit Parties in respect of any applicable Loans; and
provided further, in the event of any inconsistency between the Register and any
Lender’s records, the recordations in the Register shall govern.

 

C.                                    Notes. If so requested by any Lender by
written notice to any Credit Party (with a copy to the Administrative Agent),
such Credit Party shall execute and deliver to such Lender, promptly after such
Credit Party’s receipt of such notice, a Note or Notes to evidence such Lender’s
Loans.

 

2.5                               Interest on the Loans.

 

A.                                   Rate of Interest; Type of Loan.

 

(i)                                     Subject to the provisions of Sections
2.5E, 2.8 and 2.9, each Loan shall bear interest on the unpaid principal amount
thereof from the date made through the Maturity Date (whether by acceleration or
otherwise) at a rate equal to (a) if a Base Rate Loan, the Base Rate plus the
Applicable Margin or (b) if a LIBOR Rate Loan, the sum of LIBOR plus the
Applicable Margin.

 

(ii)                                  The basis for determining the rate of
interest with respect to any Loan and the Interest Period with respect to any
LIBOR Rate Loan, shall be selected by the applicable Credit Party and notified
to the Administrative Agent and the Lenders pursuant to the applicable Notice of
Borrowing or Conversion/Continuation Notice, as the case may be. If on any day a
Loan is outstanding with respect to which a Notice of Borrowing or
Conversion/Continuation Notice has not been delivered to the Administrative
Agent in accordance with the terms hereof specifying the applicable basis for
determining the rate of interest, then for that day such Loan shall be a Base
Rate Loan.

 

(iii)                               With respect to Dollar-Denominated Loans or
Alternative Currency Loans denominated in Canadian Dollars, in the event the
Borrower fails to specify Base Rate Loans or LIBOR Rate Loans in the applicable
Notice of Borrowing or Conversion/Continuation Notice, such Loans (if
outstanding as a LIBOR Rate Loans) will be automatically converted into Base
Rate Loans on the last day of the then current Interest Period for such Loans
(or if outstanding as Base Rate Loans will remain as, or (if not then
outstanding) will be made as, Base Rate Loans). As soon as practicable after
11:00 a.m. (New York City time) on each Interest Rate Determination Date, the
Administrative Agent shall determine (which determination shall, absent manifest
error, be final, conclusive and binding upon all parties) the interest rate that
shall apply

 

31

--------------------------------------------------------------------------------


 

to the LIBOR Rate Loans for which an interest rate is then being determined for
the applicable Interest Period and shall promptly give notice thereof (in
writing or by telephone confirmed in writing) to the applicable Credit Party and
each Lender.

 

B.                                    Interest Periods. The applicable interest
period (each an “Interest Period”) of each Borrowing of LIBOR Rate Loans shall
be a one (1), two (2), three (3) or six (6) month period, as selected by the
applicable Credit Party in the applicable Notice of Borrowing or
Conversion/Continuation Notice, initially commencing on the date of the Loan or
any Conversion/Continuation Date, as the case may be; provided that

 

(i)                                     in the case of immediately successive
Interest Periods applicable to LIBOR Rate Loans, each successive Interest Period
shall commence on the day on which the immediately preceding Interest Period
expires;

 

(ii)                                  if an Interest Period would otherwise
expire on a day that is not a Business Day, such Interest Period shall expire on
the next succeeding Business Day; provided that, if any Interest Period would
otherwise expire on a day that is not a Business Day but is a day of the month
after which no further Business Day occurs in such month, such Interest Period
shall expire on the immediately preceding Business Day;

 

(iii)                               any Interest Period that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall, subject to clause (iv) of this Section 2.5B, end on the last Business Day
of a calendar month;

 

(iv)                              no Interest Period shall extend beyond the
Maturity Date;

 

(v)                                 no more than ten (10) Interest Periods shall
be outstanding at any time; and

 

(vi)                              if the applicable Credit Party fails to
specify an Interest Period for any Borrowing of LIBOR Rate Loans in the
applicable Notice of Borrowing or Conversion/Continuation Notice, such Credit
Party shall be deemed to have selected an Interest Period of one (1) month.

 

C.                                    Interest Payments. On each Interest
Payment Date for a Borrowing, the applicable Credit Party shall pay an amount
equal to the aggregate amount of interest that has accrued on such Borrowing
since the Effective Date or the last Interest Payment Date for such Borrowing,
as applicable. In addition, interest on each Loan shall be payable upon any
prepayment of such Loan (to the extent accrued on the amount being prepaid) and
at maturity.

 

D.                                    Default Rate. Upon the occurrence and
during the continuation of any Event of Default, (i) the Credit Parties shall no
longer have the option to request LIBOR Rate Loans, (ii) each LIBOR Rate Loan
denominated in Dollars shall convert to a Base Rate Loan at the end of the
Interest Period then in effect for such LIBOR Rate Loan, (iii) upon request of
the Requisite Lenders, the outstanding principal amounts of all LIBOR Rate Loans
shall bear interest (including post-petition interest in any case or proceeding
under the Bankruptcy Code) at a rate per annum equal to two percent (2%) plus
the rate then applicable to LIBOR Rate Loans until the

 

32

--------------------------------------------------------------------------------


 

end of the applicable Interest Period and thereafter at a rate equal to two
percent (2%) plus the rate then applicable to Base Rate Loans, and (iv) upon
request of the Requisite Lenders, all outstanding Base Rate Loans and, to the
extent permitted by applicable law, other Obligations arising hereunder or under
any other Loan Document shall bear interest (including post-petition interest in
any case or proceeding under the Bankruptcy Code) at a rate per annum equal to
two percent (2%) plus the rate then applicable to such Base Rate Loans or such
other Obligations arising hereunder or under any other Loan Document. Payment or
acceptance of the increased rates of interest provided for in this Section 2.5D
is not a permitted alternative to timely payment and shall not constitute a
waiver of any Event of Default or otherwise prejudice or limit any rights or
remedies of Agents or Lenders.

 

E.                                      Computation of Interest.

 

(i)                                     Interest payable pursuant to
Section 2.5A shall be computed (i) in the case of Base Rate Loans on the basis
of a 365 day or 366 day year, as the case may be, and (ii) in the case of LIBOR
Rate Loans, on the basis of a 360 day year, in each case for the actual number
of days elapsed in the period during which it accrues. In computing interest on
any Loan, the date of the making of such Loan or the first day of an Interest
Period applicable to such Loan or, with respect to a Base Rate Loan being
converted from a LIBOR Rate Loan, the date of conversion of such LIBOR Rate Loan
to such Base Rate Loan, as the case may be, shall be included, and the date of
payment of such Loan or the expiration date of an Interest Period applicable to
such Loan or, with respect to a Base Rate Loan being converted to a LIBOR Rate
Loan, the date of conversion of such Base Rate Loan to such LIBOR Rate Loan, as
the case may be, shall be excluded; provided, if a Loan is repaid on the same
day on which it is made, one day’s interest shall be paid on that Loan.

 

(ii)                                  For purposes of disclosure pursuant to the
Interest Act (Canada), R.S. 1985, c I-15, the annual rates of interest or fees
to which the rates of interest or fees provided in this Agreement and each Note
(and stated herein or therein as applicable to be computed on the basis of a
365-day year or any other period of time less than a calendar year) are
equivalent, and are the rates so determined multiplied by the actual number of
days in the applicable calendar year and divided by 365 or such other period of
time.

 

F.                                      Conversion/Continuation.

 

(i)                                     Subject to Section 2.9 and so long as no
Potential Event of Default or Event of Default shall have occurred and then be
continuing, each Credit Party shall have the option:

 

(a)                                  to convert at any time all or any part of
any Borrowing of Dollar-Denominated Loans in an aggregate amount of $5,000,000
or a higher integral multiple of $1,000,000 from one Type of Loan to another
Type of Loan; provided if any LIBOR Rate Loan is converted on a day other than
the last day of an Interest Period therefor, the applicable Credit Party shall
pay all amounts due under Section 2.8 in connection with such conversion; or

 

(b)                                 upon the expiration of any Interest Period
applicable to any Borrowing LIBOR Rate Loans, to continue all or any portion of
such Loans in a minimum

 

33

--------------------------------------------------------------------------------


 

amount of $5,000,000 or a higher integral multiple of 1,000,000 units of the
Applicable Currency as LIBOR Rate Loans.

 

(ii)                                  The applicable Credit Party shall deliver
a Conversion/Continuation Notice to the Administrative Agent no later than
11:00 a.m. (New York City time) at least one Business Day in advance of the
proposed conversion date (in the case of a conversion to Base Rate Loans) and at
least three Business Days in advance of the proposed Conversion/Continuation
Date (in the case of a conversion to, or a continuation of, LIBOR Rate Loans).
Except as otherwise provided herein, a Conversion/Continuation Notice for
conversion to, or continuation of, LIBOR Rate Loans (or telephonic notice in
lieu thereof) shall be irrevocable on and after the related Interest Rate
Determination Date, and the applicable Credit Party shall be bound to effect a
conversion or continuation in accordance therewith.

 

G.                                    Letter of Credit Drawings. The Borrower
agrees to pay to the Issuing Bank, with respect to drawings honored under any
Letter of Credit, interest on the amount paid by the Issuing Bank in respect of
each such honored drawing from the date such drawing is honored to but excluding
the date such amount is reimbursed by or on behalf of the Borrower at a rate
equal to (i) for the period from the date such drawing is honored to, but
excluding, the applicable Reimbursement Date, the Base Rate plus the Applicable
Margin, and (ii) thereafter, the Base Rate plus the Applicable Margin plus 2%.

 

H.                                    Computation of Interest on Reimbursement
Obligations. Interest payable pursuant to Section 2.5G shall be computed on the
basis of a 365/366 day year for the actual number of days elapsed in the period
during which it accrues, and shall be payable on demand or, if no demand is
made, on the date on which the related drawing under a Letter of Credit is
reimbursed in full. Promptly upon receipt by the Issuing Bank of any payment of
interest pursuant to Section 2.5G, the Issuing Bank shall distribute to each
Lender, out of the interest received by the Issuing Bank in respect of the
period from the date such drawing is honored to, but excluding, the date on
which the Issuing Bank is reimbursed for the amount of such drawing (including
any such reimbursement out of the proceeds of any Loans), the amount that such
Lender would have been entitled to receive in respect of the letter of credit
fee that would have been payable in respect of such Letter of Credit for such
period if no drawing had been honored under such Letter of Credit. In the event
the Issuing Bank shall have been reimbursed by the Lenders for all or any
portion of such honored drawing, the Issuing Bank shall distribute to each
Lender which has paid all amounts payable by it under Section 2.2E with respect
to such honored drawing such Lender’s Pro Rata Share of any interest received by
the Issuing Bank in respect of that portion of such honored drawing so
reimbursed by the Lenders for the period from the date on which the Issuing Bank
was so reimbursed by the Lenders to but excluding the date on which such portion
of such honored drawing is reimbursed by the Borrower.

 

I.                                         Additional Interest on LIBOR Rate
Loans. Each Credit Party shall pay to each Lender, so long as and to the extent
such Lender shall be required under regulations of the Board of Governors of the
Federal Reserve System to maintain reserves with respect to liabilities or
assets consisting of or including “Eurocurrency liabilities” (as such term is
defined in Regulation D), additional interest on the unpaid principal amount of
each LIBOR Rate Loan of such Lender, from the date of such Loan until such
principal amount is paid in full, at an interest rate per annum equal at all
times to the remainder obtained by subtracting (a) the LIBOR rate for the

 

34

--------------------------------------------------------------------------------


 

applicable Interest Period for such Loan from (b) the rate obtained by dividing
such LIBOR rate by a percentage equal to 100% minus the Applicable Reserve
Requirement (expressed as a percentage) of such Lender for such Interest Period,
payable on each date on which interest is payable on such Loan. Such Lender
shall as soon as practicable provide notice to the Administrative Agent and the
Borrower of any such additional interest arising in connection with such Loan,
which notice shall be conclusive and binding, absent demonstrable error.

 

2.6                               Fees.

 

All fees referred to in this Section 2.6 shall be paid to the Administrative
Agent at its Funding and Payment Office and upon receipt, the Administrative
Agent shall promptly distribute to each Lender its Pro Rata Share thereof.

 

(i)                                     The Borrower agrees to pay to each
Lender having Credit Exposure the fees listed below.

 

(a)                                  Facility Fee: From the Effective Date until
the Maturity Date, the Borrower shall pay a facility fee (the “Facility Fee”) to
each Lender (other than a Defaulting Lender for such time as such Lender is a
Defaulting Lender solely in respect of its unused Commitment), ratably in
accordance with such Lender’s then current Commitment, determined by reference
to the pricing grid set forth in the definition of Applicable Margin. The
Facility Fee shall be paid quarterly in arrears and on the Maturity Date;

 

(b)                                 Letter of Credit Fee: From the Effective
Date until the Maturity Date, the Borrower shall pay letter of credit fees to
each Lender (other than a Defaulting Lender for such time as such Lender is a
Defaulting Lender, but subject to Section 2.11B(iv)), ratably in accordance with
its then current Commitment, equal to (1) the Applicable Margin for LIBOR Rate
Loans, times (2) the average aggregate daily maximum amount available to be
drawn under all Letters of Credit (regardless of whether any conditions for
drawing could then be met and determined as of the close of business on any date
of determination).

 

(ii)                                  The Borrower agrees to pay directly to the
Issuing Bank, for its own account, the following fees:

 

(a)                                  a fronting fee equal to 0.25% per annum (or
such other rate as may be agreed to by the Borrower and the Issuing Bank), times
the average aggregate daily maximum amount available to be drawn under all
Letters of Credit (determined as of the close of business on any date of
determination); and

 

(b)                                 such documentary and processing charges for
any issuance, amendment, transfer or payment of a Letter of Credit as are in
accordance with the Issuing Bank’s standard schedule for such charges and as in
effect at the time of such issuance, amendment, transfer or payment, as the case
may be.

 

(iii)                               All fees referred to in Section 2.6(i) and
2.6(ii)(a) shall be calculated on the basis of a 360 day year and the actual
number of days elapsed and shall be payable quarterly in arrears on March 31,
June 30, September 30 and December 31 of each year during the

 

35

--------------------------------------------------------------------------------


 

Commitment Period, commencing on the first such date to occur after the
Effective Date, and on the Maturity Date.

 

(iv)                              In addition to any of the foregoing fees, the
Borrower agrees to pay to the Lead Arrangers and the Agents such other fees in
the amounts and at the times separately agreed upon in the Fee Letter.

 

2.7                               Provisions Regarding Payments.

 

A.                                   Voluntary Prepayments.

 

(i)                                    Any time and from time to time:

 

(a)                                  the Borrower may prepay any Base Rate Loans
on any Business Day in whole or in part, in an aggregate principal amount of
$5,000,000 or a higher integral multiple of $1,000,000; provided, that if Loans
are made pursuant to Section 2.2D, then during the thirty (30) days after the
making of such Loans, the Borrower may make one prepayment of Base Rate Loans in
any amount so long as after giving effect thereto, the aggregate principal
amount of all Base Rate Loans is an integral multiple of $1,000,000; and

 

(b)                                 the Borrower may prepay any Borrowing of
LIBOR Rate Loans on any Business Day in whole or in part in an aggregate
principal Dollar Amount of $5,000,000 or a higher integral multiple of 1,000,000
units of the Applicable Currency.

 

(ii)                                  All prepayments shall be made upon prior
written or telephonic notice received by the Administrative Agent not later than
11:00 a.m. (New York City time):

 

(a)                                  In the case of Base Rate Loans, on the date
of such prepayment; and

 

(b)                                 In the case of LIBOR Rate Loans, two
(2) Business Days’ prior to the date of such prepayment;

 

and, if such notice is given by telephone, such notice shall be promptly
confirmed in writing to the Administrative Agent (and the Administrative Agent
will promptly transmit such telephonic or original notice for the Loans by
facsimile or telephone to each Lender). Upon the giving of any such notice, the
principal amount of the Loans specified in such notice shall become due and
payable on the prepayment date specified therein.

 

B.                                    Voluntary Commitment Reductions.

 

(i)                                     The Credit Parties may, upon not less
than three (3) Business Days’ prior written or telephonic notice confirmed in
writing to the Administrative Agent (which original written or telephonic notice
the Administrative Agent will promptly transmit by facsimile or telephone to
each applicable Lender), at any time and from time to time terminate in whole or
permanently reduce in part, without premium or penalty, the Commitments in an
amount up to the amount by which the Commitments exceed the Total Utilization of
Commitments at the time

 

36

--------------------------------------------------------------------------------


 

of such proposed termination or reduction; provided any such partial reduction
of the Commitments shall be in the amount of $5,000,000 or a higher integral
multiple of $1,000,000.

 

(ii)                                  The Credit Parties’ notice to the
Administrative Agent shall designate the date (which shall be a Business Day) of
such termination or reduction and the amount of any partial reduction, and such
termination or reduction of the Commitments shall be effective on the date
specified in the Borrower’s notice and shall reduce the Commitment of each
Lender proportionately to its Pro Rata Share thereof.

 

C.                                    Mandatory Prepayments. Subject to
Section 2.10B, the Credit Parties shall from time to time prepay the Loans to
the extent necessary so that the Total Utilization of Commitments shall not at
any time exceed the Commitments then in effect.

 

D.                                    Application of Prepayments/Reductions.
Unless otherwise specified by the applicable Credit Party in a notice of
prepayment,

 

(a) any amount to be applied pursuant to Section 2.7A or C shall be applied as
follows:

 

first, to prepay outstanding reimbursement obligations with respect to Letters
of Credit;

 

second, to prepay Loans to the full extent thereof; and

 

third, to cash collateralize Letters of Credit; and

 

(b) considering each Type of Loan being prepaid separately, any prepayment
thereof shall be applied first to Base Rate Loans to the full extent thereof
before application to LIBOR Rate Loans, in each case in a manner which minimizes
the amount of any payments required to be made by the Credit Parties pursuant to
Section 2.9C.

 

E.                                      General Provisions Regarding Payments.

 

(i)                                     Manner and Time of Payment. All payments
by the Credit Parties of principal, interest, fees and other Obligations shall
be made in Dollars or, with respect to Alternative Currency Loans, in the
relevant Alternative Currency in same day funds, without defense, set-off or
counterclaim, free of any restriction or condition, and delivered to the
Administrative Agent not later than 12:00 p.m. (New York City time) on the date
due at the Funding and Payment Office for the account of the Lenders; funds
received by the Administrative Agent after that time on such due date shall be
deemed to have been paid by the applicable Credit Party on the next succeeding
Business Day.

 

(ii)                                  Payments on Business Days. Subject to the
provisions of Section 2.5B with respect to Interest Periods, whenever any
payment to be made hereunder shall be stated to be due on a day that is not a
Business Day, such payment shall be made on the next succeeding Business Day and
such extension of time shall be included in the computation of the payment of
interest hereunder.

 

37

--------------------------------------------------------------------------------


 

(iii)                               Application of Payments to Principal and
Interest. All payments in respect of the principal amount of the Loans shall
include payment of accrued interest on the principal amount being repaid or
prepaid, and all such payments shall be applied to the payment of interest
before application to principal.

 

(iv)                              Distribution to Lenders. The Administrative
Agent shall promptly distribute to each Lender at such address as such Lender
shall indicate in writing, such Lender’s applicable Pro Rata Share of all
payments and prepayments of principal and interest due hereunder, together with
all other amounts due thereto, including all fees payable with respect thereto,
to the extent received by Administrative Agent.

 

(v)                                 Withdrawal of Notice. Notwithstanding the
foregoing provisions hereof, if any Conversion/Continuation Notice is withdrawn
as to any Affected Lender or if any Affected Lender makes Base Rate Loans in
lieu of its Pro Rata Share of any LIBOR Rate Loans, the Administrative Agent
shall give effect thereto in apportioning payments received thereafter.

 

(vi)                              Authorization to Charge Accounts. Each Credit
Party hereby authorizes the Administrative Agent to charge such Credit Party’s
accounts with the Administrative Agent in order to cause timely payment to be
made to the Administrative Agent of all principal, interest, fees and expenses
due hereunder (subject to sufficient funds being available in its accounts for
that purpose).

 

(vii)                           Non-Conforming Payments. The Administrative
Agent shall deem any payment by or on behalf of any Credit Party hereunder that
is not made in same day funds prior to 12:00 p.m. (New York City time) to be a
non-conforming payment. Any such payment shall not be deemed to have been
received by the Administrative Agent until the later of (i) the time such funds
become available funds, and (ii) the applicable next Business Day. The
Administrative Agent shall give prompt telephonic notice to the applicable
Credit Party and each applicable Lender (confirmed in writing) if any payment is
non-conforming. Any non-conforming payment may constitute or become a Potential
Event of Default or Event of Default in accordance with the terms of
Section 8.1. Interest shall continue to accrue on any principal as to which a
non-conforming payment is made until such funds become available funds (but in
no event less than the period from the date of such payment to the next
succeeding applicable Business Day) at the rate determined pursuant to
Section 2.5D from the date such amount was due and payable until the date such
amount is paid in full.

 

2.8                               Increased Costs; Taxes.

 

A.                                    Compensation for Increased Costs and
Taxes. Subject to the provisions of Section 2.8B (which shall be controlling
with respect to the matters covered thereby), in the event that any Lender shall
determine (which determination shall, absent manifest error, be final and
conclusive and binding upon all parties hereto) that any law, treaty or
governmental rule, regulation or order, or any change therein or in the
interpretation, administration or application thereof (including the
introduction of any new law, treaty or governmental rule, regulation or order),
or any determination of a court or Governmental Authority, in each case that
becomes effective after the date hereof, or compliance by such Lender with any
guideline, request or

 

38

--------------------------------------------------------------------------------


 

directive issued or made after the date hereof by any central bank or other
governmental or quasi-governmental authority (whether or not having the force of
law):

 

(i)                                     subjects such Lender (or its applicable
lending office) to any additional Tax (other than any Tax on the overall net
income of such Lender) with respect to this Agreement or any of the other Loan
Documents or any of its obligations hereunder or thereunder or any payments to
such Lender (or its applicable lending office) of principal, interest, fees or
any other amount payable hereunder;

 

(ii)                                  imposes, modifies or holds applicable any
reserve (including any marginal, emergency, supplemental, special or other
reserve), special deposit, compulsory loan, Federal Deposit Insurance
Corporation insurance or similar requirement against assets held by, or deposits
or other liabilities in or for the account of, or advances or loans by, or other
credit extended by, or any other acquisition of funds by, any office of such
Lender (other than any such reserve or other requirements with respect to LIBOR
Rate Loans that are reflected in the definition of LIBOR); or

 

(iii)                               imposes any other condition (other than with
respect to a Tax matter) on or affecting such Lender (or its applicable lending
office) or its obligations hereunder or the London interbank market;

 

and the result of any of the foregoing is to increase the cost to such Lender of
agreeing to make, making or maintaining Loans hereunder or to reduce any amount
received or receivable by such Lender (or its applicable lending office) with
respect thereto; then, in any such case, the Credit Parties shall promptly pay
to such Lender, upon receipt of the statement referred to in the next sentence,
such additional amount or amounts (in the form of an increased rate of, or a
different method of calculating, interest or otherwise as such Lender in its
sole discretion shall determine) as may be necessary to compensate such Lender
for any such increased cost or reduction in amounts received or receivable
hereunder. Such Lender shall deliver to the Credit Parties (with a copy to the
Administrative Agent) a written statement, setting forth in reasonable detail
the basis for, and a calculation in reasonable detail of, the additional amounts
owed to such Lender under this Section 2.8A, which statement shall be conclusive
and binding upon all parties hereto absent manifest error.

 

B.                                    Withholding of Taxes.

 

(i)                                     Payments to Be Free and Clear. All sums
payable by any Credit Party under this Agreement and the other Loan Documents
shall (except to the extent required by law) be paid free and clear of, and
without any deduction or withholding on account of, any Tax (other than a Tax on
the overall net income of any Lender) imposed, levied, collected, withheld or
assessed by or within the United States of America or any political subdivision
in or of the United States of America or any other jurisdiction from or to which
a payment is made by or on behalf of any Credit Party or by any federation or
organization of which the United States of America or any such jurisdiction is a
member at the time of payment.

 

(ii)                                  Grossing-up of Payments. If any Credit
Party or any other Person is required by law to make any deduction or
withholding on account of any such Tax from any sum

 

39

--------------------------------------------------------------------------------


 

paid or payable by such Credit Party to the Administrative Agent or any Lender
under any of the Loan Documents:

 

(a)                                  such Credit Party shall notify the
Administrative Agent of any such requirement or any change in any such
requirement as soon as such Credit Party becomes aware of it;

 

(b)                                 such Credit Party shall pay any such Tax
before the date on which penalties attach thereto, such payment to be made (if
the liability to pay is imposed on such Credit Party) for its own account or (if
that liability is imposed on the Administrative Agent or such Lender, as the
case may be) on behalf of and in the name of the Administrative Agent or such
Lender;

 

(c)                                  the sum payable by such Credit Party in
respect of which the relevant deduction, withholding or payment is required
shall be increased to the extent necessary to ensure that, after the making of
that deduction, withholding or payment, the Administrative Agent or such Lender,
as the case may be, receives on the due date and retains a net sum equal to what
it would have received and retained had no such deduction, withholding or
payment been required or made; and

 

(d)                                 within thirty (30) days after paying any sum
from which it is required by law to make any deduction or withholding, and
within thirty (30) days after the due date of payment of any Tax which it is
required by clause (b) above to pay, such Credit Party shall deliver to the
Administrative Agent evidence reasonably satisfactory to the other affected
parties of such deduction, withholding or payment and of the remittance thereof
to the relevant taxing or other authority.

 

(iii)                               Evidence of Exemption from U.S. Withholding
Tax.

 

(a)                                  Each Lender that is not a United States
Person (as such term is defined in Section 7701(a)(30) of the Internal Revenue
Code) for U.S. federal income tax purposes (a “Non-US Lender”) shall deliver to
the Administrative Agent for transmission to the Credit Parties, on or prior to
the Effective Date (in the case of each Lender listed on the signature
pages hereof on the Effective Date) or on or prior to the date of the Assumption
Agreement or Assignment Agreement, as applicable, pursuant to which it becomes a
Lender (in the case of each other Lender), and at such other times as may be
necessary in the determination of the Credit Parties or Administrative Agent
(each in the reasonable exercise of its discretion), (x) two original copies of
Internal Revenue Service Form W-8BEN or W-8ECI (or any successor forms),
properly completed and duly executed by such Lender, and such other
documentation required under the Internal Revenue Code or reasonably requested
by the Credit Parties to establish that such Lender is not subject to deduction
or withholding of United States federal income tax with respect to any payments
to such Lender of principal, interest, fees or other amounts payable under any
of the Loan Documents.

 

(b)                                 Each Lender required to deliver any forms,
certificates or other evidence with respect to United States federal income tax
withholding matters pursuant to Section 2.8B(iii)(a) hereby agrees, from time to
time after the initial delivery by such Lender of

 

40

--------------------------------------------------------------------------------


 

such forms, certificates or other evidence, whenever a lapse in time or change
in circumstances renders such forms, certificates or other evidence obsolete or
inaccurate in any material respect, that such Lender shall promptly (1) deliver
to Administrative Agent for transmission to the Borrower two new original copies
of Internal Revenue Service Form W-8BEN or W-8ECI, or a Certificate re Non-Bank
Status and two (2) original copies of Internal Revenue Service Form W-8BEN (or
any successor form), as the case may be, properly completed and duly executed by
such Lender, and such other documentation required under the Internal Revenue
Code and reasonably requested by the Credit Parties to confirm or establish that
such Lender is not subject to deduction or withholding of United States federal
income tax with respect to payments to such Lender under the Loan Documents or
(2) notify Administrative Agent and the Borrower of its inability to deliver any
such forms, certificates or other evidence.

 

(c)                                  The Credit Parties shall not be required to
pay any additional amount to any Non-US Lender under clause (c) of
Section 2.8B(ii) if such Lender shall have failed to satisfy the requirements of
clause (a) or (b)(1) of this Section 2.8B(iii); provided that if such Lender
shall have satisfied the requirements of Section 2.8B(iii)(a) on the Effective
Date or on the date of the Assumption Agreement or Assignment Agreement, as
applicable, pursuant to which it became a Lender, as applicable, nothing in this
Section 2.8B(iii)(c) shall relieve the Credit Parties of its obligation to pay
any additional amounts pursuant to clause (c) of Section 2.8B(ii) in the event
that, as a result of any change in any applicable law, treaty or governmental
rule, regulation or order, or any change in the interpretation, administration
or application thereof, such Lender is no longer properly entitled to deliver
forms, certificates or other evidence at a subsequent date establishing the fact
that such Lender is not subject to withholding as described herein.

 

(iv)                              If a payment is made by a Credit Party under
the foregoing provisions of this Section 2.8(B) for the account of any Lender
and such Lender, in its sole opinion, determines that it has irrevocably
received or been granted a credit against, or relief or remission from, or
repayment or refund of, any tax paid or payable by it in respect of or
calculated with reference to the deduction or withholding giving rise to such
additional payment, such Lender shall, to the extent that it determines that it
can do so without prejudice to the retention of the amount of such credit,
relief, remission or repayment, pay to such Credit Party such amount as such
Lender shall, in its sole opinion, have determined is attributable to such
deduction or withholding and will leave such Lender (after such payment) in no
worse position than it would have been had such Credit Party not been required
to make such deduction or withholding. Nothing contained herein shall
(i) interfere with the right of a Lender to arrange its tax affairs in whatever
manner it thinks fit, (ii) oblige any Lender to disclose any information
relating to its tax affairs or any computations in respect thereof or
(iii) require any Lender to take or refrain from taking any action that would
prejudice its ability to benefit from any other credit, relief, remission,
repayment or refund to which it may be entitled.

 

(v)                                 Evidence of Exemption from Applicable
Withholding Tax. Any Lender that is entitled to an exemption from or reduction
of withholding tax imposed by the jurisdiction in which a Subsidiary Borrower is
organized (the “Relevant Jurisdiction”) with respect to payments under this
Agreement shall deliver to the relevant Subsidiary Borrower (with a copy to the
Administrative Agent) within 15 Business Days following receipt of the written
notice referred to below, such properly completed and executed documentation as
is reasonably

 

41

--------------------------------------------------------------------------------


 

requested by such Subsidiary Borrower or the Administrative Agent in order to
permit such payments to be made with the benefit of such exemption or reduction
(and shall make application to the relevant Governmental Authority for exemption
or reduced rates if it is the party required by law to do so), provided that
such Lender has received written notice from such Subsidiary Borrower or the
Administrative Agent identifying the requirements for such exemption or
reduction, supplying all applicable documentation and specifying the time period
within which documentation is to be provided under this Section 2.8B(v) (or such
application is to be made). Without limiting the Lenders’ obligations under the
preceding sentence, each Lender agrees that it will, without material cost or
other material disadvantage (as determined in such Lender’s good faith
judgment), cooperate with such Subsidiary Borrower to minimize the applicable
withholding tax burdens in the Relevant Jurisdiction. If any Lender becomes
subject to any Tax because it fails to comply with this Section 2.8B(v), each
Subsidiary Borrower shall take such steps as such Lender shall reasonably
request to assist such Lender to recover such Tax. The Administrative Agent
agrees that it will provide administrative and ministerial assistance to each
relevant Subsidiary Borrower with respect to any payments made by such
Subsidiary Borrower to the Lenders, and the calculation, reporting, withholding
and remitting of any Taxes imposed by Canada or Ireland to the appropriate
Governmental Authority. Notwithstanding the foregoing, (a) the Subsidiary
Borrowers shall retain primary responsibility for ascertaining the requirements
of Applicable Law and providing to the Lenders the written notice described in
the first sentence of this Section 2.8B(v), and (b) no failure by the
Administrative Agent to meet any obligations under this Section 2.8B(v) shall
operate to excuse any Subsidiary Borrower from its obligations to the Lenders
under this Section 2.8B(v).

 

C.                                    Capital Adequacy Adjustment. In the event
that any Lender shall have determined that the adoption, effectiveness, phase-in
or applicability after the Effective Date of any law, rule or regulation (or any
provision thereof) regarding capital adequacy, or any change therein after the
Effective Date or in the interpretation or administration thereof by any
Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by such Lender (or its
applicable lending office) with any guideline, request or directive regarding
capital adequacy (whether or not having the force of law) of any such
Governmental Authority, central bank or comparable agency issued after the
Effective Date, has or would have the effect of reducing the rate of return on
the capital of such Lender or any corporation controlling such Lender as a
consequence of, or with reference to, such Lender’s Loans or Commitment, or
participations therein or other obligations hereunder with respect to the Loans
to a level below that which such Lender or such controlling corporation could
have achieved but for such adoption, effectiveness, phase-in, applicability,
change or compliance (taking into consideration the policies of such Lender or
such controlling corporation with regard to capital adequacy), then from time to
time, the Credit Parties shall pay to such Lender such additional amount or
amounts as will compensate such Lender or such controlling corporation on an
after-tax basis for such reduction. Such Lender shall deliver to the Credit
Parties (with a copy to the Administrative Agent) a written statement, setting
forth in reasonable detail the basis for, and calculation in reasonable detail
of, the additional amounts owed to the Lender under this Section 2.8C, which
statement shall be conclusive and binding upon all parties hereto absent
manifest error.

 

42

--------------------------------------------------------------------------------


 

2.9                               Special Provisions Governing LIBOR Rate Loans.

 

Notwithstanding any other provision of this Agreement to the contrary, the
following provisions shall govern with respect to LIBOR Rate Loans as to the
matters covered:

 

A.                                    Inability to Determine Applicable Interest
Rate. In the event that the Administrative Agent shall have determined (which
determination shall be final and conclusive and binding upon all parties
hereto), on any Interest Rate Determination Date with respect to any Borrowing
of LIBOR Rate Loans, that by reason of circumstances affecting the interbank
LIBOR market adequate and fair means do not exist for ascertaining the interest
rate applicable to such Loans on the basis provided for in the definition of
LIBOR Rate, the Administrative Agent shall on such date give notice (by
facsimile or by telephone confirmed in writing) to the Credit Parties and each
Lender of such determination, whereupon (i) no Loans may be made as, or
converted to, LIBOR Rate Loans until such time as the Administrative Agent
notifies the Credit Parties and the Lenders that the circumstances giving rise
to such notice no longer exist, and (ii) any Notice of Borrowing or
Conversion/Continuation Notice given by any Credit Party with respect to the
Loans in respect of which such determination was made shall be deemed to be
rescinded by such Credit Party.

 

B.                                    Illegality or Impracticability of LIBOR
Rate Loans. In the event that on any date any Lender shall have determined
(which determination shall be final and conclusive and binding upon all parties
hereto but shall be made only after consultation with Credit Parties and the
Administrative Agent) that the making, maintaining or continuation of its LIBOR
Rate Loans in Dollars or any Alternative Currency (i) has become unlawful as a
result of compliance by such Lender in good faith with any law, treaty,
governmental rule, regulation, guideline or order (or would conflict with any
such treaty, governmental rule, regulation, guideline or order not having the
force of law even though the failure to comply therewith would not be unlawful)
or (ii) has become impracticable, or would cause such Lender material hardship,
as a result of contingencies occurring after the date of this Agreement which
materially and adversely affect the interbank LIBOR market or the position of
such Lender in that market, then, and in any such event, such Lender shall be an
“Affected Lender” and it shall on that day give notice (by facsimile or by
telephone confirmed in writing) to the Credit Parties and the Administrative
Agent of such determination (which notice the Administrative Agent shall
promptly transmit to each other Lender). Thereafter (a) (i) if such LIBOR Rate
Loan is denominated in Dollars, it shall be Converted into a Base Rate Loan and
(ii) if such LIBOR Rate Loan is denominated in any Alternative Currency, it
shall be exchanged into an Equivalent amount of Dollars and be Converted into a
Base Rate Loan and (b) the obligation of the Lenders to make LIBOR Rate Loans in
the affected currency or to Convert Loans into LIBOR Rate Loans shall be
suspended until the Administrative Agent shall notify the Borrower and the
Lenders that the circumstances causing such suspension no longer exist.

 

C.                                    Compensation For Breakage. The Credit
Parties shall compensate each Lender upon written request by such Lender (which
request shall set forth the basis for requesting such amounts and a calculation
thereof in reasonable detail) for all reasonable losses, expenses and
liabilities (including any interest paid by such Lender to lenders of funds
borrowed by it to make or carry its LIBOR Rate Loans and any loss, expense or
liability sustained by such Lender in connection with the liquidation or
re-employment of such funds, but excluding lost profits)

 

43

--------------------------------------------------------------------------------


 

which that Lender may sustain: (i) if for any reason (other than a default by
such Lender) a LIBOR Rate Loan is not made on a date specified therefor in a
Notice of Borrowing or a telephonic request for borrowing, or a conversion to or
continuation of any LIBOR Rate Loan does not occur on a date specified therefor
in a Conversion/Continuation Notice or a telephonic request for conversion or
continuation, (ii) if any prepayment or other principal payment of, or any
conversion of, any of its LIBOR Rate Loans occurs on a date other than the last
day of an Interest Period applicable to such LIBOR Rate Loan or (iii) if any
prepayment of any LIBOR Rate Loan made by such Lender is not made on any date
specified in a notice of prepayment given by the Borrower.

 

D.                                    Booking of LIBOR Rate Loans. Any Lender
may make, carry or transfer LIBOR Rate Loans at, to, or for the account of any
of its branch offices or the office of an Affiliate of that Lender.

 

E.                                      Assumptions Concerning Funding of LIBOR
Rate Loans. Calculation of all amounts payable to a Lender under this
Section 2.9 and under Section 2.8A shall be made as though that Lender had
actually funded each of its relevant LIBOR Rate Loans through the purchase of a
LIBOR deposit bearing interest at the rate obtained pursuant to the definition
of LIBOR in an amount equal to the amount of such LIBOR Rate Loan and having a
maturity comparable to the relevant Interest Period and through the transfer of
such LIBOR deposit from an offshore office of that Lender to a domestic office
of that Lender in the United States of America; provided, however, that each
Lender may fund each of its LIBOR Rate Loans in any manner it sees fit and the
foregoing assumptions shall be utilized only for the purposes of calculating
amounts payable under this Section 2.9 and under Section 2.8A and 2.8C.

 

2.10                        Matters Relating to Currency Exchange Rates and
Conversion of Amounts to Alternative Currencies.

 

A.                                    Spot Rate Calculation. The Administrative
Agent shall determine the Dollar Amount of each Alternative Currency Loan as of
(x) the first day of each Interest Period applicable thereto and (y) the last
Business Day of each calendar month, and such calculation shall remain in effect
for purposes of this Agreement until the next date on which an event described
in this Section 2.10A occurs and a recalculation is made. The Administrative
Agent shall promptly notify the applicable Credit Party and the Lenders of each
Dollar Amount so determined by it. Each such determination shall be based on the
Spot Rate (x) on the date of the related Notice of Borrowing for purposes of the
initial such determination for any Alternative Currency Loan and (y) on the
fourth Business Day prior to the date as of which such Dollar Amount is to be
determined, for purposes of any subsequent determination.

 

B.                                    Prepayment. If after giving effect to any
such determination of a Dollar Amount, the Total Utilization of Commitments
exceeds 105% of the Commitments or the aggregate Dollar Amount of Alternative
Currency Loans exceeds 105% of the Alternative Currency Sublimit, the Credit
Parties shall, within five Business Days of receipt of notice thereof from the
Administrative Agent setting forth such calculation in reasonable detail, prepay
outstanding Loans (as selected by the Credit Parties and notified to the Lenders
through the Administrative Agent not less than three Business Days prior to the
date of prepayment) or take other action (including, in the Credit Parties’
discretion, Dollar cash collateralization of Letters

 

44

--------------------------------------------------------------------------------


 

of Credit pursuant to documentation reasonably satisfactory to the
Administrative Agent in amounts from time to time equal to such excess) to the
extent necessary to eliminate any such excess.

 

C.                                    Conversion of Amounts to Applicable
Currencies. To the extent funds received by the Administrative Agent (or debited
from any Person’s account with the Administrative Agent) must be converted into
Dollars or an Alternative Currency for any payment required hereunder, the
Administrative Agent shall effect such conversion on the applicable payment date
on the basis of the Spot Rate then in effect.

 

2.11                        Defaulting Lenders.

 

A.                                    Anything contained herein to the contrary
notwithstanding, in the event that any Lender defaults (a “Defaulting Lender”)
in its obligation to fund (a “Funding Default”) any Loan or its portion of any
unreimbursed payment under Section 2.2D (in each case, a “Defaulted Loan”)
within three Business Days of the date required to be funded, then (a) to the
extent permitted by Applicable Law, until such time as the Default Excess with
respect to such Defaulting Lender shall have been reduced to zero, (i) any
voluntary prepayment of the Loans shall, if the applicable Credit Party so
directs at the time of making such voluntary prepayment, be applied to the Loans
of other Lenders as if such Defaulting Lender had no Loans outstanding and the
Credit Exposure of such Defaulting Lender were zero, and (ii) any mandatory
prepayment of the Loans shall, if the applicable Credit Party so directs at the
time of making such mandatory prepayment, be applied to the Loans of other
Lenders (but not to the Loans of such Defaulting Lender) as if such Defaulting
Lender had funded all Defaulted Loans of such Defaulting Lender; and (b) the
Total Utilization of Commitments as at any date of determination shall be
calculated as if such Defaulting Lender had funded all Defaulted Loans of such
Defaulting Lender.

 

B.                                    If any Letters of Credit are outstanding
at the time a Lender becomes a Potential Defaulting Lender, then:

 

(i)                                     all or any part of the Available Amount
of outstanding Letters of Credit shall be reallocated among the Lenders that are
not Potential Defaulting Lenders (“non-Defaulting Lenders”) in accordance with
their respective Pro Rata Shares (disregarding any Potential Defaulting Lender’s
Commitment) but only to the extent that (x) the sum of (A) the aggregate
principal amount of all Loans made by such non-Defaulting Lenders (in their
capacity as Lenders) and outstanding at such time, plus (B) such non-Defaulting
Lenders’ Pro Rata Shares (before giving effect to the reallocation contemplated
herein) of the Available Amount of all outstanding Letters of Credit, plus
(C) the aggregate principal amount of all Loans made by each Issuing Bank
pursuant to Section 2.2E that have not been ratably funded by such
non-Defaulting Lenders and outstanding at such time, plus (D) such Defaulting
Lender’s Pro Rata Share of the Available Amount of such Letters of Credit, does
not exceed the total of all non-Defaulting Lenders’ Commitments and (y) the
conditions set forth in Section 3.2C and 3.2D are satisfied at such time;

 

(ii)                                  if the reallocation described in clause
(i) above cannot, or can only partially, be effected, the Borrower shall within
one Business Day following notice by the

 

45

--------------------------------------------------------------------------------


 

Administrative Agent, cash collateralize such Defaulting Lender’s Pro Rata Share
of the Available Amount of such Letters of Credit (after giving effect to any
partial reallocation pursuant to clause (i) above) by paying cash collateral to
the Issuing Bank for so long as such Letters of Credit are outstanding;

 

(iii)                               if the Pro Rata Shares of Letters of Credit
of the non-Defaulting Lenders is reallocated pursuant to this Section 2.11B,
then the fees payable to the Lenders pursuant to Section 2.6(i)(b) shall be
adjusted in accordance with such non-Defaulting Lenders’ Pro Rata Shares of
Letters of Credit; or

 

(iv)                              if any Defaulting Lender’s Pro Rata Share of
Letters of Credit is neither cash collateralized nor reallocated pursuant to
Section 2.11B, then, without prejudice to any rights or remedies of the Issuing
Bank or any Lender hereunder, all letter of credit fees payable under
Section 2.6(i)(b) with respect to such Defaulting Lender’s Pro Rata Share of
Letters of Credit shall be payable to the Issuing Bank until such Lender’s Pro
Rata Share of Letters of Credit is cash collateralized and/or reallocated; and

 

C.                                    So long as any Lender is a Potential
Defaulting Lender, the Issuing Bank shall not be required to issue, amend or
increase any Letter of Credit, unless it is satisfied that the related exposure
will be 100% covered by the Commitments of the non-Defaulting Lenders and/or
cash collateral will be provided by the Borrower in accordance with
Section 2.11B, and participating interests in any such newly issued or increased
Letter of Credit shall be allocated among non-Defaulting Lenders in a manner
consistent with Section 2.11B(i) (and Potential Defaulting Lenders shall not
participate therein).

 

D.                                    No Commitment of any Lender shall be
increased or otherwise affected, and, except as otherwise expressly provided in
this Section 2.11, performance by the Credit Parties of their Obligations shall
not be excused or otherwise modified as a result of any Funding Default or the
operation of this Section 2.11. The rights and remedies against a Defaulting
Lender under this Section 2.11 are in addition to other rights and remedies
which the Credit Parties may have against such Defaulting Lender with respect to
any Funding Default and which the Administrative Agent or any Lender may have
against such Defaulting Lender with respect to any Funding Default.

 

2.12                        Removal or Replacement of a Lender.

 

Anything contained herein to the contrary notwithstanding, in the event that any
Lender shall give notice to the Credit Parties that such Lender is an Affected
Lender or that such Lender is entitled to receive payments under Section 2.8 or
2.9, if the circumstances which have caused such Lender to be an Affected Lender
or which entitle such Lender to receive such payments shall remain in effect,
and such Lender shall fail to withdraw such notice within five (5) Business Days
after receipt by such Lender of a written request for such withdrawal from a
Credit Party, or such Lender is a Potential Defaulting Lender, then, with
respect to each such Lender (the “Terminated Lender”), the Credit Parties may,
by giving written notice to the Administrative Agent and any Terminated Lender
of its election to do so, elect to cause such Terminated Lender (and such
Terminated Lender hereby irrevocably agrees) to assign its Commitment and
outstanding Loans in full to one or more Eligible Assignees (each a “Replacement
Lender”) in

 

46

--------------------------------------------------------------------------------


 

accordance with the provisions of Section 9.1 for a purchase price equal to the
outstanding principal amount of the Loans assigned and accrued interest thereon
and accrued and theretofore unpaid fees owing to such Terminated Lender under
Section 2.6 through the date of assignment, to be paid by the Replacement
Lender; provided that concurrently with such assignment, the Credit Parties
shall pay any amounts payable to such Terminated Lender to the date of such
assignment pursuant to Sections 2.8 or 2.9 or otherwise as if it were a
prepayment. Upon the completion of such assignment and the prepayment without
giving effect to Section 2.11A of all amounts owing to any Terminated Lender,
such Terminated Lender shall no longer constitute a “Lender” for purposes
hereof; provided that any rights of such Terminated Lender to indemnification
hereunder shall survive as to such Terminated Lender.

 

2.13                        Mitigation.

 

A.                                    Each Lender agrees that, as promptly as
practicable after the officer of such Lender responsible for administering the
Loans of such Lender becomes aware of the occurrence of an event or the
existence of a condition that would cause such Lender to become an Affected
Lender or that would entitle such Lender to receive payments under Section 2.8
or 2.9, it will, to the extent not inconsistent with the internal policies of
such Lender and any applicable legal or regulatory restrictions, use reasonable
efforts (i) to make, issue, fund or maintain the Commitment of such Lender or
the affected Loans of such Lender through another lending office of such Lender,
or (ii) take such other measures as such Lender may deem reasonable, if as a
result thereof the circumstances which would cause such Lender to be an Affected
Lender would cease to exist or the additional amounts which would otherwise be
required to be paid to such Lender pursuant to Section 2.8 or 2.9 would be
materially reduced and if, as determined by such Lender in its sole discretion,
the making, issuing, funding or maintaining of such Commitment or Loans through
such other lending office or in accordance with such other measures, as the case
may be, would not otherwise adversely affect such Commitment or Loans or the
interests of such Lender; provided that such Lender will not be obligated to
utilize such other lending office pursuant to this Section 2.13 unless the
Credit Parties agree to pay all incremental expenses incurred by such Lender as
a result of utilizing such other lending office as described in clause
(i) above. A certificate as to the amount of any such expenses payable by the
Credit Parties pursuant to this Section 2.13 (setting forth in reasonable detail
the basis for requesting such amount and a calculation thereof in reasonable
detail) submitted by such Lender to the Credit Parties (with a copy to the
Administrative Agent) shall be conclusive absent manifest error.

 

B.                                    Notwithstanding the provisions of
Section 2.8, if any Lender fails to notify the Borrower of any event or
circumstance which will entitle such Lender to compensation pursuant to
Section 2.8 within 365 days after such Lender obtains knowledge of such event or
circumstance, then such Lender shall not be entitled to compensation from the
Borrower for any amount arising prior to the date which is 365 days before the
date on which such Lender notifies the Borrower of such event or circumstance.

 

2.14                        Increase in the Aggregate Commitments.

 

A.                                    The Borrower may, at any time but in any
event not more than twice in any calendar year prior to the Maturity Date
(unless the Administrative Agent otherwise consents), by notice to the
Administrative Agent, request that the aggregate amount of the Commitments be

 

47

--------------------------------------------------------------------------------


 

increased by (i) increasing the amount of the Commitment of any Lender which has
agreed to such increase (any such Lender, an “Increasing Lender”) and/or
(ii) adding one or more Eligible Assignees as parties hereto with Commitments in
an amount agreed to by such respective Eligible Assignees; provided that (a) the
aggregate amount of any such increase (for all Increasing Lenders and Eligible
Assignees on any particular day) shall be $25,000,000 or a higher integral
multiple of $5,000,000, (b) the amount of the Commitment of any Eligible
Assignee that is not already a Lender shall be not less than $5,000,000, (c) any
such increase shall be effective as of a date that is at least 90 days prior to
the Maturity Date (the “Increase Date”) as specified in the related notice to
the Administrative Agent; (d) in no event shall the aggregate amount of
increases in the Commitments pursuant to this Section exceed $125,000,000 and
(iv) on the date of any request by the Borrower for a Commitment Increase and on
the related Increase Date, the conditions set forth in Section 3.3 shall be
satisfied.

 

B.                                    On each Increase Date, each Eligible
Assignee that has agreed to participate in the applicable Commitment Increase
(each such Eligible Assignee, an “Assuming Lender”) shall become a Lender party
to this Agreement as of such Increase Date and the Commitment of each Increasing
Lender shall be increased by the amount agreed upon by such Lender and the
Borrower; provided, however, that the Administrative Agent shall have received
on or before such Increase Date the following, each dated such date:

 

(i)                                     (A) certified copies of resolutions of
the Board of Directors of the Borrower or the Executive Committee of such Board
approving the Commitment Increase and the corresponding modifications to this
Agreement and (B) an opinion of counsel for the Borrower (which may be in-house
counsel), in form and substance reasonably satisfactory to the Administrative
Agent and its counsel;

 

(ii)                                  an assumption agreement from each Assuming
Lender, if any, in form and substance satisfactory to the Borrower and the
Administrative Agent (each an “Assumption Agreement”), duly executed by such
Assuming Lender, the Administrative Agent and the Borrower; and

 

(iii)                               confirmation from each Increasing Lender of
the increase in the amount of its Commitment in a writing satisfactory to the
Borrower and the Administrative Agent.

 

On each Increase Date, upon fulfillment of the conditions set forth in the
immediately preceding sentence, the Administrative Agent shall notify the
Lenders (including each Assuming Lender) and the Borrower, on or before
1:00 P.M. (New York City time), by facsimile, of the occurrence of the
Commitment Increase to be effected on such Increase Date and shall record in the
Register the relevant information with respect to each Increasing Lender and
each Assuming Lender on such date. Each Increasing Lender and each Assuming
Lender shall, before 2:00 P.M. (New York City time) on the Increase Date, make
available to the Administrative Agent at the Funding and Payment Office, in same
day funds, in the case of such Assuming Lender, an amount equal to such Assuming
Lender’s ratable portion of the Loans then outstanding (calculated based on its
Commitment as a percentage of the aggregate Commitments outstanding after giving
effect to the relevant Commitment Increase) and, in the case of such Increasing
Lender, an amount equal to the excess of (i) such Increasing Lender’s ratable
portion of the Loans then outstanding (calculated based on its Commitment as a
percentage of the aggregate Commitments outstanding

 

48

--------------------------------------------------------------------------------


 

after giving effect to the relevant Commitment Increase) over (ii) such
Increasing Lender’s ratable portion of the Loans then outstanding (calculated
based on its Commitment (without giving effect to the relevant Commitment
Increase) as a percentage of the aggregate Commitments (without giving effect to
the relevant Commitment Increase). After the Administrative Agent’s receipt of
such funds from each such Increasing Lender and each such Assuming Lender, the
Administrative Agent will promptly thereafter cause to be distributed like funds
to the other Lenders in an amount to each other Lender such that the aggregate
amount of the outstanding Loans owing to each Lender after giving effect to such
distribution equals such Lender’s ratable portion of the aggregate Loans then
outstanding (calculated based on its Commitment as a percentage of the aggregate
Commitments outstanding after giving effect to the relevant Commitment
Increase).

 

SECTION 3.                            CONDITIONS PRECEDENT

 

3.1                               Conditions to Effectiveness.

 

The obligations of the Lenders to make Credit Extensions on the Effective Date
are subject to the satisfaction of the following conditions prior to or on the
Effective Date; it being understood that the Lenders shall be under no
obligation to make any Loan to any Subsidiary of the Borrower unless and until
the conditions set forth in Section 11 with respect to such Subsidiary Borrower
have been satisfied:

 

A.                                    Credit and Organizational Documents. The
Borrower shall deliver or cause to be delivered to the Administrative Agent on
behalf of each Lender the following:

 

(i)                                     sufficient copies of this Agreement
originally executed and delivered by the Borrower for each Lender and a Note for
each Lender that has requested the issuance of a Note to it hereunder;

 

(ii)                                  copies of the Organizational Documents,
dated a recent date prior to the Effective Date, certified as of the Effective
Date (or a recent date prior to the Effective Date) by the appropriate
governmental official or the secretary (or other appropriate officer) of the
Borrower, as applicable;

 

(iii)                               resolutions of the board of directors (or
similar governing body) of the Borrower approving and authorizing the execution,
delivery and performance of the Loan Documents to which it is a party and
certified as of the Effective Date by the secretary (or other appropriate
officer) of the Borrower as being in full force and effect without modification
or amendment;

 

(iv)                              signature and incumbency certificates of the
officers of the Borrower executing the Loan Documents to which it is a party on
behalf of the Borrower;

 

(v)                                 a good standing certificate or certificate
of existence, as applicable, from the Secretary of State (or similar official)
from the jurisdiction of formation of the Borrower, certified as of the
Effective Date (or a recent date prior to the Effective Date) (the matters
referenced in subsections 3.1A(ii)-(v) to be addressed in a secretary’s
certificate substantially in the form of Exhibit VII);

 

49

--------------------------------------------------------------------------------


 

(vi)                              an officer’s certificate from an officer of
the Borrower substantially in the form of Exhibit VIII, in form and substance
satisfactory to the Administrative Agent, to the effect that all representations
and warranties contained in this Agreement and the other Loan Documents are
true, correct and complete (other than any such representation or warranty that
expressly relates to an earlier date, in which case such representation or
warranty shall have been true, correct and complete as of such earlier date);
that the Borrower and its Subsidiaries are not in violation of any of the
covenants contained in this Agreement and the other Loan Documents; that no
event shall have occurred and be continuing, or would result from the
consummation of the transactions contemplated by this Agreement, that would
constitute an Event of Default or a Potential Event of Default; and

 

(vii)                           such other documents as the Administrative Agent
on behalf of the Lenders may reasonably request.

 

B.                                    Opinions of Counsel. The Administrative
Agent shall have received originally executed copies of one or more favorable
written opinions of (i) Brian J. Smith, Senior Vice President and General
Counsel of the Borrower, and (ii) Mayer Brown LLP, special New York counsel for
the Borrower, each in form and substance reasonably satisfactory to the
Administrative Agent and its counsel, dated as of the Effective Date.

 

C.                                    Payment of Amounts Due. The Borrower shall
have paid to the Lead Arrangers and the Agents, all reasonable and documented
out-of-pocket costs, fees (including those fees due on the Effective Date
referred to in Section 2.6), expenses (including reasonable and documented legal
fees and expenses of a single U.S. counsel) and other compensation payable on
the Effective Date.

 

D.                                    Authorizations and Consents.

 

(i)                                     The Borrower shall have obtained all
Governmental Authorizations and all consents of other Persons, in each case that
are necessary in connection with the transactions contemplated by the Loan
Documents, and each of the foregoing shall be in full force and effect and in
form and substance reasonably satisfactory to the Administrative Agent and the
Lenders. All applicable waiting periods shall have expired without any action
being taken or threatened by any competent authority which would restrain,
prevent or otherwise impose material adverse conditions on the transactions
contemplated by the Loan Documents or the financing thereof and no action,
request for stay, petition for review or rehearing, reconsideration, or appeal
with respect to any of the foregoing shall be pending, and the time for any
applicable agency to take action to set aside its consent on its own motion
shall have expired.

 

(ii)                                  PATRIOT Act. Each of the Lenders shall
have received, at least two (2) Business Days in advance of the Effective Date,
all documentation and other information required by Governmental Authorities
under applicable “know-your-customer” and anti-money laundering rules and
regulations, including as required by the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism (USA
PATRIOT ACT) Act of 2001 (the “Patriot Act”). Each Lender and each Agent (for
itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies the Borrower,

 

50

--------------------------------------------------------------------------------


 

which information includes the name and address of the Borrower and other
information that will allow such Lender or such Agent, as applicable, to
identify the Borrower in accordance with the Patriot Act.

 

E.            Material Adverse Effect. Since December 31, 2008, there shall not
have occurred a Material Adverse Effect.

 

F.            No Litigation. (i) No action, suit, investigation, litigation,
arbitration or proceeding (whether administrative, judicial or otherwise)
affecting the Borrower or any of its Subsidiaries shall be pending or threatened
before any court, Governmental Authority or arbitrator that could be reasonably
expected to, individually or in the aggregate, (A) have a Material Adverse
Effect, other than the matters set forth on Schedule 3.1F or in the Borrower’s
filings with the Securities and Exchange Commission prior to the Effective Date
(the “Disclosed Litigation”), (B) materially impair the transactions
contemplated by the Loan Documents or (C) in any manner call into question or
challenge this Agreement or the making of the Loans and (ii) no material adverse
change in the status, or financial effect on the Borrower or any of its
Subsidiaries, of the Disclosed Litigation from that described in the Borrower’s
filings with the Securities and Exchange Commission prior to the Effective Date
shall have occurred.

 

G.            Termination of Existing Credit Agreement. The Existing Credit
Agreement shall have been terminated in accordance with Section 9.24.

 

3.2                               Conditions Precedent to each Credit Extension.

 

Subject to Section 11, the obligations of Lenders to make any Credit Extension
hereunder, including any Credit Extension made on the Effective Date, are
subject to the satisfaction of the following conditions:

 

A.            Notice of Borrowing. The Administrative Agent shall have received,
in accordance with the provisions of Section 2.1B, originally executed
Notice(s) of Borrowing signed by the applicable Credit Party.

 

B.            Outstanding Amounts. After giving effect to the making of such
Credit Extensions, (i) the Total Utilization of Commitments then in effect shall
not exceed the Commitments then in effect and (ii) the aggregate Dollar Amount
of Alternative Currency Loans shall not exceed the Alternative Currency
Sublimit.

 

C.            Representations and Warranties. The representations and warranties
contained herein (excluding, except on the Effective Date, the representations
and warranties made in Section 4.5 (No Material Adverse Change) and the first
sentence of Section 4.7 (No Litigation)) shall be true, correct and complete in
all material respects on and as of the date of such Credit Extension to the same
extent as though made on and as of that date, except to the extent such
representations and warranties specifically relate to an earlier date, in which
case such representations and warranties shall have been true, correct and
complete in all material respects on and as of such earlier date.

 

D.            No Default. No Event of Default or a Potential Event of Default
shall have occurred and be continuing, or would result from, such Credit
Extension.

 

51

--------------------------------------------------------------------------------


 

E.            Subsidiary Borrowers. In the case of any Credit Extension to a
Subsidiary Borrower, such Subsidiary Borrower shall not be the subject of any
proceeding of the type described in Sections 8.6, 8.7 or 8.9.

 

F.            Additional Documents. The Administrative Agent shall have received
each additional document, certificate, instrument, legal opinion or other item
reasonably requested by it.

 

3.3           Conditions Precedent to each Commitment Increase.

 

Each Commitment Increase is subject to the satisfaction of the following
conditions:

 

A.            The representations and warranties contained herein shall be true,
correct and complete in all material respects on and as of the date of such
Commitment Increase to the same extent as though made on and as of that date,
except to the extent such representations and warranties specifically relate to
an earlier date, in which case such representations and warranties shall have
been true, correct and complete in all material respects on and as of such
earlier date.

 

B.            No Default. No event shall have occurred and be continuing, or
would result from such Commitment Increase, that would constitute an Event of
Default or a Potential Event of Default.

 

C.            Additional Documents. The Administrative Agent shall have received
each additional document, certificate, instrument, legal opinion or other item
reasonably requested by it.

 

SECTION 4.                            REPRESENTATIONS AND WARRANTIES

 

In order to induce the Agents and the Lenders to enter into this Agreement and
to induce the Lenders to make each Credit Extension hereunder, each Credit Party
represents and warrants (solely, in the case of any Subsidiary Borrower, as to
itself and its Subsidiaries) to each Agent, each Lender and the Issuing Bank
that the following statements are true, correct and complete:

 

4.1           Organization, Powers, Qualification, Good Standing, Business and
Subsidiaries.

 

A.            Organization and Powers. Such Credit Party and each of its
Subsidiaries is duly organized, validly existing and in good standing, as
applicable, under the laws of its jurisdiction of organization, except, in the
case of any Subsidiary that is not a Credit Party, where the failure to be so
organized, existing or in good standing has not had and would not reasonably be
expected to have a Material Adverse Effect. Such Credit Party and each of its
Subsidiaries has all requisite power and authority to own, lease and operate its
properties, to carry on its business as now conducted and as proposed to be
conducted, to enter into the Loan Documents to which it is a party and to carry
out the transactions contemplated thereby.

 

B.            Qualification and Good Standing. Such Credit Party and each of its
Subsidiaries is duly qualified to do business and in good standing, as
applicable, in every jurisdiction in which its assets are located and wherever
necessary to carry out its business and

 

52

--------------------------------------------------------------------------------


 

operations, except in jurisdictions where the failure to be so qualified or in
good standing has not had and would not reasonably be expected to have a
Material Adverse Effect.

 

4.2           Authorization of Borrowing, etc.

 

A.            Authorization of Borrowing, etc. The execution, delivery and
performance of each Loan Document to which it is a party have been duly
authorized by all necessary action on the part of each Credit Party.

 

B.            No Conflict. The execution, delivery and performance by such
Credit Party of each Loan Document to which it is a party and the consummation
of the transactions contemplated by each such Loan Document do not and will not
(i) violate any provision of any Applicable Law with respect to such Credit
Party or any of its Subsidiaries, any of the Organizational Documents of such
Credit Party or any of its Subsidiaries or any order, judgment or decree of any
Governmental Authority binding on such Credit Party or any of its Subsidiaries,
except to the extent such violation would not be reasonably expected to have a
Material Adverse Effect, (ii) conflict with, result in a breach of or constitute
(with due notice or lapse of time or both) a default under any Contractual
Obligation of such Credit Party or any of its Subsidiaries, except to the extent
such conflict, breach or default would not reasonably be expected to have a
Material Adverse Effect, (iii) result in or require the creation or imposition
of any Lien upon any of the properties or assets of such Credit Party or any of
its Subsidiaries, or (iv) require any approval of stockholders, partners or
members or any approval or consent of any Person under any Contractual
Obligation of such Credit Party or any of its Subsidiaries, except for such
approvals or consents which will be obtained on or before the Effective Date and
disclosed in writing to Administrative Agent.

 

C.            Governmental Consents. The execution, delivery and performance by
such Credit Party of each Loan Document to which it is a party and the
consummation of the transactions contemplated by such Loan Document do not and
will not require any Governmental Authorization.

 

D.            Binding Obligation. Each of the Loan Documents to which it is a
party has been duly executed and delivered by such Credit Party and is the
legally valid and binding obligation of such Credit Party, enforceable against
such Credit Party in accordance with its respective terms, except as may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
relating to or limiting creditors’ rights generally or by equitable principles
relating to enforceability.

 

4.3           Disclosure.

 

No representation or warranty of such Credit Party or any of its Subsidiaries
contained in any Loan Document or in any other document, certificate or written
statement furnished to any Agent or any Lender by or on behalf of such Credit
Party or any of its Subsidiaries for use in connection with the transactions
contemplated by this Agreement contains any untrue statement of a material fact
or omits to state a material fact (known to such Credit Party or any of its
Subsidiaries in the case of any document not furnished by any of them) necessary
in order to make the statements contained herein or therein not misleading in
light of the circumstances in

 

53

--------------------------------------------------------------------------------


 

which the same were made. Any projections and pro forma financial information
contained in such materials are based upon good faith estimates and assumptions
believed by the applicable Credit Party to be reasonable at the time made, it
being recognized by the Agents and the Lenders that such projections as to
future events are not to be viewed as facts and that actual results during the
period or periods covered by any such projections may differ from the projected
results.

 

4.4           Financial Condition.

 

The Borrower has heretofore delivered to the Administrative Agent the audited
consolidated balance sheet of the Borrower and its Subsidiaries as at December
31, 2008 and the related audited consolidated statements of income, changes in
shareholders’ equity and cash flows of the Borrower for the Fiscal Year then
ended, together with all related notes and schedules thereto and the unaudited
consolidated balance sheet of the Borrower and its Subsidiaries as at June 30,
2009 and the related unaudited consolidated statements of income, changes in
shareholders’ equity and cash flows of the Borrower for the six months then
ended. All such statements were prepared in conformity with GAAP and fairly
present, in all material respects, the financial position of the entities
described in such financial statements as at the respective dates thereof and
the results of operations and cash flows of the entities described therein for
each of the periods then ended, subject, in the case of any such unaudited
financial statements, to changes resulting from audit and normal year-end
adjustments. Neither the Borrower nor any of its Subsidiaries has any contingent
liability or liability for taxes, long-term lease or unusual forward or
long-term commitment that is not reflected in the foregoing financial statements
or the notes thereto and which in any such case could reasonably be expected to
have a Material Adverse Effect.

 

4.5           No Material Adverse Change.

 

Since December 31, 2008, no event or change has occurred that has caused or
evidences, or could reasonably be expected to have, either individually or in
the aggregate, a Material Adverse Effect.

 

4.6           Intellectual Property Matters.

 

Except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect, each of the Borrower and its Subsidiaries owns or
possesses rights to use all franchises, licenses, copyright registrations,
copyright applications, issued patents, patent applications, trademarks,
trademark applications, trademark registrations, trademark rights, service
marks, service mark applications, service mark rights, trade names, trade name
rights, copyrights and rights with respect to the foregoing which are required
to conduct its business. Except for the Disclosed Litigation, (a) no event has
occurred which permits, or after notice or lapse of time or both would permit,
the revocation or termination of any such rights (except for the expiration of
patents in the ordinary course) and (b) neither the Borrower nor any Subsidiary
thereof is liable to any Person for infringement under Applicable Law with
respect to any such rights as a result of its business operations, other than
any such revocation, termination or infringement that could not reasonably be
expected to have a Material Adverse Effect.

 

54

--------------------------------------------------------------------------------


 

4.7           No Litigation; Compliance with Laws.

 

Except for the Disclosed Litigation, there are no actions, suits, proceedings
(whether administrative, judicial or otherwise), litigations, arbitrations or
governmental investigations (whether or not purportedly on behalf of the
Borrower or any of its Subsidiaries) at law or in equity, or before or by any
Governmental Authority, domestic or foreign (including any Environmental
Claims), that are pending or, to the knowledge of the Borrower, threatened
against or affecting the Borrower or any of its Subsidiaries or any property of
the Borrower or any of its Subsidiaries and that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.
Neither the Borrower nor any of its Subsidiaries (i) is in violation of any
Applicable Laws (including, but not limited to, Environmental Laws) that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect or (ii) is subject to or in default with respect to any
final judgments, writs, injunctions, decrees, rules or regulations of any
Governmental Authority, domestic or foreign, that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.

 

4.8           No Default.

 

Neither the Borrower nor any of its Subsidiaries is in default in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in any of its Contractual Obligations, and no condition
exists that, with the giving of notice or the lapse of time or both, would
constitute such a default, except where the consequences, direct or indirect, of
such default or defaults, if any, could not reasonably be expected to have a
Material Adverse Effect.

 

4.9           Governmental Regulation.

 

Neither the Borrower nor any of its Subsidiaries is subject to regulation under
any federal or state statute or regulation which may limit its ability to incur
Indebtedness or which may otherwise render all or any portion of the Obligations
unenforceable. Neither the Borrower nor any of its Subsidiaries is a “registered
investment company” or a company “controlled” by a “registered investment
company” or a “principal underwriter” of a “registered investment company” as
such terms are defined in the Investment Company Act of 1940.

 

4.10         Securities Activities.

 

Neither the Borrower nor any of its Subsidiaries is engaged principally, or as
one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying any Margin Stock. No part of the proceeds of
the Loans will be used to purchase or carry any Margin Stock or to extend credit
to others for the purpose of purchasing or carrying any Margin Stock in
violation of the provisions of Regulation T, U or X of the Board of Governors of
the Federal Reserve System. Following the application of the proceeds of any
Loan or Letter of Credit, no more than 25% of the value of the consolidated
assets of the Borrower will consist of or be represented by Margin Stock.

 

55

--------------------------------------------------------------------------------


 

4.11        Employee Benefit Plans.

 

A.            The Borrower and its ERISA Affiliates are in material compliance
with all applicable provisions and requirements of ERISA and the Internal
Revenue Code and the regulations and published interpretations thereunder with
respect to each Employee Benefit Plan, and have performed all their obligations
under each Employee Benefit Plan in all material respects. Each Employee Benefit
Plan which is intended to qualify under Section 401(a) of the Internal Revenue
Code has received a favorable determination letter from the Internal Revenue
Service or has submitted or will submit a request for such a determination
letter within the applicable remedial amendment period.

 

B.            No material liability to the PBGC (other than required premium
payments) or the Internal Revenue Service has been or is expected to be incurred
by the Borrower or any of its ERISA Affiliates with respect to any Employee
Benefit Plan, and no ERISA Event has occurred or is reasonably expected to
occur, other than ERISA Events for which the liability has been satisfied in
full or is immaterial in amount.

 

C.            As of the most recent valuation date for each Multiemployer Plan
for which the actuarial report is available, the potential liability of the
Borrower or any of its ERISA Affiliates for a complete withdrawal from such
Multiemployer Plan (within the meaning of Section 4203 of ERISA), when
aggregated with such potential liability for a complete withdrawal from all
Multiemployer Plans, based on information available pursuant to
Section 4221(e) of ERISA is not expected to be material. The Borrower and each
of its Subsidiaries and each of their ERISA Affiliates have complied in all
material respects with the requirements of Section 515 of ERISA with respect to
each Multiemployer Plan and are not in material “default” (as defined in
Section 4219(c)(5) of ERISA) with respect to payments to a Multiemployer Plan.

 

4.12        Environmental Protection.

 

A.            Neither the Borrower nor any of its Subsidiaries nor any of their
respective Facilities or operations is subject to any outstanding written order,
consent decree or settlement agreement with any Person relating to any
Environmental Law, any Environmental Claim, or any Hazardous Materials Activity
that, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

 

B.            Neither the Borrower nor any of its Subsidiaries has received any
letter or request for information under Section 104 of the Comprehensive
Environmental Response, Compensation, and Liability Act (42 U.S.C. § 9604) or
any comparable state law, except to the extent that such letter or request could
not reasonably be expected to have a Material Adverse Effect.

 

C.            There are and, to the Borrower’s and each of its Subsidiaries’
knowledge, have been no conditions, occurrences, or Hazardous Materials
Activities which could reasonably be expected to form the basis of an
Environmental Claim against the Borrower or any of its Subsidiaries that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

 

56

--------------------------------------------------------------------------------


 

D.            Compliance with all current or reasonably foreseeable future
requirements pursuant to or under Environmental Laws could not, individually or
in the aggregate, reasonably be expected to give rise to a Material Adverse
Effect.

 

E.             Neither the Borrower nor any of its Subsidiaries nor, to the
knowledge of the Borrower, any predecessor of the Borrower or any Subsidiary of
such predecessor, has filed any notice under any Environmental Law indicating
past or present treatment of Hazardous Materials at any Facility, and none of
the Borrower’s nor any of its Subsidiaries’ operations involves the generation,
transportation, treatment, storage or disposal of hazardous waste, as defined
under 40 C.F.R. Parts 260 270 or any state equivalent, except to the extent that
any of the foregoing could not reasonably be expected to have a Material Adverse
Effect.

 

F.             No event or condition has occurred or is occurring with respect
to the Borrower or any of its Subsidiaries relating to any Environmental Law,
any Release of Hazardous Materials, or any Hazardous Materials Activity which
individually or in the aggregate has had, or could reasonably be expected to
have, a Material Adverse Effect.

 

4.13       Pari Passu.

 

The Obligations and any other claims of the Lead Arrangers, the Agents and the
Lenders arising hereunder or under any of the Loan Documents rank at least pari
passu with the claims of all of such Credit Party’s other senior unsecured
creditors, except those creditors whose claims are preferred by any bankruptcy,
insolvency, reorganization, moratorium or similar laws relating to or limiting
creditors’ rights generally.

 

4.14       Restrictions.

 

There are no contractual restrictions on any Credit Party or any of their
Subsidiaries which prohibit or otherwise restrict the transfer of cash or other
assets from any such Subsidiary to such Credit Party, other than prohibitions or
restrictions permitted under Section 6.4.

 

SECTION 5.         AFFIRMATIVE COVENANTS

 

The Borrower covenants and agrees that, so long as the Commitments shall remain
in effect and until payment in full of all Obligations (other than Surviving
Obligations) and cancellation or expiration of all Letters of Credit, unless the
provisions of this Section 5 are waived or amended in accordance with
Section 9.6, the Borrower shall perform, and shall cause each of its
Subsidiaries to perform, all covenants in this Section 5.

 

5.1         Financial Statements and Other Reports.

 

The Borrower will deliver to Administrative Agent:

 

(i)            Quarterly Financial Statements:   as soon as available, and in
any event within 45 days after the end of each of the first three (3) Fiscal
Quarters of each Fiscal Year, the unaudited consolidated balance sheet of the
Borrower and its Subsidiaries as at the end of such Fiscal Quarter, the related
consolidated statements of income of the Borrower and its Subsidiaries for such
Fiscal Quarter and for the period from the beginning of the then-current

 

57

--------------------------------------------------------------------------------


 

Fiscal Year to the end of such Fiscal Quarter, and the related consolidated
statements of changes in shareholders’ equity and cash flows of the Borrower and
its Subsidiaries for the period from the beginning of the then-current Fiscal
Year to the end of such Fiscal Quarter, setting forth in comparative form the
consolidated balance sheet as of the last day of the previous Fiscal Year and
consolidated statements of income and cash flows for the corresponding period or
periods of the previous Fiscal Year, all in reasonable detail and certified by
the chief financial officer of the Borrower as fairly presenting, in all
material respects, the financial condition of the Borrower and its Subsidiaries
as at the date indicated and the results of their operations and cash flows for
the periods indicated in conformity with GAAP, subject to the absence of certain
disclosures that are only required with year-end financial statements and to
changes resulting from audit and normal year-end adjustments;

 

(ii)           Annual Financial Statements:   as soon as available, and in any
event within 90 days after the end of each Fiscal Year, (i) the consolidated
balance sheets of the Borrower and its Subsidiaries as at the end of such Fiscal
Year and the related consolidated statements of income, changes in shareholders’
equity and cash flows of the Borrower and its Subsidiaries for such Fiscal Year,
setting forth in each case in comparative form the corresponding figures for the
previous Fiscal Year, in reasonable detail and certified by the chief financial
officer of the Borrower as fairly presenting, in all material respects, the
financial condition of the Borrower and its Subsidiaries as at the date
indicated and the results of their operations and cash flows for the periods
indicated; and (ii) with respect to such consolidated financial statements a
report thereon of Deloitte and Touche LLP or other independent certified public
accountants of recognized national standing selected by the Borrower, and
reasonably satisfactory to the Administrative Agent (which report shall be
unqualified as to going concern and scope of audit, and shall state that such
consolidated financial statements fairly present, in all material respects, the
consolidated financial position of the Borrower and its Subsidiaries as at the
dates indicated and the results of their operations and their cash flows for the
periods indicated in conformity with GAAP applied on a basis consistent with
prior years (except as otherwise disclosed in such financial statements) and
that the examination by such accountants in connection with such consolidated
financial statements has been made in accordance with generally accepted
auditing standards);

 

(iii)          Compliance Certificate:   together with each delivery of
financial statements of the Borrower and its Subsidiaries pursuant to Sections
5.1(i) and 5.1(ii), a duly executed and completed Compliance Certificate;

 

(iv)          Filings:  promptly upon their becoming publicly available, copies
of (a) all financial statements, reports, notices and proxy statements sent by
any Credit Party to its shareholders or other security holders, and (b) all
material information filed by any Credit Party or any of their Subsidiaries with
the Securities and Exchange Commission (or any Governmental Authority succeeding
to any or all of the functions of the Securities and Exchange Commission) or any
national securities exchange;

 

(v)           Notice of Default, etc.:   promptly upon (and in any event within
five (5) Business Days after) any Responsible Officer of the Borrower obtaining
knowledge (a) of any condition or event that constitutes an Event of Default or
Potential Event of Default or that notice has been given to the Borrower or any
of its Subsidiaries with respect thereto, (b) that any Person

 

58

--------------------------------------------------------------------------------


 

has given any notice to the Borrower or any of its Subsidiaries or taken any
other action with respect to a claimed default or event or condition of the type
referred to in Section 8.2, or (c) of the occurrence of any event or change that
has caused or evidences, either in any case individually or in the aggregate, a
Material Adverse Effect, an Officer’s Certificate specifying the nature and
period of existence of such condition, event or change, or specifying the notice
given or action taken by any such Person and the nature of such claimed Event of
Default, Potential Event of Default, default, event or condition, and what
action the Borrower has taken, is taking and proposes to take with respect
thereto;

 

(vi)          Notice of Litigation:   promptly upon (and in any event within
five (5) Business Days after) any Responsible Officer of any Credit Party
obtaining knowledge of (a) the institution of, or non-frivolous threat of, any
action, suit, proceeding, order, consent decree, settlement (whether
administrative, judicial or otherwise), governmental investigation or
arbitration against or affecting the Borrower or any of its Subsidiaries or any
of their respective property (collectively, “Proceedings”) or (b) any material
development in any such Proceeding that, in the case of either (a) or (b) if
adversely determined, could be reasonably expected to have a Material Adverse
Effect, or seeks to enjoin or otherwise prevent the consummation of, or to
recover any damages or obtain relief as a result of, the transactions
contemplated hereby, written notice thereof together with such other information
as may be reasonably available to the Borrower or such Subsidiary to enable
Lenders and their counsel to evaluate such matters;

 

(vii)         Change in Rating:   promptly upon (and in any event within five
(5) Business Days after) obtaining knowledge thereof, written notice of any
changes in the rating given the Borrower by Moody’s or S&P;

 

(viii)        ERISA:   (i) promptly upon becoming aware of the occurrence of or
forthcoming occurrence of any ERISA Event, a written notice specifying the
nature thereof, what action the Borrower or any of its ERISA Affiliates has
taken, is taking or proposes to take with respect thereto and, when known, any
action taken or threatened by the Internal Revenue Service, the United States
Department of Labor or the PBGC with respect thereto; and (ii) with reasonable
promptness, copies of (1) all notices received by the Borrower or any of its
ERISA Affiliates from a Multiemployer Plan sponsor concerning an ERISA Event;
and (2) such other documents or governmental reports or filings relating to any
Employee Benefit Plan as the Administrative Agent shall reasonably request;

 

(ix)          Environmental Reports and Audits:   as soon as practicable
following receipt thereof, copies of all environmental audits and reports with
respect to environmental matters at any property, plant or other Facility or
which relate to any environmental liabilities of the Borrower or its
Subsidiaries which, in any such case, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect;

 

(x)           Other Information:   with reasonable promptness, such other
information and data with respect to the Credit Parties and their Subsidiaries
as from time to time may be reasonably requested by the Administrative Agent or
any Lender.

 

59

--------------------------------------------------------------------------------


 

5.2          Books and Records.

 

The Borrower will, and will cause each of its Subsidiaries to keep proper books
of records and account in which full, true and correct entries in all material
respects in conformity with GAAP consistently applied shall be made of all
material dealings and transactions in relation to its business and activities
and permit representatives or agents of the Administrative Agent or any Lender
to visit and inspect any of its properties or assets and examine and make
abstracts from any of its books and records upon reasonable prior notice during
normal business hours and as often as may reasonably be desired, and to discuss
the business, operations, properties and financial and other condition of the
Borrower and its Subsidiaries with officers and employees of the Borrower and
independent public accountants of the Borrower and its Subsidiaries so long as
the Borrower is provided the opportunity to participate in such discussions.

 

5.3          Existence.

 

Except as otherwise permitted by Section 6.6, the Borrower will, and will cause
each of its Subsidiaries to, at all times preserve and keep in full force and
effect its existence and all rights, privileges, licenses and franchises
material to its business; provided that neither the Borrower nor any of its
Subsidiaries shall be required to preserve any such right, privilege, license or
franchise if management of the Borrower or such Subsidiary shall reasonably
determine that the preservation thereof is no longer desirable in the conduct of
the business of such Person, and that the loss thereof is not disadvantageous in
any material respect to the Borrower or the Lenders.

 

5.4          Insurance.

 

The Borrower will maintain or cause to be maintained, with financially sound and
reputable insurers, such public liability insurance, third party property damage
insurance, business interruption insurance and casualty insurance with respect
to liabilities, losses or damage in respect of the assets, properties and
businesses of the Borrower and its Subsidiaries as may customarily be carried or
maintained under similar circumstances by Persons of established reputation
engaged in similar businesses, in each case in such amounts (giving effect to
self-insurance), with such deductibles, covering such risks and otherwise on
such terms and conditions as shall be customary for such Persons.

 

5.5          Payment of Taxes.

 

The Borrower will, and will cause each of its Subsidiaries to, pay all federal
income Taxes and other material Taxes imposed upon it or any of its properties
or assets or in respect of any of its income, businesses or franchises before
any penalty or fine accrues thereon; provided no such Tax need be paid (a) if it
is being contested in good faith by appropriate proceedings promptly instituted
and diligently conducted, so long as adequate reserve or other appropriate
provision, as shall be required in conformity with GAAP shall have been made
therefor or (b) if the aggregate amount of all unpaid Taxes that have not been
paid by the Borrower and its Subsidiaries (excluding amounts being contested as
provided in clause (a)) does not exceed $5,000,000 and could not reasonably be
expected to have a Material Adverse Effect. The

 

60

--------------------------------------------------------------------------------


 

Borrower will not, nor will it permit any of its Subsidiaries to, file or
consent to the filing of any consolidated income Tax return with any Person
(other than the Borrower or any of its Subsidiaries).

 

5.6                               Payment and Performance of Obligations.

 

The Borrower will, and will cause each of its Subsidiaries to, pay and perform
all Obligations under this Agreement and the other Loan Documents.

 

5.7                               Maintenance of Properties.

 

The Borrower will, and will cause each of its Subsidiaries to, maintain or cause
to be maintained in good repair, working order and condition, ordinary wear and
tear excepted, all material properties used or useful in the business of the
Borrower and its Subsidiaries and from time to time will make or cause to be
made all appropriate repairs, renewals and replacements thereof.

 

5.8                               Compliance with Laws.

 

The Borrower will, and will cause each of its Subsidiaries to, comply with the
requirements of all Applicable Laws, rules, regulations and orders of any
Governmental Authority (including, but not limited to, all Environmental Laws),
noncompliance with which could reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect.

 

5.9                               Use of Proceeds.

 

A.                                    Proceeds of Loans.   The proceeds of each
Loan and each Letter of Credit shall be used for general corporate purposes.

 

B.                                    Margin Regulations.   No part of the
proceeds of the Loans made to a Credit Party will be used to purchase or carry
any Margin Stock or to extend credit to others for the purpose of purchasing or
carrying any Margin Stock in violation of the provisions of Regulation T, U or X
of the Board of Governors of the Federal Reserve System.

 

5.10                        Claims Pari Passu.

 

Each Credit Party shall ensure that at all times the Obligations and any other
claims of the Lead Arrangers, the Agents and the Lenders arising hereunder or
under any other Loan Document rank at least pari passu with the claims of such
Credit Party’s other senior unsecured creditors, except those creditors whose
claims are preferred by any bankruptcy, insolvency, reorganization, moratorium
or similar laws relating to or limiting creditors’ rights generally.

 

5.11                        Further Assurances.

 

At any time or from time to time upon the request of the Administrative Agent,
the Borrower will, and will cause each of its Subsidiaries to, at its expense,
promptly execute, acknowledge and deliver such further documents and do such
other acts and things as the

 

61

--------------------------------------------------------------------------------


 

Administrative Agent may reasonably request in order to effect fully the
purposes of the Loan Documents. In furtherance and not in limitation of the
foregoing, the Borrower shall take, and shall cause each of its Subsidiaries to
take, such actions as the Administrative Agent may reasonably request from time
to time to ensure that the Guaranteed Obligations are guarantied by the
Guarantor.

 

SECTION 6.                            NEGATIVE COVENANTS

 

The Borrower covenants and agrees that, so long as the Commitments hereunder
shall remain in effect and until payment in full of all Obligations (other than
Surviving Obligations) and cancellation or expiration of all Letters of Credit,
unless the provisions of this Section 6 are waived or amended in accordance with
Section 9.6, the Borrower shall perform, and shall cause each of its
Subsidiaries to perform, all covenants in this Section 6.

 

6.1                               Liens.

 

The Borrower shall not, and shall not permit any of its Subsidiaries to,
directly or indirectly, create, incur, assume or permit to exist any Lien on or
with respect to any property or asset of any kind of the Borrower or any of its
Subsidiaries, whether now owned or hereafter acquired, or any income or profits
therefrom, except:

 

(i)                                     Liens existing on the Effective Date and
described on Schedule 6.1 hereto and other Liens securing Indebtedness existing
on the Effective Date the individual principal amount of which does not exceed
$500,000;

 

(ii)                                  Liens imposed by law for Taxes that are
not yet required to be paid pursuant to Section 5.5;

 

(iii)                               statutory Liens of landlords, banks
(including rights of set-off), carriers, warehousemen, mechanics, repairmen,
workmen and material men, and other Liens imposed by law, in each case incurred
in the ordinary course of business for amounts not yet overdue or for amounts
that are overdue and that (in the case of any such amounts overdue for a period
in excess of five days) are being contested in good faith by appropriate
proceedings, so long as such reserves or other appropriate provisions, if any,
as shall be required by GAAP shall have been made for any such contested
amounts;

 

(iv)                              deposits made in the ordinary course of
business in connection with workers’ compensation, unemployment insurance and
other types of social security, or to secure the performance of tenders,
statutory obligations, surety and appeal bonds, bids, leases, government
contracts, performance and return-of-money bonds and other similar obligations
(exclusive of obligations for the payment of borrowed money or other
Indebtedness) incurred in the ordinary course of business;

 

(v)                                 easements, rights-of-way, restrictions,
encroachments, and other minor defects or irregularities in title to real
property of the Borrower or any Subsidiary of the Borrower, in each case which
do not and will not, individually or in the aggregate, interfere in any material
respect with the use or value thereof;

 

62

--------------------------------------------------------------------------------


 

(vi)                              any interest or title of a lessor or sublessor
under any operating or true lease of real estate entered into by the Borrower or
one of its Subsidiaries in the ordinary course of its business covering only the
assets so leased;

 

(vii)                           Liens securing Indebtedness pursuant to Capital
Leases; provided that (a) such Liens are only in respect of the property or
assets subject to, and secure only, such Capital Leases, (b) Indebtedness of
Subsidiaries under Capital Leases shall be limited by the provisions of
Section 6.2 and (c) the aggregate amount of all Indebtedness of the Borrower
under Capital Leases shall not at any time exceed $25,000,000;

 

(viii)                        purchase money Liens in real property,
improvements thereto or equipment hereafter acquired (or, in the case of
improvements, constructed) by the Borrower or one of its Subsidiaries; provided
that (a) such Lien secures Indebtedness permitted by Section 6.2, (b) such Lien
is incurred, and the Indebtedness secured thereby is created, within ninety (90)
days after completion of such acquisition (or construction), (c) the
Indebtedness secured thereby does not exceed 100% of the lesser of the cost or
the fair market value of such real property, improvements or equipment at the
time of such acquisition (or construction) and (d) such Lien does not apply to
any other property or assets of the Borrower or any of its Subsidiaries;

 

(ix)                                Liens in favor of customs and revenue
authorities arising as a matter of law to secure payment of customs duties in
connection with the importation of goods;

 

(x)                                   licenses of patents, trademarks and other
intellectual property rights granted by the Borrower or any of its Subsidiaries
in the ordinary course of business and not interfering in any respect with the
ordinary conduct of the business of the Borrower or such Subsidiary; and

 

(xi)                                Liens on assets of Persons acquired after
the Effective Date; provided that such Liens exist at the time such Person
becomes a Subsidiary and were not created in anticipation thereof;

 

(xii)                             Liens incurred in connection with Qualified
Receivables Transactions;

 

(xiii)                          Any Lien incurred to renew, extend or refinance
obligations secured by a Lien referred to in clause (viii) or (xi) above,
provided that (a) the principal or face amount of the obligations secured by any
such Lien does not exceed the outstanding principal or face amount of the
obligations so renewed, extended or refinanced immediately prior to such
renewal, extension or refinancing and (b) any such Lien attaches solely to the
assets that secured the obligations so renewed, extended or refinanced; and

 

(xiv)                         Liens not otherwise permitted by the foregoing
clauses of this Section 6.1 securing obligations in an aggregate principal
amount at any time outstanding not to exceed 10% of Consolidated Net Worth.

 

(xv)                            Notwithstanding any of the foregoing exceptions,
the Credit Parties will not, and will not permit any of their Subsidiaries to,
create, incur, assume or suffer to exist any Lien upon the Capital Stock of any
of their Subsidiaries or any Indebtedness owed to it by the Credit Parties or
any of their Subsidiaries, excluding any Lien on Capital Stock of or

 

63

--------------------------------------------------------------------------------


 

Indebtedness owed to a Person that exists at the time such Person becomes a
Subsidiary and was not created in anticipation thereof.

 

6.2                               Indebtedness.

 

The Borrower shall not permit any of its Subsidiaries to, directly or
indirectly, create, incur, assume or guaranty, or otherwise become or remain
directly or indirectly liable with respect to, any Indebtedness, except:

 

(i)                                     Indebtedness owing by any wholly-owned
Subsidiary of the Borrower to the Borrower or another wholly-owned Subsidiary of
the Borrower;

 

(ii)                                  Indebtedness existing on the Effective
Date and set forth on Schedule 6.2, but, in each case, not any extensions,
renewals or replacements of such Indebtedness except (a) renewals and extensions
expressly provided for in the agreements evidencing any such Indebtedness as the
same are in effect on the date of this Agreement and (b) refinancings and
extensions of any such Indebtedness if the terms and conditions thereof are not
less favorable to the obligor thereon or to the Lenders than the Indebtedness
being refinanced or extended or are otherwise on substantially then prevailing
market terms, and the average life to maturity thereof is greater than or equal
to that of the Indebtedness being refinanced or extended; provided such
Indebtedness permitted under the immediately preceding clause (a) or (b) above
shall not (A) include Indebtedness of an obligor that was not an obligor with
respect to the Indebtedness being extended, renewed or refinanced, (B) exceed in
a principal amount the Indebtedness being renewed, extended or refinanced or
(C) be incurred, created or assumed if any Potential Event of Default or Event
of Default has occurred and is continuing or would result therefrom;

 

(iii)                               Indebtedness arising from the honoring by a
bank or other financial institution of a check, draft or similar instrument
drawn against insufficient funds in the ordinary course of business, provided
that such Indebtedness is extinguished within seven (7) Business Days of its
incurrence;

 

(iv)                              Indebtedness owed to (including obligations in
respect of letters of credit or bank guarantees or similar instruments for the
benefit of) any Person providing workers’ compensation, health, disability or
other employee benefits or property, casualty or liability insurance to the
Borrower or any of its Subsidiaries, pursuant to reimbursement or
indemnification obligations to such Person, provided that upon the incurrence of
Indebtedness with respect to reimbursement obligations regarding workers’
compensation claims, such obligations are reimbursed not later than 30 days
following such incurrence;

 

(v)                                 Indebtedness incurred by any Subsidiary of
the Borrower arising from agreements providing for indemnification, adjustment
of purchase price or similar obligations, or from guaranties or letters of
credit, surety bonds or performance bonds securing the performance of the
Borrower or any such Subsidiary pursuant to such agreements, in connection with
permitted dispositions of any business or asset (including the stock of any
Subsidiary of the Borrower);

 

64

--------------------------------------------------------------------------------


 

(vi)                              Indebtedness which may be deemed to exist
pursuant to any guaranties, performance, surety, statutory, appeal or similar
obligations incurred in the ordinary course of business of the Borrower and its
Subsidiaries;

 

(vii)                           guaranties in the ordinary course of business of
the obligations of suppliers, customers, franchisees and licensees of the
Borrower and its Subsidiaries;

 

(viii)                        Indebtedness (including guarantees of any such
Indebtedness) of a Subsidiary located in a country other than the U.S.; provided
that the outstanding principal amount of all Indebtedness permitted by this
clause (viii) (without double counting guarantees of any such Indebtedness)
shall not at any time exceed $100,000,000;

 

(ix)                                the Obligations;

 

(x)                                   contingent obligations under letters of
credit issued in the ordinary course of business to support trade obligations;

 

(xi)                                Indebtedness of any Person acquired after
the Effective Date; provided that such Indebtedness exists at the time such
Person becomes a Subsidiary and was not created in anticipation thereof; and

 

(xii)                             other Indebtedness in an aggregate principal
amount at any time outstanding not to exceed 15% of Consolidated Net Worth.

 

6.3                               Acquisitions.

 

The Borrower will not, and will not permit any of its wholly-owned Subsidiaries
to, make any Acquisition (other than any Acquisition by the Borrower or a
wholly-owned Subsidiary of the Borrower of a wholly-owned Subsidiary of the
Borrower) if an Event of Default or Potential Event of Default exists or would
result therefrom.

 

6.4                               Restrictions on Subsidiary Distributions.

 

(i)                                     Except as provided herein, the Borrower
shall not, and shall not permit any of its Subsidiaries to, create or otherwise
cause or suffer to exist or become effective any consensual encumbrance or
restriction of any kind on the ability of any Subsidiary of the Borrower to
(a) pay dividends or make any other distributions on any of such Subsidiary’s
Capital Stock owned by the Borrower or any other Subsidiary of the Borrower,
(b) repay or prepay any Indebtedness owed by such Subsidiary to the Borrower or
any other Subsidiary of the Borrower, (c) make loans or advances to the Borrower
or any other Subsidiary of the Borrower, or (d) transfer any of its property or
assets to the Borrower or any other Subsidiary of the Borrower, other than
restrictions (i) existing under this Agreement, (ii) in agreements evidencing
Indebtedness pursuant to Capital Leases permitted by Section 6.2 that impose
restrictions on the property so acquired (except that such agreements shall not
in any manner limit the ability of the Borrower or any Subsidiary of the
Borrower to pay dividends or make any other distribution), (iii) by reason of
customary provisions restricting assignments, subletting or other transfers
contained in leases, licenses, Joint Venture agreements and similar agreements
entered into in the ordinary course of business, (iv) by reason of customary
subordination provisions in any

 

65

--------------------------------------------------------------------------------


 

guaranty or similar arrangement (including any arrangement of the type described
in clause (vii), (viii) or (ix) of the definition of “Indebtedness”),
(v) imposed on a Subsidiary pursuant to an agreement which has been entered into
in connection with the disposition of all of substantially all of the capital
stock or assets of such Subsidiary or (vi) existing at the time a Person becomes
a Subsidiary and not created in anticipation thereof.

 

6.5                               Restricted Payments.

 

The Borrower shall not, and shall not permit any Subsidiary to, directly or
indirectly, declare, pay, make or set aside any sum for any Restricted Payment
if an Event of Default or a Potential Event of Default exists or would result
therefrom.

 

6.6                               Restriction on Fundamental Changes and Asset
Sales.

 

The Borrower shall not, and shall not permit any of its Subsidiaries to, enter
into any transaction of merger or consolidation, or liquidate, wind-up or
dissolve itself (or suffer any liquidation or dissolution), or convey, sell,
lease or sub-lease (as lessor or sub-lessor), exchange, transfer or otherwise
dispose of, in one transaction or a series of transactions, all or substantially
all of its business, assets or property; provided that (a) the Borrower and its
Subsidiaries may make Acquisitions permitted by Section 6.3; and (b) so long as
no Event of Default or Potential Event of Default exists or would result
therefrom:

 

(i)                       any Subsidiary of the Borrower may merge or
consolidate with or into, or dispose of assets to, any other Subsidiary or to
the Borrower;

 

(ii)                                  any Subsidiary may merge or consolidate
with or into another Person, convey, transfer, lease or otherwise dispose of all
or any portion of its assets so long as (A) the consideration received in
respect of such merger, consolidation, conveyance, transfer, lease or other
disposition is at least equal to the fair market value of such assets and (B) no
Material Adverse Effect could reasonably be expected to result from such merger,
consolidation, conveyance, transfer, lease or other disposition; and

 

(iii)                               the Borrower may merge with any other Person
so long as the Borrower is the surviving entity.

 

6.7                               Conduct of Business.

 

From and after the Effective Date, the Borrower shall not, and shall not permit
any of its Subsidiaries to, engage in any material business or conduct any
activities other than (a) businesses conducted by the Borrower and its
Subsidiaries as of the Effective Date and (b) any businesses reasonably related
to the foregoing.

 

66

--------------------------------------------------------------------------------


 

6.8                               Fiscal Year.

 

The Borrower shall not make or permit, nor permit any of its Subsidiaries to
make or permit, any change in the Fiscal Year of the Borrower or any of its
Subsidiaries (provided that any Subsidiary may change its fiscal year to match
the Borrower’s Fiscal Year).

 

6.9                               Interest Rate Agreements and Currency
Agreements.

 

The Borrower shall not, and shall not permit any of its Subsidiaries to, enter
into any Interest Rate Agreement or Currency Agreement after the Effective Date
except Interest Rate Agreements and Currency Agreements entered into to hedge or
manage bona fide risks to which the Borrower or any such Subsidiary is exposed
in the conduct of its business or the management of its liabilities (and, in any
event, not for speculative purposes).

 

6.10                        Transactions with Shareholders and Affiliates.

 

The Borrower shall not, and shall not permit any of its Subsidiaries to,
directly or indirectly, enter into or permit to exist any transaction (including
the purchase, sale, lease or exchange of any property or the rendering of any
service or the making of any intercompany loan) with any Affiliate of the
Borrower or any of its Subsidiaries that has terms that are less favorable to
the Borrower or such Subsidiary, as the case may be, than those that might be
obtained at the time in a comparable arm’s length transaction from a Person who
is not an Affiliate; provided the foregoing restriction shall not apply to
(a) any transaction between the Borrower and its Subsidiaries or between such
Subsidiaries to the extent otherwise permitted hereunder; (b) reasonable and
customary fees paid to members of any board of directors (or similar governing
body) of the Borrower or any of its Subsidiaries; (c) compensation arrangements
for officers and other employees of the Borrower and its Subsidiaries entered
into in the ordinary course of business; (d) transactions described on Schedule
6.10; and (e) transactions in connection with Qualified Receivables Transactions
permitted under this Agreement.

 

6.11                        Financial Covenants.

 

A.                                    Interest Coverage Ratio. The Borrower
shall not permit the Interest Coverage Ratio as of the last day of any Fiscal
Quarter to be less than 5.00 to 1.

 

B.                                    Leverage Ratio. The Borrower shall not
permit the Leverage Ratio as of the last day of any Fiscal Quarter to be greater
than 3.25 to 1.

 

C.                                    Certain Calculations. With respect to any
period during which the Borrower or any Subsidiary has completed an Acquisition
or an Asset Sale that the Borrower or the Administrative Agent (acting at the
request or with the consent of the Requisite Lenders) reasonably determines, as
evidenced by a notice to the other, is material (each, a “Subject Transaction”),
for purposes of determining compliance with the financial covenants set forth in
this Section 6.11, Consolidated Adjusted EBITDA shall be calculated with respect
to such period on a pro forma basis using the historical audited financial
statements of any business so acquired or to be acquired or sold or to be sold
and the consolidated financial statements of the Borrower and its Subsidiaries
which shall be reformulated as if such Subject Transaction, and any

 

67

--------------------------------------------------------------------------------


 

Indebtedness incurred or repaid in connection therewith, had been consummated or
incurred or repaid at the beginning of such period.

 

SECTION 7.                            GUARANTY

 

7.1                               Guaranty of the Obligations.

 

The Guarantor hereby irrevocably and unconditionally guarantees to the
Administrative Agent for the ratable benefit of the Beneficiaries the due and
punctual payment in full of all Obligations of the Subsidiary Borrowers when the
same shall become due, whether at stated maturity, by required prepayment,
declaration, acceleration, demand or otherwise (including amounts that would
become due but for the operation of the automatic stay under Section 362(a) of
the Bankruptcy Code, 11 U.S.C. § 362(a)) (collectively, the “Guaranteed
Obligations”).

 

7.2                               Payment by the Borrower.

 

The Guarantor hereby agrees, in furtherance of the foregoing and not in
limitation of any other right which any Beneficiary may have at law or in equity
against the Guarantor by virtue hereof, that upon the failure of any Subsidiary
Borrower to pay any of the Guaranteed Obligations when and as the same shall
become due, whether at stated maturity, by required prepayment, declaration,
acceleration, demand or otherwise (including amounts that would become due but
for the operation of the automatic stay under Section 362(a) of the Bankruptcy
Code, 11 U.S.C. § 362(a)), the Guarantor will upon demand pay, or cause to be
paid, in Cash, to the Administrative Agent for the ratable benefit of the
Beneficiaries, an amount equal to the sum of the unpaid principal amount of all
Guaranteed Obligations then due as aforesaid, accrued and unpaid interest on
such Guaranteed Obligations (including interest which, but for such Subsidiary
Borrower becoming the subject of a case under the Bankruptcy Code, would have
accrued on such Guaranteed Obligations, whether or not a claim is allowed
against such Credit Party for such interest in the related bankruptcy case) and
all other Guaranteed Obligations then owed to the Beneficiaries as aforesaid.

 

7.3                               Liability of Guarantor Absolute.

 

The Guarantor agrees that its Obligations hereunder are irrevocable, absolute,
independent and unconditional and shall not be affected by any circumstance
which constitutes a legal or equitable discharge of a guarantor or surety other
than payment in full of the Guaranteed Obligations. In furtherance of the
foregoing and without limiting the generality thereof, the Guarantor agrees as
follows:

 

(a)                                  this Guaranty is a guaranty of payment when
due and not of collectability. This Guaranty is a primary obligation of the
Guarantor and not merely a contract of surety;

 

(b)                                 the Administrative Agent may enforce this
Guaranty upon the occurrence of an Event of Default notwithstanding the
existence of any dispute between any Credit Party and any Beneficiary with
respect to the existence of such Event of Default;

 

68

--------------------------------------------------------------------------------


 

(c)                                  the Obligations of the Guarantor hereunder
are independent of the Obligations of the Borrower and the Subsidiary Borrowers
and the obligations of any other guarantor (including any other Guarantor), and
a separate action or actions may be brought and prosecuted against the Guarantor
whether or not any action is brought against the Borrower or any Subsidiary
Borrower or any of such other guarantors and whether or not the Borrower or any
Subsidiary Borrower is joined in any such action or actions;

 

(d)                                 payment by the Guarantor of a portion, but
not all, of the Guaranteed Obligations shall in no way limit, affect, modify or
abridge the Guarantor’s liability for any portion of the Guaranteed Obligations
which has not been paid. Without limiting the generality of the foregoing, if
the Administrative Agent is awarded a judgment in any suit brought to enforce
the Guarantor’s covenant to pay a portion of the Guaranteed Obligations, such
judgment shall not be deemed to release the Guarantor from its covenant to pay
the portion of the Guaranteed Obligations that is not the subject of such suit;

 

(e)                                  any Beneficiary, upon such terms as it
deems appropriate, without notice or demand and without affecting the validity
or enforceability hereof or giving rise to any reduction, limitation,
impairment, discharge or termination of the Guarantor’s liability hereunder,
from time to time may (i) renew, extend, accelerate, increase the rate of
interest on, or otherwise change the time, place, manner or terms of payment of
the Guaranteed Obligations; (ii) settle, compromise, release or discharge, or
accept or refuse any offer of performance with respect to, or substitutions for,
the Guaranteed Obligations or any agreement relating thereto and/or subordinate
the payment of the same to the payment of any other obligations; (iii) request
and accept other guaranties of the Guaranteed Obligations and take and hold
security for the payment hereof or the Guaranteed Obligations; (iv) release,
surrender, exchange, substitute, compromise, settle, rescind, waive, alter,
subordinate or modify, with or without consideration, any security for payment
of the Guaranteed Obligations, any other guaranties of the Guaranteed
Obligations, or any other obligation of any Person with respect to the
Guaranteed Obligations; (v) enforce and apply any security now or hereafter held
by or for the benefit of such Beneficiary in respect hereof or the Guaranteed
Obligations and direct the order or manner of sale thereof, or exercise any
other right or remedy that such Beneficiary may have against any such security,
in each case as such Beneficiary in its discretion may determine consistent
herewith and any applicable security agreement, including foreclosure on any
such security pursuant to one or more judicial or nonjudicial sales, whether or
not every aspect of any such sale is commercially reasonable, and even though
such action operates to impair or extinguish any right of reimbursement or
subrogation or other right or remedy of the Guarantor against any Subsidiary
Borrower or any security for the Guaranteed Obligations; and (vi) exercise any
other rights available to it under the Loan Documents; and

 

(f)                                    this Guaranty and the obligations of the
Guarantor hereunder shall be valid and enforceable and shall not be subject to
any reduction, limitation, impairment, discharge or termination for any reason
(other than payment in full of the Guaranteed Obligations), including the
occurrence of any of the following, whether or not the Guarantor shall have had
notice or knowledge of any of them: (i) any failure or omission to assert or
enforce or agreement or election not to assert or enforce, or the stay or
enjoining, by order of court, by operation of law or otherwise, of the exercise
or enforcement of, any claim or demand or any right, power or remedy (whether
arising under the Loan Documents, at law, in equity or

 

69

--------------------------------------------------------------------------------


 

otherwise) with respect to the Guaranteed Obligations or any agreement relating
thereto, or with respect to any other guaranty of or security for the payment of
the Guaranteed Obligations; (ii) any rescission, waiver, amendment or
modification of, or any consent to departure from, any of the terms or
provisions (including provisions relating to events of default) hereof, any
other Loan Document or any agreement or instrument executed pursuant thereto, or
of any other guaranty or security for the Guaranteed Obligations, in each case
whether or not in accordance with the terms hereof or such Loan Document or any
agreement relating to such other guaranty or security; (iii) the Guaranteed
Obligations, or any agreement relating thereto, at any time being found to be
illegal, invalid or unenforceable in any respect; (iv) the application of
payments received from any source (other than payments received pursuant to the
other Loan Documents or from the proceeds of any security for the Guaranteed
Obligations, except to the extent such security also serves as collateral for
Indebtedness other than the Guaranteed Obligations) to the payment of
Indebtedness other than the Guaranteed Obligations, even though any Beneficiary
might have elected to apply such payment to any part or all of the Guaranteed
Obligations; (v) any Beneficiary’s consent to the change, reorganization or
termination of the corporate structure or existence of the Borrower or any of
its Subsidiaries and to any corresponding restructuring of the Guaranteed
Obligations; (vi) any failure to perfect or continue perfection of a security
interest in any collateral which secures any of the Guaranteed Obligations;
(vii) any defenses, set offs or counterclaims which any Credit Party may allege
or assert against any Beneficiary in respect of the Guaranteed Obligations,
including failure of consideration, breach of warranty, payment, statute of
frauds, statute of limitations, accord and satisfaction and usury; and
(viii) any other act or thing or omission, or delay to do any other act or
thing, which may or might in any manner or to any extent vary the risk of the
Guarantor as an obligor in respect of the Guaranteed Obligations.

 

7.4                               Waivers by Guarantor.

 

The Guarantor hereby waives, for the benefit of Beneficiaries: (a) any right to
require any Beneficiary, as a condition of payment or performance by the
Guarantor, to (i) proceed against the Borrower or the Subsidiary Borrowers, any
other guarantor of the Guaranteed Obligations or any other Person, (ii) proceed
against or exhaust any security held from the Borrower or any Subsidiary
Borrower, any such other guarantor or any other Person, (iii) proceed against or
have resort to any balance of any Deposit Account or credit on the books of any
Beneficiary in favor of the Borrower or any Subsidiary Borrower or any other
Person, or (iv) pursue any other remedy in the power of any Beneficiary
whatsoever; (b) any defense arising by reason of the incapacity, lack of
authority or any disability or other defense of the Borrower or any Subsidiary
Borrower including any defense based on or arising out of the illegality, lack
of validity or unenforceability of the Guaranteed Obligations or any agreement
or instrument relating thereto or by reason of the cessation of the liability of
the Borrower or any Subsidiary Borrower from any cause other than payment in
full of the Guaranteed Obligations; (c) any defense based upon any statute or
rule of law which provides that the obligation of a surety must be neither
larger in amount nor in other respects more burdensome than that of the
principal; (d) any defense based upon any Beneficiary’s errors or omissions in
the administration of the Guaranteed Obligations, except behavior which amounts
to bad faith; (e) (i) any principles or provisions of law, statutory or
otherwise, which are or might be in conflict with the terms hereof and any legal
or equitable discharge of the Guarantor’s obligations hereunder, (ii) the
benefit of any statute of limitations affecting the Guarantor’s liability
hereunder or the enforcement hereof,

 

70

--------------------------------------------------------------------------------


 

(iii)   any rights to set offs, recoupments and counterclaims, and
(iv) promptness, diligence and any requirement that any Beneficiary protect,
secure, perfect or insure any security interest or lien or any property subject
thereto; (f) notices, demands, presentments, protests, notices of protest,
notices of dishonor and notices of any action or inaction, including acceptance
hereof, notices of default hereunder, notices of any renewal, extension or
modification of the Guaranteed Obligations or any agreement related thereto,
notices of any extension of credit to any Subsidiary Borrower and notices of any
of the matters referred to in Section 7.2 and any right to consent to any
thereof; and (g) any defenses or benefits that may be derived from or afforded
by law which limit the liability of or exonerate guarantors or sureties, or
which may conflict with the terms hereof.

 

7.5                               Guarantor’s Rights of Subrogation,
Contribution, etc.

 

Until the Guaranteed Obligations shall have been indefeasibly paid in full and
the Commitments shall have terminated and all Letters of Credit shall have
expired or been cancelled, the Guarantor hereby waives any claim, right or
remedy, direct or indirect, that the Guarantor now has or may hereafter have
against any Subsidiary Borrower or any of its assets in connection with this
Guaranty or the performance by the Guarantor of its Obligations hereunder, in
each case whether such claim, right or remedy arises in equity, under contract,
by statute, under common law or otherwise and including (a) any right of
subrogation, reimbursement or indemnification that the Guarantor now has or may
hereafter have against any Subsidiary Borrower with respect to the Guaranteed
Obligations, (b) any right to enforce, or to participate in, any claim, right or
remedy that any Beneficiary now has or may hereafter have against any Subsidiary
Borrower, and (c) any benefit of, and any right to participate in, any
collateral or security now or hereafter held by any Beneficiary. In addition,
until the Guaranteed Obligations shall have been indefeasibly paid in full and
the Commitments shall have terminated and all Letters of Credit shall have
expired or been cancelled, the Guarantor shall withhold exercise of any right of
contribution the Guarantor may have against any other guarantor (including any
other Guarantor) of the Guaranteed Obligations. The Guarantor further agrees
that, to the extent the waiver or agreement to withhold the exercise of its
rights of subrogation, reimbursement, indemnification and contribution as set
forth herein is found by a court of competent jurisdiction to be void or
voidable for any reason, any rights of subrogation, reimbursement or
indemnification the Guarantor may have against any Subsidiary Borrower or
against any collateral or security, and any rights of contribution the Guarantor
may have against any such other guarantor, shall be junior and subordinate to
any rights any Beneficiary may have against any Subsidiary Borrower, to all
right, title and interest any Beneficiary may have in any such collateral or
security, and to any right any Beneficiary may have against such other
guarantor. If any amount shall be paid to the Guarantor on account of any such
subrogation, reimbursement, indemnification or contribution rights at any time
when all Guaranteed Obligations shall not have been finally and indefeasibly
paid in full, such amount shall be held in trust for the Administrative Agent on
behalf of the Beneficiaries and shall forthwith be paid over to the
Administrative Agent for the benefit of the Beneficiaries to be credited and
applied against the Guaranteed Obligations, whether matured or unmatured, in
accordance with the terms hereof.

 

71

--------------------------------------------------------------------------------


 

7.6                               Subordination of Other Obligations.

 

Any Indebtedness of any Subsidiary Borrower now or hereafter held by the
Guarantor is hereby subordinated in right of payment to the Guaranteed
Obligations, and any such Indebtedness collected or received by the Guarantor
after an Event of Default has occurred and is continuing shall be held in trust
for the Administrative Agent on behalf of the Beneficiaries and shall forthwith
be paid over to the Administrative Agent for the benefit of the Beneficiaries to
be credited and applied against the Guaranteed Obligations but without
affecting, impairing or limiting in any manner the liability of the Guarantor
under any other provision hereof.

 

7.7                               Continuing Guaranty.

 

This Guaranty is a continuing guaranty and shall remain in effect until all of
the Guaranteed Obligations shall have been paid in full and the Commitments
shall have terminated and all Letters of Credit shall have expired or been
cancelled. The Guarantor hereby irrevocably waives any right to revoke this
Guaranty as to future transactions giving rise to any Guaranteed Obligations.

 

7.8                               Authority of Credit Parties.

 

It is not necessary for any Beneficiary to inquire into the capacity or powers
of any Credit Party or the officers, directors or any agents acting or
purporting to act on behalf of any of them.

 

7.9                               Financial Condition of Credit Parties.

 

Any Credit Extension may be made to any Credit Party or continued from time to
time, without notice to or authorization from the Guarantor regardless of the
financial or other condition of any Credit Party at the time of any such grant
or continuation is entered into, as the case may be. No Beneficiary shall have
any obligation to disclose or discuss with the Guarantor its assessment, or the
Guarantor’s assessment, of the financial condition of any Credit Party. The
Guarantor has adequate means to obtain information from the other Credit Parties
on a continuing basis concerning the financial condition of the other Credit
Parties and their ability to perform their Obligations under the Loan Documents,
and the Guarantor assumes the responsibility for being and keeping informed of
the financial condition of the other Credit Parties and of all circumstances
bearing upon the risk of nonpayment of the Guaranteed Obligations. The Guarantor
hereby waives and relinquishes any duty on the part of any Beneficiary to
disclose any matter, fact or thing relating to the business, operations or
conditions of any other Credit Parties now known or hereafter known by any
Beneficiary.

 

7.10                        Bankruptcy, etc.

 

(a)                                  So long as any Guaranteed Obligations
remain outstanding, the Guarantor shall not, without the prior written consent
of the Administrative Agent acting pursuant to the instructions of the Requisite
Lenders, commence or join with any other Person in commencing any bankruptcy,
reorganization or insolvency case or proceeding of or against any other Credit
Party. The Obligations of the Guarantor hereunder shall not be reduced, limited,
impaired, discharged, deferred, suspended or terminated by any case or
proceeding, voluntary or involuntary, involving the bankruptcy, insolvency,
receivership, reorganization, liquidation or

 

72

--------------------------------------------------------------------------------


 

arrangement of any Credit Party or by any defense which such Credit Party or any
other Credit Party may have by reason of the order, decree or decision of any
court or administrative body resulting from any such proceeding.

 

(b)                                 The Guarantor acknowledges and agrees that
any interest on any portion of the Guaranteed Obligations which accrues after
the commencement of any case or proceeding referred to in clause (a) above (or,
if interest on any portion of the Guaranteed Obligations ceases to accrue by
operation of law by reason of the commencement of such case or proceeding, such
interest as would have accrued on such portion of the Guaranteed Obligations if
such case or proceeding had not been commenced) shall be included in the
Guaranteed Obligations because it is the intention of the Guarantor and the
Beneficiaries that the Guaranteed Obligations which are guaranteed by the
Guarantor pursuant hereto should be determined without regard to any rule of law
or order which may relieve any other Credit Party of any portion of such
Guaranteed Obligations. The Guarantor will permit any trustee in bankruptcy,
receiver, debtor in possession, assignee for the benefit of creditors or similar
person to pay the Administrative Agent, or allow the claim of the Administrative
Agent in respect of, any such interest accruing after the date on which such
case or proceeding is commenced.

 

(c)                                  In the event that all or any portion of the
Guaranteed Obligations are paid by any Credit Party, the Obligations of the
Guarantor hereunder shall continue and remain in full force and effect or be
reinstated, as the case may be, in the event that all or any part of such
payment (s) are rescinded or recovered directly or indirectly from any
Beneficiary as a preference, fraudulent transfer or otherwise, and any such
payments which are so rescinded or recovered shall constitute Guaranteed
Obligations for all purposes hereunder.

 

SECTION 8.                            EVENTS OF DEFAULT

 

If any of the following conditions or events (each an “Event of Default”) shall
occur:

 

8.1                               Failure to Make Payments When Due.

 

Failure by any Credit Party to pay (i) any principal of any Loan when due,
whether at stated maturity, by acceleration, by mandatory prepayment, by demand
pursuant to Section 7 or otherwise; (ii) when due any amount payable to the
Issuing Bank in reimbursement of any drawing under a Letter of Credit; or
(iii) any interest on any Loan or any fee or any other amount due under this
Agreement within five (5) Business Days after the date due; or

 

8.2                               Default in Other Agreements.

 

Failure of any Credit Party or any of their respective Subsidiaries to pay when
due any principal of or interest on or any other amount payable in respect of
one or more items of Indebtedness (other than Indebtedness referred to in
Section 8.1 above) in excess of $30,000,000 in the aggregate and in each case
beyond the end of any grace period provided therefor, if any; or (ii) breach or
default by any Credit Party or any of their respective Subsidiaries with respect
to any other material term of (a) one or more items of such Indebtedness or
(b) any loan agreement, mortgage, indenture or other agreement relating to such
item (s) of Indebtedness, in each case beyond the end of any grace period
provided therefor, if any, if the effect of such breach or default is to cause,
or to permit the holder or holders of such Indebtedness (or a trustee on behalf

 

73

--------------------------------------------------------------------------------


 

of such holder or holders) to cause, such Indebtedness to become or be declared
due and payable (or redeemable) prior to its stated maturity or the stated
maturity of any underlying obligation, as the case may be; or

 

8.3                               Breach of Certain Covenants.

 

Failure of any Credit Party to perform or comply with any term or condition
contained in Sections 5.1 (v)(a), 5.3 (solely with respect to (1) the existence
of any Credit Party and (2) the failure of the Borrower to preserve or keep in
full force and effect its rights, privileges, licenses and franchises if such
failure would reasonably be expected to have a Material Adverse Effect), 5.9 or
6 of this Agreement; or

 

8.4                               Breach of Representation or Warranty.

 

Any representation, warranty, certification or other statement made by any
Credit Party in any Loan Document or in any statement or certificate at any time
given by such Credit Party in writing pursuant thereto or in connection
therewith shall be false in any material respect on the date as of which made;
or

 

8.5                               Other Defaults Under Loan Documents.

 

Any Credit Party shall default in the performance of or compliance with any term
contained in this Agreement or any other Loan Document (other than those
specified in Sections 8.1, 8.2, 8.3 and 8.4) and such default or non-compliance
shall not be cured or waived within thirty (30) days after the applicable Credit
Party shall have received notice from the Administrative Agent of such default;
or

 

8.6                               Involuntary Bankruptcy; Appointment of
Receiver, etc.

 

(i) A court of competent jurisdiction shall enter a decree or order for relief
in respect of the Borrower or any of its Significant Subsidiaries in an
involuntary case under the Bankruptcy Code or under any other applicable
bankruptcy, insolvency or similar law now or hereafter in effect, which decree
or order is not stayed; or any other similar relief shall be granted under any
applicable federal or state law; or (ii) an involuntary case shall be commenced
against the Borrower or any of its Significant Subsidiaries under the Bankruptcy
Code or under any other applicable bankruptcy, insolvency or similar law now or
hereafter in effect; or a decree or order of a court having jurisdiction in the
premises for the appointment of a receiver, liquidator, sequestrator, trustee,
examiner, custodian or other officer having similar powers over the Borrower or
any of its Significant Subsidiaries, or over all or a substantial part of their
respective property, shall have been entered; or there shall have occurred the
involuntary appointment of an interim receiver, trustee, examiner or other
custodian of the Borrower or any of its Significant Subsidiaries for all or a
substantial part of their respective property; or a warrant of attachment,
execution or similar process shall have been issued against any substantial part
of the property of the Borrower or any of its Significant Subsidiaries, and any
such event described in this clause (ii) shall continue for sixty (60) days
unless dismissed, bonded or discharged; or

 

74

--------------------------------------------------------------------------------


 

8.7                               Voluntary Bankruptcy; Appointment of Receiver,
etc.

 

The Borrower or any of its Significant Subsidiaries shall have an order for
relief entered with respect to it or commence a voluntary case under the
Bankruptcy Code or under any other applicable bankruptcy, insolvency or similar
law now or hereafter in effect, or shall consent to the entry of an order for
relief in an involuntary case, or to the conversion of an involuntary case to a
voluntary case, under any such law, or shall consent to the appointment of or
taking possession by a receiver, trustee or other custodian for all or a
substantial part of its property; or the Borrower or any of its Significant
Subsidiaries shall make any assignment for the benefit of creditors; or the
Borrower or any of its Significant Subsidiaries shall be unable, or shall fail
generally, or shall admit in writing their respective inability, to pay its
debts as such debts become due; or the board of directors (or similar governing
body) of the Borrower or any of its Significant Subsidiaries (or any committee
thereof) shall adopt any resolution or otherwise authorize any action to approve
any of the actions referred to in this Section 8.7 or in Section 8.6 above; or

 

8.8                               Judgments and Attachments.

 

Any money judgment, writ or warrant of attachment or similar process involving
in excess of $50,000,000 (not adequately covered by insurance as to which a
solvent and unaffiliated insurance company has acknowledged coverage) shall be
entered or filed against the Borrower or any of its Subsidiaries, or any of
their respective assets, and shall remain undischarged, unvacated, unbonded or
unstayed for a period of sixty (60) days (or in any event later than five
(5) days prior to the date of any proposed sale thereunder); or

 

8.9                               Dissolution.

 

Any order, judgment or decree shall be entered against the Borrower or any of
its Significant Subsidiaries decreeing the dissolution or split up of such
Person; or

 

8.10                        Employee Benefit Plans.

 

There shall occur one or more ERISA Events which individually or in the
aggregate results in or might reasonably be expected to result in liability of
the Borrower or any of its Subsidiaries or any of their respective ERISA
Affiliates in excess of $30,000,000 during the term of this Agreement; or there
shall exist any fact or circumstance that reasonably could be expected to result
in the imposition of a Lien or security interest under Section 412(n) of the
Internal Revenue Code or under ERISA; or

 

8.11                        Change in Control.

 

A Change of Control shall occur; or

 

8.12                        Repudiation of Obligations.

 

At any time after the execution and delivery thereof, (i) the Guaranty for any
reason, other than the satisfaction in full of all Obligations, shall cease to
be in full force and effect (other than in accordance with its terms) or shall
be declared to be null and void or the Guarantor

 

75

--------------------------------------------------------------------------------


 

shall repudiate its Obligations thereunder, (ii) this Agreement for any reason
shall cease to be in full force and effect (other than by reason of the
satisfaction in full of the Obligations) or shall be declared null and void, or
(iii) any Credit Party shall contest the validity or enforceability of any Loan
Document, or deny that it has any further liability under any Loan Document to
which it is a party;

 

THEN, (1) upon the occurrence of any Event of Default described in Section 8.6
or 8.7, automatically, and (2) upon the occurrence of any other Event of
Default, at the request of (or with the consent of) Requisite Lenders, upon
notice to the Borrower by the Administrative Agent, (A) the Commitments, if any,
of each Lender having such Commitments and the obligation of the Issuing Bank to
issue any Letter of Credit shall immediately terminate; (B) each of the
following shall immediately become due and payable, in each case without
presentment, demand, protest or other requirements of any kind, all of which are
hereby expressly waived by each Credit Party: (I) the unpaid principal amount of
and accrued interest on the Loans, (II) an amount equal to the maximum amount
that may at any time be drawn under all Letters of Credit then outstanding
(regardless of whether any beneficiary under any such Letter of Credit shall
have presented, or shall be entitled at such time to present, the drafts or
other documents or certificates required to draw under such Letters of Credit),
and (III) all other Obligations; provided the foregoing shall not affect in any
way the obligations of Lenders under Section 2.2E; and (C) the Administrative
Agent shall direct the Borrower to pay (and the Borrower hereby agrees upon
receipt of such notice, or upon the occurrence of any Event of Default specified
in Sections 8.6 and 8.7 to pay) to the Administrative Agent such additional
amounts of cash, to be held as security for the Borrower’s reimbursement
Obligations in respect of Letters of Credit then outstanding, equal to the
Letter of Credit Usage at such time.

 

SECTION 9.                            MISCELLANEOUS

 

9.1                               Assignments and Participations in Loans and
Letters of Credit.

 

A.                                    Right to Assign. Each Lender shall have
the right at any time to sell, assign or transfer all or a portion of its rights
and obligations under this Agreement, including all or a portion of its
Commitment or Loans owing to it or other Obligation (provided, however, that
each such assignment shall be of a uniform, and not varying, percentage of all
rights and obligations under and in respect of Loans and its Commitment): (i) to
any Person meeting the criteria of clause (A) of the definition of the term of
“Eligible Assignee” or to any Approved Fund upon the giving of notice to the
Borrower and the Administrative Agent; and (ii) to any Person meeting the
criteria of clause (B) of the definition of the term of “Eligible Assignee” and
consented to by each of the Borrower and the Administrative Agent (such consent
not to be (x) unreasonably withheld or delayed and, (y) in the case of the
Borrower, required at any time an Event of Default shall have occurred and then
be continuing); provided further each such assignment pursuant to this
Section 9.1A shall be in an aggregate amount of not less than $5,000,000, which
such amount shall be reduced to $1,000,000 at any time an Event of Default shall
have occurred and be continuing (or such lesser amount as may be agreed to by
the Borrower and the Administrative Agent or as shall constitute the aggregate
amount of the Commitment and Loans of the assigning Lender).

 

76

--------------------------------------------------------------------------------


 

B.                                    Requirements. The assigning Lender and the
assignee thereof shall execute and deliver to the Administrative Agent an
Assignment Agreement, together with (i) a processing and recordation fee of
$3,500, and (ii) such forms, certificates or other evidence, if any, with
respect to United States federal income tax withholding matters as the assignee
under such Assignment Agreement may be required to deliver to Administrative
Agent pursuant to Section 2.8B(iii).

 

C.                                    Acceptance and Notice of Assignment. Upon
its receipt of a duly executed and completed Assignment Agreement, together with
the processing and recordation fee referred to in Section 9.1B (and any forms,
certificates or other evidence required by this Agreement in connection
therewith), the Administrative Agent shall record the information contained in
such Assignment Agreement in the Register, shall give prompt notice thereof to
the Borrower and shall maintain a copy of such Assignment Agreement.

 

D.                                    Representations and Warranties of
Assignee. Each Lender, upon execution and delivery hereof or upon executing and
delivering an Assignment Agreement, as the case may be, represents and warrants
as of the Effective Date or as of the applicable Effective Date (as defined in
the applicable Assignment Agreement) that (i) it is an Eligible Assignee;
(ii) it has experience and expertise in the making of or investing in
commitments or loans such as its Commitment or Loans, as the case may be; and
(iii) it will make or invest in, as the case may be, its Commitment or Loans for
its own account in the ordinary course of its business and without a view to
distribution of its Commitment or Loans within the meaning of the Securities Act
or the Exchange Act or other federal securities laws (it being understood that,
subject to the provisions of this Section 9.1, the disposition of its Commitment
or Loans or any interests therein shall at all times remain within its exclusive
control).

 

E.                                      Effect of Assignment. Subject to the
terms and conditions of this Section 9.1, as of the “Effective Date” specified
in the applicable Assignment Agreement: (i) the assignee thereunder shall have
the rights and obligations of a “Lender” hereunder to the extent such rights and
obligations hereunder have been assigned to it pursuant to such Assignment
Agreement and shall thereafter be a party hereto and a “Lender” for all purposes
hereof; (ii) the assigning Lender thereunder shall, to the extent that rights
and obligations hereunder have been assigned thereby pursuant to such Assignment
Agreement, relinquish its rights (other than any rights which survive the
termination hereof under Section 9.9) and be released from its obligations
hereunder (and, in the case of an Assignment Agreement covering all or the
remaining portion of an assigning Lender’s rights and obligations hereunder,
such Lender shall cease to be a party hereto; provided, anything contained in
any of the Loan Documents to the contrary notwithstanding, (y) the Issuing Bank
shall continue to have all rights and obligations thereof with respect to such
Letters of Credit until the cancellation or expiration of such Letters of Credit
and the reimbursement of any amounts drawn thereunder and (z) such assigning
Lender shall continue to be entitled to the benefit of all indemnities hereunder
as specified herein with respect to matters arising out of the prior involvement
of such assigning Lender as a Lender hereunder); (iii) the Commitments shall be
modified to reflect the Commitment of such assignee and any Commitment of such
assigning Lender, if any; and (iv) if any such assignment occurs after the
issuance of any Note to the assigning Lender, the assigning Lender shall, upon
the effectiveness of such assignment or as promptly thereafter as practicable,
surrender its applicable Notes to the Administrative Agent for cancellation, and
thereupon the Credit Parties shall issue and deliver

 

77

--------------------------------------------------------------------------------


 

new Notes, if so requested by the assignee and/or assigning Lender, to such
assignee and/or to such assigning Lender, with appropriate insertions, to
evidence the Loans of the assignee and/or the assigning Lender.

 

F.                                      Certain Other Permitted Assignments. In
addition to any other assignment permitted pursuant to this Section 9.1, any
Lender may assign and/or pledge all or any portion of its Loans, the other
obligations owed by or to such Lender, and its Letters of Credit, if any, to
secure obligations of such Lender including to any Federal Reserve Bank as
collateral security pursuant to Regulation A of the Board of Governors of the
Federal Reserve System and any operating circular issued by such Federal Reserve
Bank; provided that no such assignment or pledge shall release any Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.

 

G.                                    Participations. Each Lender shall have the
right at any time to sell one or more participations to any Person (other than
the Credit Parties, any of their Subsidiaries or any of their Affiliates) in all
or any part of its Commitment, Loans or other Obligations. The holder of any
such participation, other than an Affiliate of the Lender granting such
participation, shall not be entitled to require such Lender to take or omit to
take any action hereunder except with respect to any amendment, modification or
waiver that would (i) extend the final scheduled maturity of any Loan or Note in
which such participant is participating, or reduce the rate or extend the time
of payment of interest or fees thereon (except in connection with a waiver of
applicability of any post default increase in interest rates) or reduce the
principal amount thereof, or increase the amount of the participant’s
participation over the amount thereof then in effect (it being understood that a
waiver of any Event of Default or of a mandatory reduction in the Commitment
shall not constitute a change in the terms of such participation, and that an
increase in any Commitment or Loan shall be permitted without the consent of any
participant if the participant’s participation is not increased as a result
thereof) or (ii) consent to the assignment or transfer by any Credit Party of
any of its rights and obligations under this Agreement. The Credit Parties agree
that each participant shall be entitled to the benefits of Sections 2.9C and 2.8
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Section 9.1A; provided (i) a participant shall not be
entitled to receive any greater payment under Section 2.8 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such participant, unless the sale of the participation to such
participant is made with the applicable Credit Party’s prior written consent and
(ii) a participant that would be a Non-US Lender if it were a Lender shall not
be entitled to the benefits of Section 2.8B unless the applicable Credit Party
is notified of the participation sold to such participant and such participant
agrees, for the benefit of such Credit Party, to comply with Section 2.8B as
though it were a Lender. To the extent permitted by law, each participant also
shall be entitled to the benefits of Section 9.5 as though it were a Lender,
provided such participant agrees to be subject to Section 9.19 as though it were
a Lender.

 

9.2                               Expenses.

 

Whether or not the transactions contemplated hereby shall be consummated, the
Credit Parties agree to pay promptly (i) all the actual and reasonable and
documented costs and out-of-pocket expenses of preparation of the Loan
Documents; (ii) all the reasonable and documented costs of furnishing all
opinions by counsel for the Credit Parties; (iii) the reasonable and

 

78

--------------------------------------------------------------------------------


 

documented fees, out-of-pocket expenses and disbursements of a single U.S.
counsel, a special Canada counsel and a special Ireland counsel to the Lead
Arrangers and the Agents in connection with the negotiation, preparation and
execution of the Loan Documents and any other documents or matters requested by
the Credit Parties; (iv) all the actual, reasonable and documented costs and
out-of-pocket reasonable and documented fees, expenses and disbursements of any
auditors, accountants, consultants or appraisers; (v) all other actual and
reasonable and documented costs and out-of-pocket expenses incurred by each Lead
Arranger, the Administrative Agent and each Syndication Agent in connection with
the syndication of the Loans and the negotiation, preparation and execution of
the Loan Documents and the transactions contemplated thereby; (vi) all actual,
reasonable and documented costs and out-of-pocket expenses incurred by the
Administrative Agent in connection with any consents, amendments, waivers or
other modifications of the Loan Documents (including the reasonable fees,
out-of-pocket expenses and disbursements of counsel to the Administrative Agent
in connection therewith); and (vii) after the occurrence of an Event of Default,
all costs and expenses, including reasonable and documented attorneys’ fees
(including, without duplication, allocated costs of internal counsel) and costs
of settlement, incurred by any Agent or Lender in enforcing any Obligations of
or in collecting any payments due from the Credit Parties hereunder or under the
other Loan Documents by reason of such Event of Default (including in connection
with the sale of, collection from, or other realization upon any collateral) or
in connection with any refinancing or restructuring of the credit arrangements
provided under this Agreement in the nature of a “work-out” or pursuant to any
insolvency or bankruptcy cases or proceedings.

 

9.3                               Indemnity.

 

A.                                    In addition to the payment of expenses
pursuant to Section 9.2, whether or not the transactions contemplated hereby
shall be consummated, the Credit Parties agree to defend (subject to
Indemnitees’ selection of counsel), indemnify, pay and hold harmless each of the
Lead Arrangers and Agents and each Lender, and the respective partners,
officers, directors, employees, agents, attorneys, and affiliates of each of the
Lead Arrangers and each of the Agents and each Lender (collectively called the
“Indemnitees”), from and against any and all Indemnified Liabilities (as
hereinafter defined); provided that the Credit Parties shall not have any
obligation to any Indemnitee hereunder with respect to any Indemnified
Liabilities to the extent such Indemnified Liabilities arise from the gross
negligence or willful misconduct of that Indemnitee or any of its Affiliates as
determined by a final judgment of a court of competent jurisdiction. As used
herein, “Indemnified Liabilities” means, collectively, any and all liabilities,
obligations, losses, damages (including natural resource damages), penalties,
actions, judgments, suits, claims (including environmental claims), costs,
expenses and disbursements of any kind or nature whatsoever (including the
reasonable and documented fees and disbursements of counsel for Indemnitees in
connection with any investigative, administrative or judicial proceeding
commenced or threatened by any Credit Party or any other Person, whether or not
any such Indemnitee shall be designated as a party or a potential party thereto,
and any fees or expenses incurred by Indemnitees in enforcing this indemnity),
whether direct, indirect or consequential and whether based on any federal,
state or foreign laws, statutes, rules or regulations (including securities and
commercial laws, statutes, rules or regulations and Environmental Laws), on
common law or equitable cause or on contract or otherwise, that may be imposed
on, incurred by, or asserted against any such Indemnitee, in any manner relating
to or arising out of this Agreement or the other Loan Documents or the
transactions contemplated

 

79

--------------------------------------------------------------------------------


 

hereby or thereby (including the Lenders’ agreements to make the Credit
Extensions hereunder or the use or intended use of the proceeds thereof, or any
enforcement of any of the Loan Documents (including the enforcement of the
Guaranty)).

 

B.                                    To the extent that the undertakings to
defend, indemnify, pay and hold harmless set forth in this Section 9.3 may be
unenforceable in whole or in part because they violate any law or public policy,
the Credit Parties shall contribute the maximum portion that it is permitted to
pay and satisfy under applicable law to the payment and satisfaction of all
Indemnified Liabilities incurred by Indemnitees or any of them.

 

C.                                    To the extent permitted by applicable law,
the Credit Parties and each of their Subsidiaries shall not assert, and each
hereby waives, any claim against the Lenders, the Agents, the Lead Arrangers and
their respective Affiliates, officers, directors, employees, attorneys or
agents, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) (whether or not the
claim therefor is based on contract, tort or duty imposed by any applicable
legal requirement) arising out of, in connection with, as a result of, or in any
way related to, this Agreement or any other Loan Document, or any agreement or
instrument contemplated hereby or thereby or referred to herein or therein, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof or any act or omission or event occurring in connection therewith, and
the Credit Parties and each of its Subsidiaries hereby waives, releases and
agrees not to sue upon any such claim or any such damages, whether or not
accrued and whether or not known or suspected to exist in its favor.

 

9.4                               Exception for Subsidiary Borrowers.

 

Notwithstanding the foregoing, nothing in Sections 9.2 and 9.3 shall require a
payment by a Subsidiary Borrower if such payment would violate any Applicable
Law or if any Applicable Law would require minority shareholder approval, a
valuation or a discretionary order, provided that the Guarantor shall be liable
for any such payment referred to in this Section 9.4.

 

9.5                               Set-Off.

 

In addition to any rights now or hereafter granted under applicable law and not
by way of limitation of any such rights, upon the occurrence and during the
continuance of any Event of Default, each of the Agents and each Lender (and
each of their respective Affiliates) is hereby authorized by the Credit Parties
at any time or from time to time subject, except in the case of an Event of
Default under Section 8.1, 8.6 or 8.7, to the consent of the Administrative
Agent (such consent not to be unreasonably withheld or delayed), without notice
to the Credit Parties or to any other Person, any such notice being hereby
expressly waived, to set-off and to appropriate and to apply any and all
deposits (general or special, including Indebtedness evidenced by certificates
of deposit, whether matured or unmatured, but not including trust accounts) and
any other Indebtedness at any time held or owing by such Agent or such Lender
(or such Affiliate), and any of their respective affiliates, as the case may be,
to or for the credit or the account of any Credit Party against and on account
of the obligations and liabilities of any Credit Party to such Agent or such
Lender under this Agreement and the other Loan Documents, including all claims
of any nature or description arising out of or connected with this Agreement or
any other Loan

 

80

--------------------------------------------------------------------------------


 

Document, irrespective of whether or not (i) such Agent or such Lender shall
have made any demand hereunder or (ii) the principal of or the interest on the
Loans or any other amounts due hereunder shall have become due and payable
pursuant to Section 8 and although said Obligations, or any of them, may be
contingent or unmatured.

 

9.6                               Amendments and Waivers.

 

No amendment, modification, termination or waiver of any provision of this
Agreement or of any other Loan Document, or consent to any departure by the
Credit Parties therefrom, shall in any event be effective without the written
concurrence of the Requisite Lenders; provided that no amendment, modification,
termination, waiver or consent shall, without the consent of each Lender:
(i) extend the scheduled final maturity of any Loan or Note; (ii) waive, reduce
or postpone any scheduled repayment (but not prepayment); (iii) reduce the rate
of interest on any Loan or any fee or other amount payable hereunder;
(iv) extend the time for payment of any such interest, fees or other amounts;
(v) extend the stated expiration date of any Letter of Credit beyond the
Maturity Date; (vi) reduce the principal amount of any Loan; (vii) amend,
modify, terminate or waive any provision of this Section 9.6; (viii) amend,
modify or replace the definition of “Requisite Lenders” or “Pro Rata Share”, or
any provision of this Agreement which would alter the pro rata sharing of
payments required hereunder; (ix) consent to the assignment or transfer by any
Credit Party of any of its rights and obligations under this Agreement; or
(x) release the Guarantor from its Obligations under the Guaranty; provided
further that no such amendment, modification, termination or waiver of any
provision of the Loan Documents, or consent to any departure by any Credit Party
therefrom, shall: (1) increase the Commitments of any Lender over the amount
thereof then in effect without the consent of such Lender; or (2) amend, modify,
terminate or waive any provision of this Agreement as the same applies to the
rights or obligations of any Agent, in each case without the consent of such
Agent; provided still further, that (x) any modification or supplement of the
rights or duties of the Administrative Agent shall require the consent of the
Administrative Agent and (y) any modification or supplement of the rights or
duties of the Issuing Bank shall require the consent of the Issuing Bank. The
Administrative Agent may, but shall have no obligation to, with the concurrence
of any Lender, execute amendments, modifications, waivers or consents on behalf
of such Lender. Any waiver or consent shall be effective only in the specific
instance and for the specific purpose for which it was given. No notice to or
demand on any Credit Party in any case shall entitle such Credit Party to any
other or further notice or demand in similar or other circumstances.

 

9.7                               Independence of Covenants.

 

All covenants hereunder shall be given independent effect so that if a
particular action or condition is not permitted by any of such covenants, the
fact that it would be permitted by an exception to, or would otherwise be within
the limitations of, another covenant shall not avoid the occurrence of an Event
of Default or Potential Event of Default if such action is taken or condition
exists.

 

81

--------------------------------------------------------------------------------


 

9.8                               Notices.

 

A.                                    Generally. Unless otherwise specifically
provided herein, all notices or other communications provided for hereunder
between the Credit Parties and any other Person party hereto shall be in writing
(including facsimile or electronic mail) and mailed, sent by overnight courier,
telecopied, e-mailed, or delivered to, in the case of each signatory to this
Agreement, at its address set forth on the signature pages hereto, or, as to
each party, at such other address or to such other person as shall be designated
by such party in a written notice to all other parties. Any notice, request or
demand to or upon the Borrower or any other Person party hereto shall not be
effective until received.

 

B.                                    Intralinks.

 

(i)                                     The Credit Parties hereby agree that
they will provide to the Administrative Agent all information, documents and
other materials that they are obligated to furnish to the Administrative Agent
pursuant to the Loan Documents, including all notices, requests, financial
statements, financial and other reports, certificates and other information
materials, but excluding any such communication that (i) relates to a request
for a new, or a conversion of an existing, borrowing or other Credit Extension
(including any election of an interest rate or interest period relating
thereto), (ii) relates to the payment of any principal or other amount due under
this Agreement prior to the scheduled date therefor, (iii) provides notice of
any Potential Event of Default or Event of Default or (iv) is required to be
delivered to satisfy any condition precedent to the effectiveness of this
Agreement and/or any borrowing or other Credit Extension hereunder (all such
non-excluded communications being referred to herein collectively as
“Communications”), by transmitting the Communications in an electronic/soft
medium in a format acceptable to the Administrative Agent to
oploanswebadmin@citigroup.com.  In addition, the Credit Parties agree to
continue to provide the Communications to the Administrative Agent in the manner
specified in the Loan Documents but only to the extent requested by the
Administrative Agent.

 

(ii)                                  The Credit Parties further agree that the
Administrative Agent may make the Communications available to the Lenders by
posting the Communications on Intralinks or a substantially similar electronic
transmission system (the “Platform”).

 

(iii)                            THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE”. THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE COMMUNICATIONS, OR THE ADEQUACY OF THE PLATFORM AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT
PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM. IN NO EVENT SHALL
THE ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES OR ANY OF THEIR RESPECTIVE
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR REPRESENTATIVES
(COLLECTIVELY, “AGENT PARTIES”) HAVE ANY

 

82

--------------------------------------------------------------------------------


 

LIABILITY TO THE CREDIT PARTIES, ANY LENDER OR ANY OTHER PERSON OR ENTITY FOR
DAMAGES OF ANY KIND, INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR
CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR
OTHERWISE) ARISING OUT OF THE CREDIT PARTIES’ OR THE ADMINISTRATIVE AGENT’S
TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET, EXCEPT TO THE EXTENT THE
LIABILITY OF ANY AGENT PARTY IS FOUND IN A FINAL NON-APPEALABLE JUDGMENT BY A
COURT OF COMPETENT JURISDICTION TO HAVE RESULTED PRIMARILY FROM SUCH AGENT
PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

 

(iv)                              The Administrative Agent agrees that the
receipt of the Communications by the Administrative Agent at its e-mail address
set forth above shall constitute effective delivery of the Communications to the
Administrative Agent for purposes of the Loan Documents. Each Lender agrees that
notice to it (as provided in the next sentence) specifying that the
Communications have been posted to the Platform shall constitute effective
delivery of the Communications to such Lender for purposes of the Loan
Documents. Each Lender agrees to notify the Administrative Agent in writing
(including by electronic communication) from time to time of such Lender’s
e-mail address to which the foregoing notice may be sent by electronic
transmission and (ii) that the foregoing notice may be sent to such e-mail
address.

 

C.                                    Notices to Subsidiary Borrowers. Each
Subsidiary Borrower hereby designates the Borrower as its representative and
agent on its behalf for the purposes of giving and receiving all notices (other
than Notices of Borrowing) and any other documentation required to be delivered
to it pursuant to this Agreement and any other Loan Document by the
Administrative Agent or any Lender. The Borrower hereby accepts such
appointment. The Agents and the Lenders may regard any notice (other than
Notices of Borrowing) or other communication pursuant to any Loan Document from
the Borrower as a notice or communication from all borrowers, and may give any
notice or communication required or permitted to be given to any Subsidiary
Borrower or Subsidiary Borrowers hereunder to the Borrower on behalf of such
Subsidiary Borrower or Subsidiary Borrowers. Each Subsidiary Borrower agrees
that each notice, election, representation and warranty, covenant, agreement and
undertaking made on its behalf by the Borrower shall be deemed for all purposes
to have been made by such Subsidiary Borrower and shall be binding upon and
enforceable against such Subsidiary Borrower to the same extent as if the same
had been made directly by such Subsidiary Borrower.

 

9.9                               Survival of Representations, Warranties and
Agreements.

 

A.                                    All representations, warranties and
agreements made herein shall survive the execution and delivery of this
Agreement and the making of the Loans hereunder.

 

B.                                    Notwithstanding anything in this Agreement
or implied by law to the contrary, the agreements of the Credit Parties set
forth in Sections 2.8, 2.9C, 9.2, 9.3 and 9.5 and the agreements of Lenders set
forth in Sections 9.19, 10.3C and 10.8 shall survive the payment of the Loans
and the termination of this Agreement.

 

83

--------------------------------------------------------------------------------


 

9.10                        Failure or Indulgence Not Waiver; Remedies
Cumulative.

 

No failure or delay on the part of any Lead Arranger, any Agent or any Lender in
the exercise of any power, right or privilege hereunder or under any other Loan
Document shall impair such power, right or privilege or be construed to be a
waiver of any default or acquiescence therein, nor shall any single or partial
exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other power, right or privilege. The rights, powers
and remedies given to each Lead Arranger, each Agent and each Lender hereby are
cumulative and shall be in addition to and independent of all rights, powers and
remedies existing by virtue of any statute or rule of law or in any other Loan
Document. Any forbearance or failure to exercise, and any delay in exercising,
any right, power or remedy hereunder shall not impair any such right, power or
remedy or be construed to be a waiver thereof, nor shall it preclude the further
exercise of any such right, power or remedy.

 

9.11                        Marshalling; Payments Set Aside.

 

No Agent or Lender shall be under any obligation to marshal any assets in favor
of any Credit Party or any other Person or against or in payment of any or all
of the Obligations. To the extent that any Credit Party makes a payment or
payments to the Administrative Agent or the Lenders (or to the Administrative
Agent, on behalf of the Lenders) or the Administrative Agent or the Lenders
enforce any security interests or exercises their rights of set-off, and such
payment or payments or the proceeds of such enforcement or set-off or any part
thereof are subsequently invalidated, declared to be fraudulent or preferential,
set aside and/or required to be repaid to a trustee, receiver or any other party
under any bankruptcy law, any other state or federal law, common law or any
equitable cause, then, to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied, and all Liens, rights and remedies
therefor or related thereto, shall be revived and continued in full force and
effect as if such payment or payments had not been made or such enforcement or
set-off had not occurred.

 

9.12                        Severability.

 

In case any provision in or obligation under any Loan Document shall be invalid,
illegal or unenforceable in any jurisdiction, the validity, legality and
enforceability of the remaining provisions or obligations of such Loan Document,
the other Loan Documents or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

 

9.13                        Headings.

 

Section and subsection headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose or be given any substantive effect.

 

9.14                        Applicable Law.

 

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK.

 

84

--------------------------------------------------------------------------------


 

9.15                        Successors and Assigns.

 

This Agreement shall be binding upon the parties hereto and their respective
successors and assigns and shall inure to the benefit of the parties hereto and
the successors and assigns of the Lenders (it being understood that each
Lender’s rights of assignment are subject to Section 9.1). The Credit Parties
may not assign or delegate its rights or obligations hereunder or any interest
therein without the prior written consent of each Lender. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby and, to the extent expressly contemplated hereby, the
Indemnitees, and Affiliates of each of the Agents and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

 

9.16                        Consent to Jurisdiction and Service of Process.

 

ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST THE CREDIT PARTIES ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY OBLIGATIONS
THEREUNDER, MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT
JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW YORK. BY EXECUTING AND
DELIVERING THIS AGREEMENT, EACH CREDIT PARTY, FOR ITSELF AND IN CONNECTION WITH
ITS PROPERTIES, IRREVOCABLY

 

(I)                                    ACCEPTS GENERALLY AND UNCONDITIONALLY THE
NONEXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS;

 

(II)                                WAIVES ANY DEFENSE OF FORUM NON CONVENIENS;

 

(III)                            AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH
PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN
RECEIPT REQUESTED, TO SUCH CREDIT PARTY AT ITS ADDRESS SET FORTH ON THE
SIGNATURE PAGES HERETO;

 

(IV)                           AGREES THAT SERVICE AS PROVIDED IN CLAUSE
(III) ABOVE IS SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER SUCH CREDIT PARTY
IN ANY SUCH PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE
AND BINDING SERVICE IN EVERY RESPECT;

 

(V)                               AGREES THAT EACH AGENT AND EACH LENDER RETAINS
THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO BRING
PROCEEDINGS AGAINST SUCH CREDIT PARTY IN THE COURTS OF ANY OTHER JURISDICTION;
AND

 

(VI)                           AGREES THAT THE PROVISIONS OF THIS SECTION 9.16
RELATING TO JURISDICTION AND VENUE SHALL BE BINDING AND ENFORCEABLE TO THE
FULLEST EXTENT PERMISSIBLE UNDER NEW YORK GENERAL OBLIGATIONS LAW SECTION 5-1402
OR OTHERWISE.

 

85

--------------------------------------------------------------------------------


 

9.17                        Waiver of Jury Trial.

 

EACH OF THE PARTIES TO THIS AGREEMENT HEREBY AGREES TO WAIVE ITS RESPECTIVE
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT
OF THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR ANY DEALINGS BETWEEN
THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN TRANSACTION OR THE
LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED. The scope of this waiver
is intended to be all-encompassing of any and all disputes that may be filed in
any court and that relate to the subject matter of this transaction, including
contract claims, tort claims, breach of duty claims and all other common law and
statutory claims. Each party hereto acknowledges that this waiver is a material
inducement to enter into a business relationship, that each has already relied
on this waiver in entering into this Agreement, and that each will continue to
rely on this waiver in their related future dealings. Each party hereto further
warrants and represents that it has reviewed this waiver with its legal counsel
and that it knowingly and voluntarily waives its jury trial rights following
consultation with legal counsel. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT
MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN
WAIVER SPECIFICALLY REFERRING TO THIS SECTION 9.17 AND EXECUTED BY EACH OF THE
PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT OR ANY OF THE OTHER
LOAN DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS
MADE HEREUNDER. In the event of litigation, this Agreement may be filed as a
written consent to a trial by the court.

 

9.18                        Confidentiality.

 

Each Agent and Lender shall hold all confidential, proprietary or non-public
information regarding the Credit Parties and their respective Subsidiaries and
their respective businesses which has been identified as confidential by any
such Credit Party and obtained pursuant to the requirements of this Agreement in
accordance with such Agent’s or Lender’s customary procedures for handling
confidential information of this nature and in accordance with safe and sound
banking practices, it being understood and agreed by the Credit Parties that in
any event each Lender may make disclosures (i) to Affiliates of such Agent or
Lender and the directors, officers, employees, agents, advisors and other
representatives of such Agent or Lender and their Affiliates (and to other
persons authorized by an Agent or Lender to organize, present or disseminate
such information in connection with disclosures otherwise made in accordance
with this Section 9.18) and to third party settlement providers or third parties
who provide administrative services to such Agent or Lender; (ii) reasonably
required by any bona fide or potential assignee, transferee or participant in
connection with the contemplated assignment, transfer or participation by any
Lender of its Loans or any interest therein; (iii) to any rating agency when
required by it, provided that, prior to any disclosure, such rating agency shall
undertake in writing to preserve the confidentiality of any confidential
information relating to the Credit Parties or their Subsidiaries received by it
from any of the Agents or any Lender; (iv) required or requested by any
Governmental Authority or representative thereof; provided that unless
specifically prohibited by applicable law, court order or similar regulatory
process, each

 

86

--------------------------------------------------------------------------------


 

Agent and Lender shall make reasonable efforts to notify the Credit Parties of
any request by any Governmental Authority or representative thereof (other than
any such request in connection with any examination of the financial condition
or other routine examination of such Agent or Lender by such Governmental
Authority) for disclosure of any such non-public information prior to disclosure
of such information; (v) to any other party hereto; (vi) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder; (vii) to any actual or
prospective party (or its managers, administrators, trustees, partners,
directors, officers, employees, agents, advisors and other representatives) to
any swap, derivative or other transaction under which payments are to be made by
reference to any Credit Party and its Obligations, this Agreement or payments
hereunder; (viii) with the consent of the applicable Credit Party; or (ix) to
the extent such information (x) becomes publicly available other than as a
result of a breach of this Section 9.18 or (y) becomes available to any Agent,
any Lender or their respective Affiliates on a nonconfidential basis from a
source other than the Credit Parties so long as such Agent, such Lender or such
Affiliate does not have knowledge that such source has an obligation to any
Credit Party to keep such information confidential; provided that in no event
shall any Agent or Lender be obligated or required to return any materials
furnished by any Credit Party or any of its Subsidiaries.

 

9.19                        Ratable Sharing.

 

The Lenders hereby agree among themselves that, subject to Section 2.11 in the
case of a Defaulting Lender, if any of them shall, whether by voluntary payment
(other than a voluntary prepayment of Loans made and applied in accordance with
the terms hereof), through the exercise of any right of set-off or banker’s
lien, by counterclaim or cross action or by the enforcement of any right under
the Loan Documents or otherwise, or as adequate protection of a deposit treated
as cash collateral under the Bankruptcy Code, receive payment or reduction of a
proportion of the aggregate amount of principal, interest, amounts payable in
respect of facility fees or commitment fees and other amounts then due and owing
to such Lender hereunder or under the other Loan Documents (collectively, the
“Aggregate Amounts Due” to such Lender), which is greater than the proportion
received by any other Lender in respect to of the Aggregate Amounts Due to such
other Lender, then the Lender receiving such proportionately greater payment
shall (i) notify the Administrative Agent of the receipt of such payment and
(ii) apply a portion of such payment to purchase (for cash at face value)
participations (which it shall be deemed to have purchased from each seller of a
participation simultaneously upon the receipt by such seller of its portion of
such payment), or such other adjustments as shall be equitable, in the Aggregate
Amounts Due to the other Lenders so that all such recoveries of Aggregate
Amounts Due shall be shared by all Lenders in proportion to the Aggregate
Amounts Due to them; provided that, if all or part of such proportionately
greater payment received by such purchasing Lender is thereafter recovered from
such Lender upon the bankruptcy or reorganization of any Credit Party or
otherwise, those purchases shall be rescinded and the purchase prices paid for
such participations shall be returned to such purchasing Lender ratably to the
extent of such recovery, but without interest. The Credit Parties and each of
their Subsidiaries expressly consents to the foregoing arrangement and agrees
that any holder of a participation so purchased may exercise any and all rights
of banker’s lien, set-off or counterclaim with respect to any and all monies
owing by the Credit Parties or any of their Subsidiaries to that holder with
respect thereto as fully as if that holder were owed the amount of the
participation held by that holder.

 

87

--------------------------------------------------------------------------------


 

9.20                        Counterparts; Effectiveness.

 

This Agreement and any amendments, waivers, consents or supplements hereto or in
connection herewith may be executed in any number of counterparts, each of which
when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument. This
Agreement shall become effective upon the execution of a counterpart hereof by
each of the parties hereto and receipt by the Administrative Agent of written or
telephonic notification of such execution and authorization of delivery thereof.

 

9.21                        Obligations Several; Independent Nature of Lenders’
Rights.

 

The obligations of the Lenders hereunder are several and no Lender shall be
responsible for the obligations or Commitment of any other Lender hereunder.
Nothing contained herein or in any other Loan Document, and no action taken by
the Lenders pursuant hereto or thereto, shall be deemed to constitute the
Lenders as a partnership, an association, a joint venture or any other kind of
entity. The amounts payable at any time hereunder to each Lender shall be a
separate and independent debt, and each Lender shall be entitled to protect and
enforce its rights arising out hereof and it shall not be necessary for any
other Lender to be joined as an additional party in any proceeding for such
purpose.

 

9.22                        Usury Savings Clause.

 

Notwithstanding any other provision herein, the aggregate interest rate charged
with respect to any of the Obligations, including all charges or fees in
connection therewith deemed in the nature of interest under applicable law shall
not exceed the Highest Lawful Rate. As used herein, “Highest Lawful Rate” means
the maximum lawful interest rate, if any, that at any time or from time to time
may be contracted for, charged, or received under the laws applicable to any
Lender which are presently in effect or, to the extent allowed by law, under
such applicable laws which may hereafter be in effect and which allow a higher
maximum nonusurious interest rate than applicable laws now allow. If the rate of
interest (determined without regard to the preceding sentence) under this
Agreement at any time exceeds the Highest Lawful Rate, the outstanding amount of
the Loans made hereunder shall bear interest at the Highest Lawful Rate until
the total amount of interest due hereunder equals the amount of interest which
would have been due hereunder if the stated rates of interest set forth in this
Agreement had at all times been in effect. In addition, if when the Loans made
hereunder are repaid in full the total interest due hereunder (taking into
account the increase provided for above) is less than the total amount of
interest which would have been due hereunder if the stated rates of interest set
forth in this Agreement had at all times been in effect, then to the extent
permitted by law, the Credit Parties shall pay to the Administrative Agent an
amount equal to the difference between the amount of interest paid and the
amount of interest which would have been paid if the Highest Lawful Rate had at
all times been in effect. Notwithstanding the foregoing, it is the intention of
the Lenders and the Credit Parties to conform strictly to any applicable usury
laws. Accordingly, if any Lender contracts for, charges, or receives any
consideration which constitutes interest in excess of the Highest Lawful Rate,
then any such excess shall be cancelled automatically and, if previously paid,
shall at such Lender’s option be applied to the outstanding amount of the Loans
made hereunder or be refunded to the Credit Parties.

 

88

--------------------------------------------------------------------------------


 

9.23                        Judgment Currency.

 

The obligation of the Credit Parties to make payments of the principal of and
interest on the Obligations in the currency specified for such payment shall not
be discharged or satisfied by any tender, or any recovery pursuant to any
judgment, which is expressed in or converted into any other currency, except to
the extent that such tender or recovery shall result in the actual receipt by
the Administrative Agent or the applicable Lender of the full amount of the
particular currency expressed to be payable pursuant to the applicable Loan
Document. The Administrative Agent shall, using all amounts obtained or received
from the applicable Credit Party pursuant to any such tender or recovery in
payment of principal of and interest on the Obligations, promptly purchase the
applicable currency at the most favorable spot exchange rate determined by the
Administrative Agent to be available to it. The obligation of the Credit Parties
to make payments in the applicable currency shall be enforceable as an
alternative or additional cause of action solely for the purpose of recovering
in the applicable currency the amount, if any, by which such actual receipt
shall fall short of the full amount of the currency expressed to be payable
pursuant to the applicable Loan Document.

 

9.24                        Termination of Existing Credit Agreement.

 

The Borrower and each of the Lenders that is also a “Lender” party to the Credit
Agreement and Guaranty dated as of December 16, 2005, as amended on January 15,
2007, among the Borrower, the lenders party thereto and Citicorp North
America, Inc., as administrative agent (the “Existing Credit Agreement”), agrees
that the “Commitments” as defined in the Existing Credit Agreement shall be
terminated in their entirety on the Effective Date in accordance with the terms
thereof. Each of such Lenders waives any requirement of notice of such
termination pursuant to Section II of the Existing Credit Agreement.

 

9.25                        No Fiduciary Duty.

 

Each Agent, each Lender and their Affiliates (collectively, solely for purposes
of this paragraph, the “Lenders”), may have economic interests that conflict
with those of the Borrower, its stockholders and/or its affiliates. The Borrower
agrees that nothing in the Loan Documents or otherwise will be deemed to create
an advisory, fiduciary or agency relationship or fiduciary or other implied duty
between any Lender, on the one hand, and the Borrower, its stockholders or its
affiliates, on the other. The Credit Parties acknowledge and agree that (i) the
transactions contemplated by the Loan Documents (including the exercise of
rights and remedies hereunder and thereunder) are arm’s-length commercial
transactions between the Lenders, on the one hand, and the Borrower, on the
other, and (ii) in connection therewith and with the process leading thereto,
(x) no Lender has assumed an advisory or fiduciary responsibility in favor of
the Borrower, its stockholders or its Affiliates with respect to the
transactions contemplated hereby (or the exercise of rights or remedies with
respect thereto) or the process leading thereto (irrespective of whether any
Lender has advised, is currently advising or will advise the Borrower, its
stockholders or its Affiliates on other matters) or any other obligation to the
Borrower except the obligations expressly set forth in the Loan Documents and
(y) each Lender is acting solely as principal and not as the agent or fiduciary
of the Borrower, its management, stockholders, creditors or any other Person.
The Borrower acknowledges and agrees that the Borrower has consulted its own
legal and financial advisors to the extent it deemed appropriate

 

89

--------------------------------------------------------------------------------


 

and that it is responsible for making its own independent judgment with respect
to such transactions and the process leading thereto. The Borrower agrees that
it will not claim that any Lender has rendered advisory services of any nature
or respect, or owes a fiduciary or similar duty to the Borrower, in connection
with such transaction or the process leading thereto.

 

SECTION 10.                     AGENTS

 

10.1                        Authorization and Authority.

 

Each Lender hereby irrevocably appoints Citibank to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Section 10 are solely for the benefit of the
Administrative Agent and the Lenders, and neither the Borrower nor any other
Credit Party shall have rights as a third party beneficiary of any of such
provisions.

 

10.2                        Agent Individually.

 

(a)                                  The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

 

(b)                                 Each Lender understands that the Person
serving as Administrative Agent, acting in its individual capacity, and its
Affiliates (collectively, the “Agent’s Group”) are engaged in a wide range of
financial services and businesses (including investment management, financing,
securities trading, corporate and investment banking and research) (such
services and businesses are collectively referred to in this Section 10.2 as
“Activities”) and may engage in the Activities with or on behalf of one or more
of the Credit Parties or their respective Affiliates. Furthermore, the Agent’s
Group may, in undertaking the Activities, engage in trading in financial
products or undertake other investment businesses for its own account or on
behalf of others (including the Credit Parties and their Affiliates and
including holding, for its own account or on behalf of others, equity, debt and
similar positions in the Borrower or another Credit Party or their respective
Affiliates), including trading in or holding long, short or derivative positions
in securities, loans or other financial products of one or more of the Credit
Parties or their Affiliates. Each Lender understands and agrees that in engaging
in the Activities, the Agent’s Group may receive or otherwise obtain information
concerning the Credit Parties or their Affiliates (including information
concerning the ability of the Credit Parties to perform their respective
obligations hereunder and under the other Loan Documents) which information may
not be available to any of the Lenders that are not members of the Agent’s
Group. None of the Administrative Agent nor any member of the Agent’s Group
shall have any duty to disclose

 

90

--------------------------------------------------------------------------------


 

to any Lender or use on behalf of the Lenders, and shall not be liable for the
failure to so disclose or use, any information whatsoever about or derived from
the Activities or otherwise (including any information concerning the business,
prospects, operations, property, financial and other condition or
creditworthiness of any Credit Party or any Affiliate thereof) or to account for
any revenue or profits obtained in connection with the Activities, except that
the Administrative Agent shall deliver or otherwise make available to each
Lender such documents as are expressly required by any Loan Document to be
transmitted by the Administrative Agent to the Lenders.

 

(c)                                  Each Lender further understands that there
may be situations where members of the Agent’s Group or their respective
customers (including the Credit Parties and their Affiliates) either now have or
may in the future have interests or take actions that may conflict with the
interests of any one or more of the Lenders (including the interests of the
Lenders hereunder and under the other Loan Documents). Each Lender agrees that
no member of the Agent’s Group is or shall be required to restrict its
activities as a result of the Person serving as Administrative Agent being a
member of the Agent’s Group, and that each member of the Agent’s Group may
undertake any Activities without further consultation with or notification to
any Lender. None of (i) this Agreement nor any other Loan Document, (ii) the
receipt by the Agent’s Group of information concerning the Credit Parties or
their Affiliates (including information concerning the ability of the Credit
Parties to perform their respective obligations hereunder and under the other
Loan Documents) nor (iii) any other matter shall give rise to any fiduciary,
equitable or contractual duties (including without limitation any duty of trust
or confidence) owing by the Administrative Agent or any member of the Agent’s
Group to any Lender including any such duty that would prevent or restrict the
Agent’s Group from acting on behalf of customers (including the Credit Parties
or their Affiliates) or for its own account.

 

10.3                        Duties of Agent; Exculpatory Provisions.

 

A.                                    Powers; Duties Specified. The
Administrative Agent’s duties hereunder and under the other Loan Documents are
solely ministerial and administrative in nature and the Administrative Agent
shall not have any duties or obligations except those expressly set forth herein
and in the other Loan Documents. Without limiting the generality of the
foregoing, the Administrative Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, but shall be required
to act or refrain from acting (and shall be fully protected in so acting or
refraining from acting) upon the written direction of the Requisite Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Loan Documents), provided that the Administrative
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent or any of its
Affiliates to liability or that is contrary to any Loan Document or applicable
law.

 

B.                                    No Responsibility for Certain Matters. The
Administrative Agent shall not be liable for any action taken or not taken by it
(i) with the consent or at the request of the Requisite Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 9.6 or Section 8) or (ii) in the absence
of its own gross negligence or willful misconduct. The Administrative Agent
shall be deemed not to have knowledge of any Event of Default or Potential Event
of Default or the event or events that give or may give rise to any

 

91

--------------------------------------------------------------------------------


 

Event of Default or Potential Event of Default unless and until the Borrower or
any Lender shall have given notice to the Administrative Agent describing such
Event of Default or Potential Event of Default and such event or events.

 

C.                                    Exculpatory Provisions. Neither the
Administrative Agent nor any member of the Agent’s Group shall be responsible
for or have any duty to ascertain or inquire into (i) any statement, warranty,
representation or other information made or supplied in or in connection with
this Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith or the adequacy, accuracy and/or completeness of the
information contained therein, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Event of Default or Potential Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or the perfection or priority of any Lien or security interest created
or purported to be created hereby or (v) the satisfaction of any condition set
forth in Section 3 or elsewhere herein, other than (but subject to the foregoing
clause (ii)) to confirm receipt of items expressly required to be delivered to
the Administrative Agent.

 

D.                                    “Know Your Customer”. Nothing in this
Agreement or any other Loan Document shall require the Administrative Agent or
any of its Related Parties to carry out any “know your customer” or other checks
in relation to any person on behalf of any Lender and each Lender confirms to
the Administrative Agent that it is solely responsible for any such checks it is
required to carry out and that it may not rely on any statement in relation to
such checks made by the Administrative Agent or any of its Related Parties.

 

10.4                        Reliance by Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender unless an officer of the Administrative Agent
responsible for the transactions contemplated hereby shall have received notice
to the contrary from such Lender prior to the making of such Loan or the
issuance of such Letter of Credit, and in the case of a Borrowing, such Lender
shall not have made available to the Administrative Agent such Lender’s ratable
portion of such Borrowing. The Administrative Agent may consult with legal
counsel (who may be counsel for the Borrower or any other Credit Party),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

 

92

--------------------------------------------------------------------------------


 

10.5                        Delegation of Duties.

 

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. Each such
sub-agent and the Related Parties of the Administrative Agent and each such
sub-agent shall be entitled to the benefits of all provisions of this Section 10
and Section 9.3 (as though such sub-agents were the “Agent” under the Loan
Documents) as if set forth in full herein with respect thereto.

 

10.6                        Resignation of Agent.

 

(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders and the Borrower and the Administrative Agent may be removed at any
time with or without cause by an instrument or concurrent instruments in writing
delivered to the Credit Parties and the Administrative Agent and signed by the
Requisite Lenders. Upon receipt of any such notice of resignation or such
removal, the Requisite Lenders shall have the right, with, so long as no
Potential Event of Default or Event of Default exists, the consent of the
Borrower (which consent shall not be unreasonably withheld or delayed), upon
five (5) Business Days’ notice to the Credit Parties, to appoint a successor,
which shall be a bank with an office in New York, New York, or an Affiliate of
any such bank with an office in New York, New York. If no such successor shall
have been so appointed by the Requisite Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation or is removed by the Requisite Lenders (such 30-day period,
the “Lender Appointment Period”), then the retiring Administrative Agent may on
behalf of the Lenders, with, so long as no Potential Event of Default or Event
of Default exists, the consent of the Borrower (which consent shall not be
unreasonably withheld or delayed), upon five (5) Business Days’ notice to the
Credit Parties, appoint a successor Administrative Agent meeting the
qualifications set forth above. In addition and without any obligation on the
part of the retiring Administrative Agent to appoint, on behalf of the Lenders,
a successor Administrative Agent, the retiring Administrative Agent may at any
time upon or after the end of the Lender Appointment Period notify the Borrower
and the Lenders that no qualifying Person has accepted appointment as successor
Administrative Agent and the effective date of such retiring Administrative
Agent’s resignation or removal. Upon the resignation or removal effective date
established in such notice and regardless of whether a successor Administrative
Agent has been appointed and accepted such appointment, the retiring
Administrative Agent’s resignation or removal shall nonetheless become effective
and (i) the retiring Administrative Agent shall be discharged from its duties
and obligations as Administrative Agent hereunder and under the other Loan
Documents and (ii) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender directly, until such time as the Requisite Lenders appoint a
successor Administrative Agent as provided for above in this paragraph. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties as Administrative Agent of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations as Administrative Agent hereunder or
under the other Loan Documents (if not already discharged

 

93

--------------------------------------------------------------------------------


 

therefrom as provided above in this paragraph). The fees payable by the Borrower
to a successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring Administrative Agent’s resignation or removal hereunder and
under the other Loan Documents, the provisions of this Section 10 and
Section 9.3 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent.

 

(b)                                 Upon any resignation or removal pursuant to
this Section of a Person acting as Administrative Agent and the appointment of a
replacement Issuing Bank, unless such Person shall notify the Borrower and the
Lenders otherwise, such Person and its Affiliates shall be relieved of any
obligation to advance or issue new, or extend existing, Letters of Credit where
such issuance or extension is to occur on or after the effective date of such
resignation or removal and appointment. Upon the acceptance of a successor’s
appointment as Issuing Bank hereunder, (i) such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring Issuing Bank, (ii) the retiring Issuing Bank shall be discharged from
all of its duties and obligations hereunder or under the other Loan Documents
and (iii) the successor Issuing Bank shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangement satisfactory to the retiring Issuing Bank
to effectively assume the obligations of the retiring Issuing Bank with respect
to such Letters of Credit.

 

10.7                        Non-Reliance on Administrative Agent and Other
Lenders.

 

(a)                                  Each Lender confirms to the Administrative
Agent, each other Lender and each of their respective Related Parties that it
(i) possesses (individually or through its Related Parties) such knowledge and
experience in financial and business matters that it is capable, without
reliance on the Administrative Agent, any other Lender or any of their
respective Related Parties, of evaluating the merits and risks (including tax,
legal, regulatory, credit, accounting and other financial matters) of
(x) entering into this Agreement, (y) making Loans and other extensions of
credit hereunder and under the other Loan Documents and (z) in taking or not
taking actions hereunder and thereunder, (ii) is financially able to bear such
risks and (iii) has determined that entering into this Agreement and making
Loans and other extensions of credit hereunder and under the other Loan
Documents is suitable and appropriate for it.

 

(b)                                 Each Lender acknowledges that (i) it is
solely responsible for making its own independent appraisal and investigation of
all risks arising under or in connection with this Agreement and the other Loan
Documents, (ii) that it has, independently and without reliance upon the
Administrative Agent, any other Lender or any of their respective Related
Parties, made its own appraisal and investigation of all risks associated with,
and its own credit analysis and decision to enter into, this Agreement based on
such documents and information, as it has deemed appropriate and (iii) it will,
independently and without reliance upon the Administrative Agent, any other
Lender or any of their respective Related Parties, continue to be solely
responsible for making its own appraisal and investigation of all risks arising
under or in connection with, and its own credit analysis and decision to take or
not take action under, this

 

94

--------------------------------------------------------------------------------


 

Agreement and the other Loan Documents based on such documents and information
as it shall from time to time deem appropriate, which may include, in each case:

 

(i)                                     the financial condition, status and
capitalization of the Borrower and each other Credit Party;

 

(ii)                                  the legality, validity, effectiveness,
adequacy or enforceability of this Agreement and each other Loan Document and
any other agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with any Loan Document;

 

(iii)                               determining compliance or non-compliance
with any condition hereunder to the making of a Loan, or the issuance of a
Letter of Credit and the form and substance of all evidence delivered in
connection with establishing the satisfaction of each such condition;

 

(iv)                              the adequacy, accuracy and/or completeness of
the information delivered by the Administrative Agent, any other Lender or by
any of their respective Related Parties under or in connection with this
Agreement or any other Loan Document, the transactions contemplated hereby and
thereby or any other agreement, arrangement or document entered into, made or
executed in anticipation of, under or in connection with any Loan Document.

 

10.8                        Right to Indemnity.

 

Each Lender, in proportion to its Pro Rata Share, severally agrees to indemnify
each Agent, to the extent that such Agent shall not have been reimbursed by the
Credit Parties to the full extent required by this Agreement or any other Loan
Document, for and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses (including counsel fees
and disbursements) or disbursements of any kind or nature whatsoever which may
be imposed on, incurred by or asserted against such Agent in exercising its
powers, rights and remedies or performing its duties hereunder or under the
other Loan Documents or otherwise in its capacity as such Agent in any way
relating to or arising out of this Agreement or the other Loan Documents;
provided that (a) no Lender shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from such Agent’s gross negligence or
willful misconduct and (b) no Lender shall be liable for the payment of any
portion of an Indemnified Liability pursuant to this Section 10.8 unless such
Indemnified Liability was incurred by such Agent in its capacity as such or by
another Person acting for such Agent in such capacity. If any indemnity
furnished to any Agent for any purpose shall, in the opinion of such Agent, be
insufficient or become impaired, such Agent may call for additional indemnity
and cease, or not commence, to do the acts indemnified against until such
additional indemnity is furnished.

 

10.9                        Agents Under Guaranty.

 

Each Lender hereby authorizes the Administrative Agent on behalf of and for the
benefit of the Lenders, to be the agent for and representative of the Lenders
with respect to the Guaranty.

 

95

--------------------------------------------------------------------------------


 

10.10                 No Other Duties, etc.

 

Anything herein to the contrary notwithstanding, none of the Persons acting as
Lead Arrangers, Syndication Agents or Documentation Agents listed on the cover
page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent or as a Lender hereunder.

 

SECTION 11.                     SUBSIDIARY BORROWERS

 

11.1                        Joinder of Subsidiary Borrowers.

 

The obligations of the Lenders to make Loans to any Subsidiary Borrower on or
after the Effective Date are subject to the satisfaction of the following
conditions by such Subsidiary Borrower:

 

A.                                    Joinder Agreement. The Subsidiary Borrower
requesting such Loan shall deliver or cause to be delivered to the
Administrative Agent on behalf of each Lender a Joinder Agreement duly executed
by such Subsidiary Borrower (and the other parties thereto).

 

B.                                    Approval by Lenders. In the case of any
Subsidiary Borrower other than the Bahamian Subsidiary, the Canadian Subsidiary
and the Irish Subsidiary, all Lenders shall have approved the addition of such
Subsidiary Borrower as a party hereto.

 

C.                                    Organizational Documents. The Subsidiary
Borrower requesting such Loan shall deliver or cause to be delivered to the
Administrative Agent on behalf of each Lender the following:

 

(i)                                     If requested by any Lender, an
originally executed Note substantially in the form of Annex A to the Joinder
Agreement to evidence such Lender’s Loans to such Subsidiary Borrower;

 

(ii)                                  copies of the Organizational Documents,
dated a recent date, certified as of such date (or a recent date prior thereto)
by the appropriate governmental official or the secretary (or other appropriate
officer) of such Subsidiary Borrower, as applicable;

 

(iii)                               resolutions of the board of directors (or
similar governing body) of such Subsidiary Borrower approving and authorizing
the execution, delivery and performance of the Loan Documents to which it is a
party and certified as of the Joinder Date by the secretary (or other
appropriate officer) of such Subsidiary Borrower as being in full force and
effect without modification or amendment;

 

(iv)                              signature and incumbency certificates of the
officers of such Subsidiary Borrower executing the Loan Documents to which it is
a party on behalf of such Subsidiary Borrower;

 

(v)                                 a good standing certificate or certificate
of existence, as applicable, from the Secretary of State (or similar official)
from the jurisdiction of formation of such Subsidiary

 

96

--------------------------------------------------------------------------------


 

Borrower, certified as of the Effective Date (or a recent date prior to the
Effective Date) (the matters referenced in subsections 11C(ii)-(v) to be
addressed in a secretary’s certificate substantially in the form of
Exhibit VII);

 

(vi)                              an officer’s certificate from an officer of
such Subsidiary Borrower substantially in the form of Exhibit VIII, in form and
substance satisfactory to the Administrative Agent, to the effect that all
representations and warranties contained in this Agreement and the other Loan
Documents are true, correct and complete; that the Borrower and its Subsidiaries
are not in violation of any of the covenants contained in this Agreement and the
other Loan Documents; that no Event of Default or Potential Event of Default
exists; and that such Subsidiary Borrower has satisfied each of the conditions
to effectiveness set forth in this Section 11; and

 

(vii)                           such other documents as the Administrative Agent
on behalf of the Lenders may reasonably request.

 

D.                                    Opinions of Counsel. The Administrative
Agent shall have received (i) originally executed copies of one or more
favorable written opinions of (x) special New York counsel for such Subsidiary
Borrower and (y) counsel for such Subsidiary Borrower in the jurisdiction of its
organization and (ii) any additional legal opinions reasonably requested by the
Administrative Agent, each in form and substance reasonably satisfactory to the
Administrative Agent and its counsel, dated as of the Joinder Date.

 

E.                                      Payment of Amounts Due. The Subsidiary
Borrower requesting such Loan shall have paid to the Administrative Agent all
reasonable out-of-pocket costs, fees and expenses (including reasonable and
documented legal fees and expenses of a single U. S. counsel and of a single
counsel in the jurisdiction of organization of such Subsidiary Borrower)
incurred by the Administrative Agent in connection with the negotiation,
preparation and execution of a Joinder Agreement and the transactions
contemplated by the joinder of such Subsidiary Borrower as a Credit Party
hereunder.

 

F.                                      Authorizations and Consents.

 

(i)                                     The Subsidiary Borrower requesting such
Loan shall have obtained all Governmental Authorizations and all consents of
other Persons, in each case that are necessary in connection with the
transactions contemplated by the Loan Documents, and each of the foregoing shall
be in full force and effect and in form and substance reasonably satisfactory to
the Administrative Agent and the Lenders. All applicable waiting periods shall
have expired without any action being taken or threatened by any competent
authority which would restrain, prevent or otherwise impose material adverse
conditions on the transactions contemplated by the Loan Documents or the
financing thereof and no action, request for stay, petition for review or
rehearing, reconsideration, or appeal with respect to any of the foregoing shall
be pending, and the time for any applicable agency to take action to set aside
its consent on its own motion shall have expired.

 

(ii)                                  Each of the Lenders shall have received,
at least two (2) Business Days in advance of the Effective Date, all
documentation and other information required by

 

97

--------------------------------------------------------------------------------


 

Governmental Authorities under applicable “know-your-customer” and anti-money
laundering rules and regulations, including as required by the Patriot Act.

 

11.2                      Termination of Status as Subsidiary Borrower.

 

The Borrower may, at any time that any Subsidiary Borrower has no outstanding
Loans (and no requests for Loans) hereunder, terminate such Subsidiary’s status
as a Subsidiary Borrower by notice to the Administrative Agent (which shall
promptly advise each Lender). Upon receipt of such notice by the Administrative
Agent, such Subsidiary shall cease to be a Subsidiary Borrower (and may not
become a Subsidiary Borrower again without satisfaction of the requirements set
forth in Section 11.1).

 

[Remainder of page intentionally left blank]

 

98

--------------------------------------------------------------------------------


 

SCHEDULE 2.1A

 

(Lenders’ Commitments and Pro Rata Shares)

 

 

 

Revolving

 

 

 

Lender

 

Commitment

 

Pro Rata Share

 

Citibank, N.A.

 

$

60,000,000

 

8.57

%

The Royal Bank of Scotland plc

 

$

60,000,000

 

8.57

%

Morgan Stanley Bank, N.A.

 

$

60,000,000

 

8.57

%

Bank of America, N.A.

 

$

60,000,000

 

8.57

%

Goldman Sachs Lending Partners LLC

 

$

60,000,000

 

8.57

%

The Bank of Tokyo-Mitsubishi UFJ, Ltd., Chicago Branch

 

$

60,000,000

 

8.57

%

US Bank National Association

 

$

60,000,000

 

8.57

%

Wachovia Bank, N.A., a Wells Fargo Company

 

$

60,000,000

 

8.57

%

JPMorgan Chase Bank, N.A.

 

$

45,000,000

 

6.43

%

Bank of China, New York Branch

 

$

35,000,000

 

5.00

%

Bank of the West, a California Banking Corporation

 

$

35,000,000

 

5.00

%

Bank of Montreal

 

$

35,000,000

 

5.00

%

The Northern Trust Company

 

$

35,000,000

 

5.00

%

National City Bank

 

$

35,000,000

 

5.00

%

 

 

 

 

 

 

TOTAL

 

$

700,000,000

 

100.00

%

 

99

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

 

HOSPIRA, INC.

 

 

 

 

 

By:

 

 

Name:

Lori O. Carlson

 

Title:

Treasurer

 

 

 

 

 

Notice Address:

 

 

 

275 N. Field Drive, Building H1- 2nd floor

 

Lake Forest, IL 60045

 

Attention: Treasurer

 

Tel: (224) 212-2668

 

Fax: (224) 212-3284

 

email:lori.carlson@hospira.com

 

--------------------------------------------------------------------------------


 

 

THE ROYAL BANK OF SCOTLAND PLC, as Lender

 

 

 

 

 

By:

 

 

Name: William McGinty

 

Title: SVP

 

 

 

 

 

Notice Address:

 

 

 

540 West Madison Street, Suite 2100

 

Chicago, IL 60661

 

Attention: Loan Administration

 

Tel: (312) 992-5150

 

Fax: (312) 992-5155

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY BANK, N.A., as Lender

 

 

 

 

 

By:

 

 

Name:

Dawn D. Clark

 

Title:

Authorized Signatory

 

 

 

 

 

Notice Address:

 

 

 

One Utah Center

 

201 South Main Street, 5th Floor

 

Salt Lake City, UT 84111

 

Attention: Carrie D. Johnson

 

Tel: (801) 236-3655

 

Fax: (718) 233-0967

 

email: docs4loans@ms.com

 

4

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, NA., as Lender

 

 

 

 

 

By:

 

 

Name:

Jill J. Hogan

 

Title:

Vice President

 

 

 

 

 

Notice Address:

 

 

 

2001 Clayton Road, 2nd Floor

 

Concord, CA 94520

 

Attention: Brian Graybill

 

Tel: 925.675.8414

 

Fax: 888.969.9147

 

email:

 

5

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS LENDING PARTNERS LLC, as Lender

 

 

 

 

 

By:

 

 

Name:

Mack Walton

 

Title:

Authorized Signatory

 

 

 

 

 

Notice Address:

 

30 Hudson Street, 36th Floor

 

Jersey City, NJ 07302

 

 

 

 

 

Attention: Allison O’Connor

 

Tel: 212-902-8497

 

Fax: 646-769-7700

 

6

--------------------------------------------------------------------------------


 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as Lender

 

 

 

By:

 

 

Name:

Victor Pierzchalski

 

Title:

Authorized Signatory

 

 

 

 

 

Notice Address:

 

 

 

 

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

 

227 W. Monroe St., Suite 1550

 

Chicago, IL 60606

 

Attention: Corporate Banking—Ms. Diane Tkach

 

Tel: (312) 696-4663

 

Fax: (312) 696-4535

 

email: dtkach@us.mufg.jp

 

--------------------------------------------------------------------------------


 

 

US BANK NATIONAL ASSOCIATION, as Lender

 

 

 

 

 

By:

 

 

Name:

Gregory M. Ratliff

 

Title:

Senior Vice President

 

 

 

 

 

Notice Address:  461 Fifth Ave, 7th Floor

 

                            New York, NY 10017-6237

 

 

 

 

 

Attention: Christopher Kordes

 

Tel: 646.935.4905

 

Fax: 646.935.4534

 

email: christopher.kordes@usbank.com

 

--------------------------------------------------------------------------------


 

 

WACHOVIA BANK, N.A., A WELLS FARGO

 

COMPANY, as Lender

 

 

 

 

 

By:

 

 

Name:

Scott Santa Cruz

 

Title:

Director

 

 

 

 

 

Notice Address:

 

 

 

 

 

7711 Plantation Rd. VA 7629

 

Roanoke, VA 24019

 

Attention: Commercial Loan Services

 

Tel: (336) 735-2200 Opt. 4, Opt. 1

 

Fax: (704) 715-0099

 

email: specializedloans@wachovia.com

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as Lender

 

 

 

 

 

By:

 

 

Name:

Robert S. Sheppard

 

Title:

Vice President

 

 

 

 

 

Notice Address:

 

 

 

Attention:

 

Tel:

 

Fax:

 

email:

 

--------------------------------------------------------------------------------


 

 

BANK OF CHINA NEW YORK BRANCH, as Lender

 

 

 

 

 

By:

 

 

Name:

William Warren Smith

 

Title:

Chief Lending Officer

 

 

 

 

 

Notice Address:  410 Madison Ave

 

                            New York, NY 10017

 

 

 

Attention:

Peggy Wang

 

Tel:

212.9353101 Ext. 351

 

Fax:

212.3084993

 

email:

pwang@bocusa.com

 

--------------------------------------------------------------------------------


 

 

BANK OF THE WEST, a California Banking

 

Corporation, as Lender

 

 

 

 

 

By:

 

 

Name:

David Wang

 

Title:

Vice President

 

 

 

 

 

Notice Address:  250 Marquette Ave, Ste 575

 

                            Minneapolis, MN 55401

 

 

 

Attention:

David Wang

 

Tel:

612-339-1403

 

Fax:

612-339-6362

 

email:

david.wang@bankofthewest.com

 

--------------------------------------------------------------------------------

 


 

 

BANK OF MONTREAL, as Lender

 

 

 

By:

 

 

Name:

Geraldine Rudig

 

Title:

Director

 

 

 

 

 

Notice Address:

 

 

 

115 South LaSalle Street, 18 West

 

Chicago, IL 60603

 

Attention: Geraldine Rudig

 

Tel: (312) 461-3139

 

Fax: (312) 293-4060

 

email: geraldine.rudig@bmo.com

 

 

 

 

 

BANK OF MONTREAL IRELAND PLC, as Lender

 

 

 

 

 

By:

 

 

Name:

Neil Ward

 

Title:

General Manager

 

 

 

 

 

By:

 

 

Name:

Finbarr Farrell

 

Title:

Risk & Credit Manager

 

 

 

 

 

Notice Address:

 

 

 

6th Floor, 2 Harbourmaster Place

 

IFSC, Dublin 1, Ireland

 

Attention: Finbarr Farrell

 

Tel: 353 1 614 7804

 

Fax: 353 1 614 7819

 

email: finbarr.farrell@bmo.com

 

--------------------------------------------------------------------------------


 

 

BANK OF MONTREAL, as Canadian Lender

 

 

 

 

 

By:

 

 

Name:

Sean Gallaway

 

Title:

Vice President

 

 

 

 

 

Notice Address:

 

 

 

100 King Street West, 4th Floor

 

Toronto, Ontario M5X-1H3

 

Attention: Sean Gallaway

 

Tel: (416) 359-6830

 

Fax: (416)-359-7796

 

email: sean.gallaway@bmo.com

 

--------------------------------------------------------------------------------


 

 

THE NORTHERN TRUST COMPANY, as Lender

 

 

 

 

 

By:

 

 

Name:

Jeffrey B. Clark

 

Title:

Senior Vice President

 

 

 

 

 

Notice Address:

 

 

 

50 South LaSalle Street

 

Chicago, IL 60675

 

Attention: Linda Honda

 

Tel: (312) 444-3532

 

Fax: (312) 630-1566

 

email:

 

--------------------------------------------------------------------------------


 

 

NATIONAL CITY BANK, as Lender

 

 

 

 

 

By:

 

 

Name:

Michael Cortese

 

Title:

Officer

 

 

 

 

 

Notice Address:

 

One N. Franklin

 

Chicago, IL 60606

 

Attention: Michael Cortese

 

Tel: 312–338–2211

 

Fax: 312–384–4666

 

email: michael.cortese@nationalcity.com

 

--------------------------------------------------------------------------------